

EXHIBIT 10.36












BAXTER INTERNATIONAL INC.
AND SUBSIDIARIES PENSION PLAN II
(As Amended and Restated Effective January 1, 2019)





--------------------------------------------------------------------------------



























C E R T I F I C A T E


Baxter International, Inc., acting through a duly authorized member of the
Baxter International Inc. Administrative Committee, as the duly authorized
delegate of the Board of Directors, hereby adopts this amendment and restatement
of the Baxter International Inc. and Subsidiaries Pension Plan II, effective
January 1, 2019, in the form attached hereto.
Dated this 22nd day of May, 2019.
Baxter International Inc.
          By: _/s/ Mark E. Valerius_______________
Mark E. Valerius
Administrative Committee Member








--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page


ARTICLE I. INTRODUCTION 1
1.1. The Plan 1
1.2. Plan Objectives 1
1.3. Benefits of Participants Terminating Employment 1
1.4. Supplements 1
ARTICLE II. DEFINITIONS 2
2.1. “Accrued Benefit” 2
2.2. “Actuarial Equivalent” 4
2.3. “Administrative Committee” 5
2.4. “American” 5
2.5. “Average Monthly Compensation” 5
2.6. “Beneficiary” 8
2.7. “Benefit Reduction Factors” 8
2.8. “Board of Directors” 9
2.9. “Code” 9
2.10. “Company” 9
2.11. “Compensation” 9
2.12. “Computation Period” 13
2.13. “Death Benefit” 13
2.14. “Disability” 13
2.15. “Early Retirement Date” 13
2.16. “Effective Date” 13
2.17. “Eligible Employee” 14
2.18. “Employee” 14
2.19. “Employer” 15
2.20. “Employment Date” 15
2.21. “Entry Date” 15
2.22. “ERISA” 16
2.23. “Excluded Division” 16
2.24. “Freeze Date” 16
2.25. “Highly Compensated Employee” 16
2.26. “Hour of Service” 16
2.27. “Investment Committee” 18
2.28. “Investment Manager” 18
2.29. “Joint and 50 Percent Survivor Annuity” 18
2.30. “Lump Sum” 18
2.31. “Non-forfeitable” 18
2.32. “Non-Participating Employer” 19
2.33. “Normal Retirement Date” 19
2.34. “One-Year Break in Service” 19
2.35. “Participant” 19
2.36. “Participating Employer” 19
2.37. “Participating Employer Contributions” 19
2.38. “Payment Date” 19
        - i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page


2.39. “Pension Benefit” 19
2.40. “Plan” 19
2.41. “Plan Year” 19
2.42. “Points” 19
2.43. “Primary Social Security Benefit” 20
2.44. “Prior Plan” 22
2.45. “Projected Benefit Service” 22
2.46. “Single Life Annuity” 22
2.47. “Spouse” 22
2.48. “Termination of Employment” 22
2.49. “Trust” 23
2.50. “Trust Agreement” 23
2.51. “Trust Fund” 23
2.52. “Trustee” 23
2.53. “Year of Service” 23
ARTICLE III. PARTICIPATION 27
3.1. Participation 27
3.2. Ceasing to Be a Participant 28
3.3. Reemployment 28
3.4. Change of Job Status 29
3.5. Transfers 29
3.6. International Employees 29
3.7. Reemployment of Veterans 29
ARTICLE IV. ELIGIBILITY FOR AND AMOUNT OF PENSION BENEFITS 31
4.1. Normal Retirement 31
4.2. Late Retirement 31
4.3. Early Retirement 31
4.4. Disability Retirement 32
4.5. Deferred Vested Benefit 33
4.6. Deferral of Payment Date 34
ARTICLE V. SPECIAL VESTING PROVISIONS FOR DIVESTED EMPLOYEES 35
5.1. Accelerated Vesting 35
5.2. Re-employment 35
ARTICLE VI. BENEFITS AFTER DEATH 36
6.1. Death after Payment Date 36
6.2. Death before Payment Date 36
6.3. Death Benefits Payable to Spouses 36
6.4. Survivor Benefits Payable to Non-Spouse Beneficiaries 37
6.5. Death Benefits for Disability Retirees 38
6.6. Pre‑Retirement Death Benefits Payable in a Lump Sum 38
6.7. Designation of Beneficiary 38
6.8. Incapacitated Participants or Beneficiaries 39
        - ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page


6.9. Death During Military Service 39
ARTICLE VII. FORM AND PAYMENT OF PENSION BENEFITS AND DEATH
BENEFITS 40
7.1. Normal Form of Payment 40
7.2. Optional Forms of Payment 40
7.3. Lump Sum Cash‑Out 41
7.4. Rules as to Election and Discontinuance of Optional Forms of Payment 42
7.5. Special Payment Limitations 45
7.6. Effect of Prior Lump Sums on Pension Benefits 47
7.7. Effect of Participant Resuming Employment after Benefits Commence 47
ARTICLE VIII. PLAN COMMITTEES 50
8.1. Membership of Administrative and Investment Committees 50
8.2. Administrative Committee Powers and Duties 50
8.3. Investment Committee Powers and Duties 52
8.4. Conflicts of Interest 53
8.5. Compensation; Reimbursement 53
8.6. Standard of Care 53
8.7. Action by Committees 54
8.8. Resignation or Removal of Committee Member 54
8.9. Uniform Application of Rules by Administrative Committee 54
8.10. Claims Procedure 54
8.11. Correction of Errors 55
ARTICLE IX. TRUST, THE TRUSTEE AND PLAN FINANCING 57
9.1. Establishment of Trust; Trust Agreement 57
9.2. Selection of Trustee 57
9.3. Trustee’s Duties 57
9.4. Trust Income 57
9.5. Expenses 57
9.6. Trust Entity 57
9.7. Funding Policy 57
9.8. Participating Employer Contributions 57
9.9. Forfeitures 58
9.10. Exclusive Benefit of Participants 58
9.11. Benefits Payable Only from Trust Fund 59
ARTICLE X. ADOPTION AND WITHDRAWAL FROM PLAN 60
10.1. Procedure for Adoption 60
10.2. Procedure for Withdrawal 60
ARTICLE XI. AMENDMENT AND TERMINATION 61
11.1. Amendments 61
11.2. Termination 63
11.3. Disposition of Fund on Termination 63
11.4. Disposition Medium 64
        - iii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page


ARTICLE XII. SPECIAL TOP-HEAVY RULES 65
12.1. Application 65
12.2. Special Terms 65
12.3. Vested Percentage 68
12.4. Minimum Benefit 69
12.5. Maximum Benefit Accrual 70
12.6. Termination of Top‑Heavy Status 70
ARTICLE XIII. MISCELLANEOUS PROVISIONS 71
13.1. Company Merger 71
13.2. Plan Merger 71
13.3. Nonalienation of Benefits 71
13.4. Qualified Domestic Relations Orders 71
13.5. No Employment Guarantee 72
13.6. Termination of Employment 72
13.7. Limitation on Vesting 72
13.8. No Duplication of Benefits 72
13.9. Source of Benefits 72
13.10. Reduction for Overpayment 72
13.11. Limitations on Pension Benefits Payable to Highly Compensated
Participants 72
13.12. Maximum Pensions 73
13.13. Funding-Based Limitations on Benefits 73
13.14. Indemnity 78
13.15. Gender and Number 78
13.16. Severability 78
13.17. Headings 79
13.18. Uniform and Nondiscriminatory Treatment 79
13.19. Applicable Law 79
13.20. Action by the Participating Employer 79
13.21. Participant Litigation 79
SUPPLEMENT A  Early Payment Factors Percentage of Age 65 Accrued Benefit Payable
for Commencement from Ages 44-65 81
SUPPLEMENT B  Excluded Divisions 85
SUPPLEMENT C  Provisions Applicable to Participants Transferred to Allegiance 86
SUPPLEMENT D  Entitlement Codes for Non-Resident Aliens with U.S.-Source Income
Excluded from Participation in the Plan 88
SUPPLEMENT E  Regression Factors 89
SUPPLEMENT F  Average Monthly Compensation for Participants Incurring
Termination of Employment Prior to January 1, 1998 90
        - iv -



--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page


SUPPLEMENT G  Transfer of Assets from BOC Group Cash Balance Retirement Plan 92
SUPPLEMENT H  Transfer of Assets from the Clintec Pension Plan 99
SUPPLEMENT I  Merger of the Immuno-U.S., Inc. Defined Benefit Plan 105









        - v -



--------------------------------------------------------------------------------



BAXTER INTERNATIONAL INC.
AND SUBSIDIARIES PENSION PLAN II
(As Amended and Restated Effective January 1, 2019)


ARTICLE I.

Introduction


1.1. The Plan. Prior to January 1, 2018, Baxter International Inc. (the
“Company”) maintained the Baxter International Inc. and Subsidiaries Pension
Plan (the “Prior Plan”) for the benefit of Eligible Employees of the Company and
any Employer who adopted the Prior Plan. On January 1, 2018, the assets and
liabilities of the Prior Plan attributable to Participants in the Prior Plan who
were employed by an Employer under the Prior Plan on January 1, 2018 (the
“Active Participants”), were spun-off and transferred to this Plan in accordance
with Code Sections 401(a)(12), 411(d)(6) and 414(l) (and the regulations
promulgated thereunder) and ERISA Section 4044, as applicable. Immediately
following such spin-off and transfer, subject to the provisions of the Plan, the
Active Participants automatically became Participants in this Plan, and their
Accrued Benefits will be payable solely from this Plan. Each such Participant
will receive credit for Years of Service and Compensation under this Plan to the
same extent that he received credit for Years of Service and Compensation under
the Prior Plan. Effective January 5, 2018, the Plan was amended and restated to
reflect the freeze of Accrued Benefits under the Plan, effective December 31,
2022. Participants will not accrue any additional benefits under this Plan after
such date. The Plan was subsequently amended and restated effective January 1,
2019 (the “Effective Date”).
1.2. Plan Objectives. The Plan is a defined benefit pension plan maintained by
Baxter International Inc. to assist in providing Participants with retirement
benefits.
1.3. Benefits of Participants Terminating Employment. Except to the extent
expressly provided to the contrary in an applicable Supplement or elsewhere in
the Plan, as required by applicable law, or in accordance with uniform
procedures adopted by the Administrator, the Accrued Benefits, eligibility,
vesting and other rights of Participants incurring a Termination of Employment
will be governed by the terms and conditions of the Plan as in effect at the
time of such Termination of Employment.
1.4. Supplements. Supplements to the Plan may be adopted, attached to and
incorporated in the Plan at any time. The provisions of any such Supplements
will have the same effect that such provisions would have if they were included
within the basic text of the Plan. Supplements will specify the persons affected
and will supersede the other provisions of the Plan to the extent necessary to
eliminate inconsistencies between the Plan provisions and the provisions of such
Supplements.



--------------------------------------------------------------------------------



ARTICLE II.


Definitions
The following terms, whenever used in the capitalized form, will have the
meanings set forth below unless the context clearly indicates otherwise:
2.1. “Accrued Benefit” means, subject to subsection (c) below and the
limitations of Sections 13.11 and 13.12, a monthly amount payable to or for the
benefit of a Participant commencing on the Payment Date for his Normal
Retirement Pension Benefit under Section 4.1 (or if later, the Payment Date for
his Late Retirement Pension Benefit described in Section 4.2), equal to the
greater of (a) or (b):
(a) General Formula. A Single Life Annuity in an amount equal to (i) minus (ii)
multiplied by (iii):
(i) an amount equal to one and three-quarters percent (1-3/4%) of the
Participant’s Average Monthly Compensation multiplied by his Projected Benefit
Service; minus
(ii) an amount equal to one and three-quarters percent (1-3/4%) of the
Participant’s Primary Social Security Benefit multiplied by his Projected
Benefit Service. In no event will the amount calculated under this paragraph
(ii) exceed 60 percent (60%) of the Participant’s Primary Social Security
Benefit; multiplied by
(iii) an amount equal to a fraction, the numerator of which is the Participant’s
actual Years of Service and the denominator of which is the Participant’s
Projected Benefit Service.
For Participants who terminate employment on or after December 31, 1997 with a
Non-forfeitable Accrued Benefit, the benefit provided under this subsection will
be increased as necessary so that the monthly payment is not less than $100.
(a) Alternate Formulae. The Accrued Benefit of a Participant will be the greater
of the Accrued Benefit described in subsection (a) above or, if applicable, the
greatest Accrued Benefit payable as a Single Life Annuity for such Participant
which is determined as follows:
(i) American Merger Benefit. Subject to the conditions described in the Plan as
in effect on November 25, 1985 (the “Merger Date”), each Participant who was a
Participant on the Merger Date is entitled to a fully vested benefit (referred
to as the “American Merger Benefit”) which is payable in lieu of any other
benefits under the Plan if such American Merger Benefit is larger than the
benefits otherwise payable to or for the benefit of such Participant hereunder.
Such American Merger Benefit will be
- 2 -





--------------------------------------------------------------------------------



determined under the terms of the Plan as in effect on the Merger Date and will
be an amount determined as of the Merger Date equal to (A) minus (B) multiplied
by (C):
(A) an amount equal to four and one‑quarter percent (4¼%) of the Participant’s
Average Monthly Compensation as of the Merger Date (under the terms of the Plan
as then in effect) multiplied by his Projected Benefit Service as of the Merger
Date; minus
(B) an amount equal to one and three‑quarters percent (1¾%) of the Participant’s
Primary Social Security Benefit as of the Merger Date (under the terms of the
Plan as then in effect) multiplied by his Projected Benefit Service as of such
date (under the terms of the Plan as then in effect). In no event will the
amount calculated under this subparagraph (B) exceed 60 percent (60%) of the
Participant’s Primary Social Security Benefit; multiplied by
(C) an amount equal to a fraction, the numerator of which is the Participant’s
actual Years of Service as of the Merger Date (under the terms of the Plan as
then in effect) and the denominator of which is the Participant’s Projected
Benefit Service determined as of the Merger Date (under the terms of the Plan as
then in effect).
(ii) Alternative Benefit under Applicable Supplement. The Accrued Benefit of
certain groups of Participants which are frozen or otherwise limited or modified
may be preserved as a minimum benefit in accordance with an applicable
Supplement.
(iii) No Diminishment of Benefit Amount after Early Retirement. In no event will
the Accrued Benefit of a Participant eligible for a normal retirement benefit be
less than the largest early retirement benefit the Participant could have
received if he had retired on his Early Retirement Date.
(iv) Top-Heavy Minimum Benefit. If Article XII is applicable to the Plan, the
minimum benefit requirements of Section 12.4 may entitle certain Participants to
minimum benefits under the Plan.
(v) Pre-1989 Accrued Benefit. Each Participant who was an Eligible Employee on
December 31, 1988, under the terms of the Plan as in effect on such date is
entitled to a “1988 Minimum Benefit” which is payable in lieu of any other
benefits under the Plan if such 1988 Minimum Benefit is larger than the benefits
otherwise payable to or for the benefit of such Participant hereunder. Such 1988
Minimum Benefit will be an amount determined in accordance with the provisions
of subsection 2.1(a), except that such determination will not be subject to
subsection 2.11(e), and such determination will be made as of December 31, 1988,
on the basis of the
- 3 -





--------------------------------------------------------------------------------



Participant’s Average Monthly Compensation, Projected Benefit Service, Primary
Social Security Benefit and Actual Years of Service of such Participant as of
such date as determined under the terms of the Plan as then in effect.
(vi) Pre-1990 Accrued Benefit. Each Participant who was an Eligible Employee on
December 31, 1989 under the terms of the Plan as in effect on such date is
entitled to a “1989 Minimum Benefit,” which is payable in lieu of any other
benefits under the Plan if such 1989 Minimum Benefit is larger than the benefits
otherwise payable to or for the benefit of such Participant hereunder. Such 1989
Minimum Benefit will be an amount determined as of December 31, 1989 in
accordance with subsection 2.1(a), except that for purposes of this paragraph
(b)(vi) the Average Monthly Compensation, the Projected Benefit Service, the
Primary Social Security Benefit and the actual Years of Service of a Participant
will be determined as of December 31, 1989 based upon the terms of the Plan as
then in effect.
(b) Nondiscrimination Limitations. The benefits accrued on behalf of any
Participant who is a Highly Compensated Employee will be limited to no more than
the maximum amount that may be so accrued on behalf of such Highly Compensated
Employee under the Code Section 401(a)(4) nondiscrimination compliance testing
method then in effect.
(c) Freeze of Accrued Benefits. Effective on the Freeze Date, the accrual of
benefits under the Plan will be frozen, and the Accrued Benefit of each
Participant on and after January 1, 2023, will be equal to his Accrued Benefit
calculated as if he had incurred a Termination of Employment on the Freeze Date
(or, if earlier, on the date of his actual Termination of Employment).
The benefit under any of paragraphs 2.1(b)(i)-(vi) will be determined with
reference to all of the provisions of the previous versions of this Plan
referred to in such paragraph, including minimum benefit provisions similar to
the other minimum benefit provisions of paragraphs 2.1(b)(i)‑(vi).
2.2. “Actuarial Equivalent” means, for purposes of computing a Lump Sum or the
payments under the forms of benefit described in Article VII and for purposes of
computing any adjustments applicable under the Plan to reflect the commencement
of any form of benefit payments on or after the Effective Date and at a time
other than a Participant’s Normal Retirement Date, the Pension Benefit having
the same value as the Accrued Benefit based upon the applicable interest rates
and mortality assumptions described below.
(a) The following interest rates and mortality assumptions will apply with
respect to a Participant who incurs a Termination of Employment:
- 4 -





--------------------------------------------------------------------------------



(i) Ten percent (10%) per annum compounded annually and applied as of the date
of determination with respect to any computation of an optional form of benefit
other than a Lump Sum;
(ii) For a Lump Sum, the interest rate will be the applicable segment rate,
based upon the number of years until the Participant’s Normal Retirement Date,
as determined under Code Section 417(e)(3) (as amended by the Pension Protection
Act of 2006), for August of the year prior to the Plan Year in which the
Participant’s benefit hereunder is paid.
(b) The mortality assumption is determined in accordance with the 1971 Group
Annuity Mortality Table, weighted seventy-five percent (75%) male and
twenty-five percent (25%) female. The mortality assumption for purposes of the
calculation of a Lump Sum payment will be the applicable mortality table
prescribed by the Secretary of the Treasury pursuant to Code Section
417(e)(3)(B). Each such applicable mortality table is incorporated herein by
this reference.
2.3. “Administrative Committee” means the committee which is responsible for
administering the Plan in accordance with Article VIII.
2.4. “American” means American Hospital Supply Corporation, the sponsor of the
AHSC Plan prior to the Merger Date.
2.5. “Average Monthly Compensation” means the amount determined under this
Section. Prior to April 1, 2004, Average Monthly Compensation will be determined
in accordance with Section 2.5 of the Prior Plan as in effect prior to such date
(including all interpretations and administrative practices thereunder);
provided that in no event will any amendment to this Section 2.5 reduce any
Participant’s Accrued Benefit as of March 31, 2004).
Average Monthly Compensation is the Participant’s Compensation paid while an
Eligible Employee during the five consecutive Plan Years during the
Participant’s compensation history which produces the largest amount, divided by
60. A Participant’s compensation history includes the ten consecutive Plan Years
preceding his most recent Termination of Employment. However, if a Participant’s
Termination of Employment is on or after December 7 of a Plan Year, such Plan
Year will be included in the Participant’s ten-year compensation history. If a
Participant has fewer than five consecutive Plan Years but at least one Plan
Year in his Compensation history, the Compensation from those years will be
divided by the number of months in those Plan Years.
A Participant’s compensation history and Average Monthly Compensation will be
determined without regard to the following “drop-out years” and the Compensation
earned in such years:
(i) the Participant’s first partial Plan Year of employment as an Eligible
Employee,
- 5 -





--------------------------------------------------------------------------------



(ii) any Plan Year in which the Participant was an Eligible Employee and was
credited with less than 1,000 Hours of Service,
(iii) any Plan Year in which the Participant performed no services for an
Employer, and
(iv) any Plan Year in which the Participant was employed at any time during such
Plan Year by a Non-Participating Employer other than an Employer that has
adopted the Baxter Healthcare Corporation of Puerto Rico Pension Plan as
described in subsection (d), below, unless the Participant transferred from a
Participating Employer to any such Non-Participating Employer on or after
December 7 of the Plan Year, in which case the Plan Year will be included in
determining Average Monthly Compensation, subject to clause (ii), above;
provided, that this exclusion will only apply to Plan Years beginning with 2007
if the Non-Participating Employer to which the Participant is transferred is not
a United States domestic Employer.
Except as provided in subparagraph 2.11(a)(i)(A)(20), and subject to other
provisions of the Plan, Compensation for any Plan Year will not include
Compensation paid more than 30 days after the Participant’s Termination of
Employment.
Compensation will not be disregarded solely because it was used to calculate an
Accrued Benefit that was previously paid in a lump sum.
The following special rules will apply in determining Average Monthly
Compensation:
(a) Participants with Less Than One Year of Compensation. If, after the drop-out
years are disregarded, a Participant has less than one Plan Year of Compensation
while an Eligible Employee, Average Monthly Compensation means the Participant’s
total Compensation as an Eligible Employee annualized based on the period over
which such Compensation was earned and divided by twelve.
(b) Disabled Participants. The Average Monthly Compensation of a Participant
entitled to disability retirement benefits will be subject to the modification
described in subsection 4.4(b).
(c) Imputed Compensation. Participants transferred to Allegiance Corporation on
or about September 30, 1996, who consequently did not receive a full year of
Compensation during the 1996 Plan Year will have their Average Monthly
Compensation adjusted as set forth in Supplement C.
(d) Transfers to/from Puerto Rico. If a Participant transfers from a
Participating Employer to a Non-Participating Employer that has adopted the
Baxter Healthcare Corporation of Puerto Rico Pension Plan, or transfers from
such Non-Participating Employer doing business in the Commonwealth of Puerto
Rico to a
- 6 -





--------------------------------------------------------------------------------



Participating Employer, his Average Monthly Compensation will take into account
both his Compensation and the Plan Years while employed by such
Non-Participating Employer doing business in the Commonwealth of Puerto Rico and
the Participating Employer as if he were at all times an Eligible Employee.
(e) Rehired Participants.
(i) A Participant’s Compensation in the year he was rehired will be disregarded
for purposes of determining his Average Monthly Compensation, except as
otherwise provided in clause (ii).
(ii) If the Participant was rehired in the same year that he incurred a
Termination of Employment, such Plan Year and the Compensation earned during
such Plan Year may be included in determining Average Monthly Compensation,
subject to the drop-out rules, above, but if such Plan Year is included the
calculation of Average Monthly Compensation will be adjusted to reflect the
fraction of the Plan Year of rehire during which the Compensation was earned.
(iii) A rehired Participant’s Compensation earned as an Eligible Employee prior
to his Termination of Employment will be included (subject to the drop-out
rules) regardless of whether he incurred a One-Year Break in Service prior to
being rehired and regardless of whether he received a Lump Sum payment upon
Termination of Employment. The Administrative Committee may establish procedures
for estimating a Participant’s Compensation during a prior period of employment
if the actual amount cannot be ascertained.
(iv) The provisions of this paragraph (e) do not apply to a Participant who is
rehired after December 31, 2006.
(f) Transition Rules. The rules in this Section will apply with respect to
Participants whose Termination of Employment occurs after December 31, 1997. If
a Participant commenced a new compensation history under the Plan prior to
January 1, 1998 under the prior rules for determining Average Monthly
Compensation because of non-continuous service (a “service break”), and the
Compensation for the Plan Year following the Plan Year in which the service
break ends was more than the Compensation for the Plan Year prior to the Plan
Year in which the service break began, then the rules in this Section will apply
only with respect to the compensation history following such service break. If
the Compensation in the Plan Year following the Plan Year in which the service
break ends is less than the Compensation in the Plan Year prior to the Plan Year
in which the service break began, then the rules in this Section will apply to
all Plan Years prior to such service break and to all Plan Years following such
service break. However, the foregoing sentence will not apply if subsequent
- 7 -





--------------------------------------------------------------------------------



increases in Compensation result in a reduction in a Participant’s Accrued
Benefit in violation of Code Section 411(d)(6).
(g) Rehires after Divestitures. In any case in which a Participant ceased to
participate in the Prior Plan as the result of a sale or other divestiture of
the business that employed the Participant, and the Participant’s Accrued
Benefit and the assets attributable to such Accrued Benefit were transferred to
another plan in connection with the transaction, if such Participant was
subsequently rehired by an Employer, the Compensation paid to such Employee
prior to such transaction was not included in Average Monthly Compensation
unless the Participant was rehired prior to January 1, 2007, and the Accrued
Benefit and attributable assets were transferred back to the Prior Plan.
(h) Freeze. Compensation paid to a Participant after the Freeze Date will be
excluded for purposes of determining a Participant’s Average Monthly
Compensation.
2.6. “Beneficiary” means the persons or trusts validly designated by a
Participant or the Plan in accordance with Section 6.7 to receive any benefits
payable on behalf of such Participant after his death.
2.7. “Benefit Reduction Factors” means the factors utilized to adjust the amount
of a Participant’s benefits to reflect that such benefits are paid earlier than
the Participant’s Normal Retirement Date. The Benefit Reduction Factors utilized
for purposes of the Plan will be determined as follows:
(a) Participants with 85 Points. Except as provided in subsection (d) below, the
benefits of a Participant will not be reduced to reflect early payment if the
total number of the Participant’s Points as of his Termination of Employment
equals or exceeds 85 Points.
(b) Participants with At Least 65 but Fewer Than 85 Points and Disabled
Participants. Except as provided in subsection (d) below, the benefits of a
Participant whose total number of Points as of his Termination of Employment
equals 65 or more Points but less than 85 Points, or who qualifies for
Disability Retirement under Section 4.4, will be calculated in accordance with
Table 1 of Supplement A as of the date his payments commence.
(c) Reduction Factors Applicable to Participants with Fewer Than 65 Points.
Except as provided in subsection (d) below, a Participant who incurs a
Termination of Employment prior to attaining 65 Points and elects to cause his
Benefits to commence at or after attainment of 65 Points will be subject to the
Benefit Reduction Factors described in Table 4 of Supplement A.
(d) Reduction Factors Applicable to Pre‑1990 Accrued Benefits. In the case of a
Participant whose Accrued Benefit is determined on the basis of his American
Merger Benefit in accordance with paragraph 2.1(b)(i), the Benefit Reduction
- 8 -





--------------------------------------------------------------------------------



Factors are set forth in Table 3 of Supplement A. In the case of a Participant
whose Accrued Benefit is determined on the basis of his 1988 Accrued Benefit in
accordance with paragraph 2.1(b)(v) or on the basis of his 1989 Accrued Benefit
in accordance with paragraph 2.1(b)(vi), the Benefit Reduction Factors are set
forth in Table 2 of Supplement A. However, if any Participant is age 55 upon
Termination of Employment and his Accrued Benefit is based on the 1988 Accrued
Benefit or the 1989 Accrued Benefit, the reduction factor will be ¼ percent
(0.25%) per month for each month that the Payment Date precedes the
Participant’s Normal Retirement Date. A Participant entitled to the American
Merger Benefit is entitled to the ¼ percent (0.25%) factor only if he attained
age 55 as of November 25, 1985.
In no case will the benefit calculated above be less than the benefit to which a
participant who did not incur a Termination of Employment prior to January 1,
1985 would be entitled on December 31, 1984 using the Actuarial Equivalent
assumptions then in effect.
2.8. “Board of Directors” means the Board of Directors of the Company.
2.9. “Code” means the Internal Revenue Code of 1986, as amended.
2.10. “Company” means Baxter International Inc.
2.11. “Compensation” means the amount determined with respect to a Participant
in accordance with the following alternative definitions:
(a) Compensation. Except as required by subsection (b), (c) or (d) below, for
each Eligible Employee, “Compensation” means the amounts paid by the
Participating Employers during the Plan Year to such Eligible Employee for
services as an Employee which is included in such Compensation under the rules
set forth in paragraph 2.11(a)(i) below, other than such Compensation which is
excluded under the rules set forth in paragraph 2.11(a)(ii) below. Compensation
also includes amounts paid by a Non-Participating Employer that has adopted the
Baxter Healthcare Corporation of Puerto Rico Pension Plan while an Eligible
Employee is on the payroll of such Non-Participating Employer.
(i) Included Pay. For purposes of this subsection 2.11(a), an Eligible
Employee’s Compensation includes the amounts described in subparagraphs (A) and
(B), below:
(A) The amounts described in subparagraphs (1) – (19) below, which are required
to be reported as taxable income on Form W‑2 (or which would be required to be
so reported but for the fact that such Compensation is paid by an Employer in
the Commonwealth of Puerto Rico):
- 9 -





--------------------------------------------------------------------------------



1. bonuses paid pursuant to the Management Incentive Compensation Plan or any
annual bonus plan adopted in replacement thereof; payments in lieu of salary
increases; bonuses paid to sales representatives if included in the compensation
plan; and other bonuses under bonus plans specifically designated by the
Administrative Committee as constituting Compensation hereunder, other than
bonuses described in subparagraph 2.11(a)(ii)(C)(7);
2. commission pay;
3. double time pay;
4. funeral pay;
5. holiday pay;
6. jury duty pay;
7. mealtime pay;
8. military pay;
9. notice pay;
10. on-call pay;
11. overtime pay;
12. paid time off (PTO) absences;
13. parental leave pay;
14. back pay;
15. salary or other regular pay;
16. shift differentials;
17. sick pay or other short-term disability pay;
18. stand-in pay; and
19. volunteer pay.
(B) the amount of any salary reduction or cash or deferred contributions made by
such Eligible Employee under any plan maintained by the Participating Employers
which satisfies the
- 10 -





--------------------------------------------------------------------------------



requirements of Code Section 125 (other than the amounts described in
subparagraphs 2.11(a)(ii)(C)(11) and (12) below), Code Section 401(k), or Code
Section 132(f).
(ii) Excluded Pay. For purposes of this subsection 2.11(a), an Eligible
Employee’s Compensation excludes all amounts other than the amounts described in
paragraph (i) above, including but not limited to:
(A) Amounts required to be reported on such form as imputed income arising from
the Participating Employer’s moving expense reimbursement policies, the
Participating Employer’s life insurance plans or the Participating Employer’s
other fringe benefit plans;
(B) Amounts paid to replace benefits not provided under any qualified plan due
to the contribution or benefit limitations or non‑discrimination restrictions;
and
(C) The following amounts paid, accrued or imputed:
1. attendance awards;
2. automobile allowances;
3. business expense reimbursements;
4. cash prizes or awards;
5. gifts;
6. contest pay;
7. deferred compensation, including deferred bonuses;
8. discretionary awards;
9. employee referral awards;
10. executive perquisite allowances;
11. flex credits;
12. flex cash;
13. hiring bonuses;
14. income from sale of stock;
15. income from the exercise of stock options;
- 11 -





--------------------------------------------------------------------------------



16. interest earnings on deferred compensation, including deferred bonuses;
17. invention fees and awards;
18. long term disability pay;
19. mortgage differential payments;
20. noncash prizes or awards;
21. pay for unused sick time;
22. performance shares;
23. promotional awards;
24. relocation expense reimbursements;
25. restricted stock rights;
26. retention bonuses;
27. severance pay;
28. stock appreciation rights;
29. tax equalization payments to expatriates;
30. technical achievement awards;
31. travel allowances;
32. tuition reimbursements; and
33. workers’ compensation benefits.
(b) Compensation of Commissioned Sales Representatives. Except as provided in
subsections (c) and (d) below, the definition of Compensation set forth in
subsection 2.11(a) will apply with respect to an Eligible Employee who is a
commissioned sales representative receiving Compensation without reimbursement
for expenses under Pay Plan D, except that only eighty‑five percent (85%) of the
amounts included in Compensation will be recognized.
(c) “Compensation” for Certain Purposes. For purposes of Section 13.12, and for
purposes of determining whether an Employee is a Highly Compensated Employee,
“Compensation” means the compensation paid by an Employer during the Plan Year
to an Employee for personal services rendered and which is
- 12 -





--------------------------------------------------------------------------------



reportable as taxable income on IRS Form W-2, plus the amount of any salary
reduction or cash or deferred contributions made by such Eligible Employee under
any plan maintained by the Participating Employers which satisfies the
requirements of Code Section 125, Code Section 401(k), or Code Section 132(f).
Anything else contained herein to the contrary notwithstanding, effective
January 1, 2008, “Compensation” for such purposes will not include any amount
paid to an Employee after the Employee’s termination of employment unless (i)
such amount is paid by the later of the end of the year in which employment is
terminated or two and one half months after the date of termination, (ii) such
amount would otherwise have been included in the applicable definition of
Compensation, and (iii) such amount constitutes either salary, wages (including
overtime, shift differentials and similar amounts), commissions or bonuses that
would have been paid prior to termination of employment if the Employee’s
employment had not terminated, payment for unused sick, vacation or other leave
that the Employee would have been able to use if employment had continued, or
payment of nonqualified deferred compensation that would have been paid at the
same time had employment not terminated.
(d) Maximum Amount of “Compensation.” The annual Compensation for each Eligible
Employee taken into account under the Plan in any Plan Year will not exceed
$275,000, as adjusted for such Plan Year for cost-of-living as provided in Code
Section 401(a)(17). If Compensation for any prior Plan Year is taken into
account in determining an Employee’s benefits accruing in the current Plan Year,
the Compensation for that prior Plan Year will be subject to the compensation
limit in effect for that prior Plan Year; provided that the compensation limit
for Plan Years prior to 2003 will be $200,000.
(e) Differential Military Pay. Any amount paid to a Participant while on active
duty for a period of more than 30 days in the uniformed services of the United
States, which represents all or a portion of the Compensation the Participant
would have received if not on active duty, will constitute Compensation for all
purposes of the Plan.
(f) Freeze. Compensation paid to a Participant after the Freeze Date will not be
taken into account for any purpose under the Plan.
2.12. “Computation Period” means the Plan Year or, solely for purposes of
determining Years of Eligibility Service under subsection 2.53(c), either the
twelve‑month period commencing on the Employment Date or any Plan Year beginning
with the first Plan Year commencing after the Employment Date.
2.13. “Death Benefit” means the benefit, if any, provided under Article VI of
the Plan.
2.14. “Disability” means a mental or physical condition which occurs prior to a
Participant’s Termination of Employment which entitles the Participant to
disability benefits under the federal Social Security Act. To qualify as a
Disability, the Participant must be
- 13 -





--------------------------------------------------------------------------------



determined to be disabled by the Social Security Administration as of a date
which falls on or before his Termination of Employment (determined without
regard to subsection 2.48(b)).
2.15. “Early Retirement Date” means the date of the Participant’s Termination of
Employment subsequent to the date he has accumulated 65 Points and five Years of
Service as defined in subsection 2.53(b) (or after he has attained age 55, in
the case of a Participant who first became a Participant prior to January 1,
1990 and whose Benefit is determined on the basis of his Pre‑1990 Accrued
Benefit in accordance with paragraph 2.1(b)(i), (v) or (vi)).
2.16. “Effective Date” means January 1, 2019, except as expressly provided
otherwise in the Plan.
2.17. “Eligible Employee” means any Employee who was on the payroll of a
Participating Employer under the Prior Plan on December 31, 2006, and whose
Compensation constitutes wages from employment within the meaning of Sections
3121(a) and (b) of the Federal Insurance Contributions Act on and after the
effective date of the adoption of the Plan (or the Prior Plan, as applicable) by
the Participating Employer. Eligible Employees will not include any of the
following:
(a) Collective Bargaining Exclusion. An Employee who is a member of a unit of
employees covered by a collective bargaining agreement if there is evidence that
retirement benefits were the subject of good faith bargaining between
representatives of such unit and an Employer;
(b) Excluded Classifications. (i) Employees employed in the Commonwealth of
Puerto Rico or an Excluded Division listed on Supplement B; (ii) non-resident
aliens with no U.S.-source income; (iii) non-resident aliens with U.S.-source
income who have been assigned one of the benefit entitlement codes listed in
Supplement D; (iv) any Employees (including U.S. citizens) accruing benefits
under the Company’s pension plan for international employees, (v) leased
employees described in Code Section 414(n) or (vi) an independent contractor or
self-employed individual. If an Employee is excluded from participation in the
Plan as an independent contractor and is later reclassified as an employee for
wage and hour purposes such Employee will be eligible as of the date of his
reclassification to become a Participant, upon the completion of the eligibility
requirements of Section 3.1, and will be credited with his Years of Service
completed since the date as of which he became an employee for purposes of
subsection 2.53(b) but not for purposes of subsection 2.53(a). If a Participant
is reclassified for wage and hour purposes as an independent contractor or
self-employed individual, any Accrued Benefit under the Plan attributable to
service while the individual was improperly classified will be forfeited.
(c) Employees Hired after December 31, 2006. Anything else contained herein to
the contrary notwithstanding, an Employee who was not employed by a
Participating Employer under the Prior Plan on December 31, 2006, will not be an
Eligible Employee, and will not become a Participant or accrue any benefit
hereunder.
- 14 -





--------------------------------------------------------------------------------



2.18. “Employee” means any person who is an employee of an Employer (as
determined under the law of the relevant state or country) in active employment
or on an approved leave of absence (including the period of Disability described
in Section 4.4), including the period of time before which it became an
Employer, but excluding the period of time after which it ceases to be an
Employer. An individual who is considered a leased employee of an Employer under
the provisions of Code Section 414(n)(2), as amended by the Small Business Job
Protection Act of 1996, will be an Employee.
For purposes of the Plan, including paragraph 2.17(b)(v), “leased employee”
means any person (other than a common-law employee of an Employer) who, under an
agreement between an Employer and any other person (the “leasing organization”),
has performed services for an Employer or for an Employer and related persons
(determined in accordance with Code Section 414(n)(6)) on a substantially
full-time basis for a period of at least one year, provided that the services
are performed under the primary direction or control of an Employer.
Contributions provided to a leased employee that are attributable to services
performed for an Employer will be treated as provided by the Employer. The term
“leased employee” will not include any person who would otherwise be a leased
employee if (a) the person is covered by a money purchase pension plan providing
(i) a nonintegrated employer contribution rate of at least ten percent (10%) of
compensation, as defined in Code Section 415(c)(3), but including amounts
contributed in accordance with a salary reduction agreement that are excludable
from the person’s gross income under Code Section 125, 402(e)(3), 402(h), or
403(b), (ii) immediate participation, and (iii) full and immediate vesting; and
(b) leased employees do not constitute more than twenty percent (20%) of the
workforce of the Employer who are not Highly Compensated Employees.
Notwithstanding any provision of the Plan to the contrary, an Employer’s
classification as to whether an individual constitutes an Employee will be
determinative for purposes of an individual’s eligibility under the Plan. An
individual who is classified as an independent contractor (or other non-employee
classification) will not be considered an Employee and will not be eligible for
participation in the Plan, regardless of any subsequent reclassification of such
individual as an Employee, or an employee of an Employer, by an Employer, any
government agency, court or other third-party. Any such reclassification will
not have a retroactive effect for purposes of the Plan.
2.19. “Employer” means:
(a) Controlled Group. A Participating Employer and any corporation, trade or
business, if it and the Participating Employer are members of a controlled group
of corporations as defined in Code Section 414(b) or under common control as
defined in Code Section 414(c); provided, however, that, solely for purposes of
the provisions pertaining to maximum pensions set forth in Section 13.12, the
standard of control under Code Sections 414(b) and 414(c) will be deemed to be
“more than fifty percent (50%)” rather than “at least eighty percent (80%)”;
(b) Affiliated Service Group. A Participating Employer and an organization, if
it and the Participating Employer are members of an affiliated service group as
defined in Code Section 414(m); or
- 15 -





--------------------------------------------------------------------------------



(c) Other Related Organizations. A Participating Employer and any other
organization described in applicable regulations issued under Code Section
414(o).
2.20. “Employment Date” means the day a person is credited with his first Hour
of Service, or in the case of an Employee who loses his prior Years of
Eligibility Service, the first day on which the Employee is credited with an
Hour of Service upon his rehire as an Employee.
2.21. “Entry Date” means January 1 and July 1 of each Plan Year, except as
provided in paragraph 3.3(a)(ii).
2.22. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
2.23. “Excluded Division” means a division or unit of a Participating Employer,
the Employees of which are not Eligible Employees. Excluded Divisions are all
divisions or units excluded from the Plan pursuant to Supplement B.
2.24. “Freeze Date” means December 31, 2022.
2.25. “Highly Compensated Employee” refers to an Employee if, for a Plan Year:
(a) The Employee was a five-percent (5%) owner (as defined in Code Section
416(i)) of the Employer at any time during that Plan Year or the preceding Plan
Year; and
(b) For the preceding year, the Employee had Compensation in excess of $120,000
(as adjusted pursuant to Code Section 414(q)(1)).
For purposes of this Section, non-resident aliens with no U.S.-source income are
not considered Employees.
2.26. “Hour of Service” means:
(a) Duty Hours. Each hour for which an Employee is directly or indirectly paid
or entitled to payment by an Employer for the performance of duties.
(b) Non-Duty Hours (Paid). Each hour for which an Employee is directly or
indirectly paid or entitled to payment by an Employer for reasons (such as
vacation, holidays, sickness, short-term disability, long-term disability,
medical leave, family medical leave or jury duty) other than the performance of
duties.
(c) Non-Duty Hours (Unpaid). Each hour for which an Employee is not paid due to
medical leave, family medical leave, approved leave of absence or on layoff. Up
to a total of 501 Hours of Service will be credited under this subsection (c) to
an Employee in a Computation Period on account of any single continuous period
during which the Employee performs no duties; provided, however, that if such
continuous period extends into the next Computation Period, up to 501 additional
- 16 -





--------------------------------------------------------------------------------



Hours of Service will be credited in such next Computation Period; and further
provided that no Hours of Service will be credited under this subsection (c) for
any period of time after the Employee’s Termination of Employment.
(d) Back-Pay Hours. Each hour for which no credit has been given under
subsections (a), (b) or (c) above, but for which back pay, irrespective of
mitigation of damages, has been either awarded or agreed to by an Employer.
(e) Military Service Hours. To the extent not taken into account under another
subsection of this Section, each hour of the normally scheduled work week during
a period when the Employee is absent from employment with an Employer for
voluntary or involuntary military service with the armed forces of the United
States, provided that either such Employee is receiving Compensation from the
Employer representing the differential between the Employee’s normal
Compensation and the amount paid to the Employee by the armed forces, or that
the Employee returns to work within 90 days after his discharge date or within
such longer period of time as may be prescribed by USERRA.
(f) Worker’s Compensation. No Hours of Service will be credited if payment is
made solely to comply with applicable workers’ compensation or disability
insurance laws.
(g) Disability. For purposes of Section 2.53, Hours of Service will only be
counted during a period for which a Participant receives payments on account of
a Disability to the extent provided in Section 4.4.
(h) Intermittent Family Leave. An Employee will be credited with Hours of
Service for each week in which he is on Intermittent Family Leave. Subsection
(c) will not apply to such Employees. “Intermittent Family Leave” has the
meaning given in the Employer’s policies and procedures manual for an Employee
who periodically needs time off for the treatment and care of himself or family
members due to conditions which require ongoing medical treatment but which do
not require the Employee to take an extended leave of absence to provide or
obtain such care.
(i) Maternity/Paternity Absences and FMLA Leave. An Employee who is absent from
work due to a Maternity/Paternity Absence (as hereinafter defined) or due to an
unpaid leave of absence for which credit is required pursuant to the Family
Medical Leave Act of 1993, as amended, to be given for purposes of avoiding a
break in service will be treated as having completed certain Hours of Service
for a limited period. The Employee will be treated as completing either (i) the
number of Hours of Service that normally would have been credited but for the
absence (i.e., 45 Hours of Service per week) or (ii) if the normal work hours
are unknown, eight Hours of Service for each normal workday during the leave, to
a maximum per Plan Year of 501 Hours of Service. The Hours of Service required
to be credited under this subsection must be credited only to prevent a One-Year
Break
- 17 -





--------------------------------------------------------------------------------



in Service in the Plan Year in which the absence begins for one of the permitted
reasons or, if crediting in such year is not necessary to prevent a One-Year
Break in Service in the Plan Year, in the following Plan Year. For this
purposes, a “Maternity/Paternity Absence” means a paid or unpaid absence from
employment (including an unapproved leave of absence) with an Employer by reason
of the pregnancy of the Employee; by reason of the birth of a child of the
Employee; by reason of the placement of a child under age 18 in connection with
the adoption of the child by the Employee (including a trial period prior to
adoption); or for purposes of caring for a child immediately following birth or
adoption. The Employee must prove to the satisfaction of the Administrative
Committee that the absence meets the above requirements and must supply
information concerning the length of the absence unless the Administrative
Committee has access to relevant information without the Employee submitting it.
The number of Hours of Service to be credited to Employees will be calculated
based on 45 hours for each week for which the Employee would be entitled to at
least one Hour of Service. In the case of a payment which is made or due on
account of a period during which an Employee performs no duties and which
results in the crediting of Hours of Service under subsection (b), (c) or (e)
above, or in the case of an award or agreement for back pay made with respect to
a period described in subsection (d) above, the number of Hours of Service to be
credited will be in accordance with the provisions of the Rules and Regulations
for Minimum Standards for Employee Pension Benefit Plans, U.S. Department of
Labor, 29 C.F.R. Section 2530.200b-2(b) which are hereby incorporated by
reference. Such rules and regulations will apply to subsection (c) above as if
absences described in such subsection were paid absences. Hours of Service will
be credited to a Plan Year in accordance with the provisions of subsection (c)
of the above-cited Department of Labor Regulations. Hours required to be
credited for more than one reason under this Section which pertain to the same
period of time will be credited only once.
For purposes of determining the Hours of Service for eligibility, Years of
Service under subsection 2.53(b) and Points under Section 2.42, an Employee
employed by a Non-Participating Employer outside of the United States (i.e., not
on a U.S. payroll) will be credited with 190 Hours of Service for each month
during which he is employed in such capacity.
2.27. “Investment Committee” means the committee which is responsible for
directing the investment of the Trust Fund in accordance with Article VIII.
2.28. “Investment Manager” means a fiduciary who meets the requirements of ERISA
Section 3(38) and to whom the Investment Committee has delegated the
responsibility for investment of a portion of the assets of the Trust Fund.
2.29. “Joint and 50 Percent Survivor Annuity” means, except where specifically
provided to the contrary in subsections 6.3(b) and 7.2(a), a reduced Pension
Benefit payable monthly during the lifetime of the Participant with the
provision that fifty percent (50%) of such monthly benefit will be payable to
the Participant’s surviving Spouse in monthly installments
- 18 -





--------------------------------------------------------------------------------



commencing on the first day of the month following the month in which the
Participant dies, and continuing thereafter on the first day of the month during
the remaining lifetime of the Spouse.
2.30. “Lump Sum” means a lump sum payment in cash which is the Actuarial
Equivalent of the Participant’s Accrued Benefit.
2.31. “Non-forfeitable” means, with respect to a Participant’s Accrued Benefit,
one hundred percent (100%) of such Accrued Benefit, provided that the
Participant:
(a) reached his Normal Retirement Date;
(b) completed five Years of Service ;
(c) is entitled to the American Merger Benefit described in paragraph 2.1(b)(i),
(but such Non-forfeitable interest obtained by this subsection (c) will be
limited to such American Merger Benefit); or
(d) is subject to accelerated vesting under Article V, but only with respect to
the Accrued Benefit earned as of the date provided for in the resolution that
grants full vesting of the Accrued Benefit.
2.32. “Non-Participating Employer” means any Employer which is not a
Participating Employer.
2.33. “Normal Retirement Date” means the date on which a Participant attains age
65.
2.34. “One-Year Break in Service” means a Computation Period (other than the
first Computation Period used to determine Eligibility Years of Service) in
which an Employee has fewer than 501 Hours of Service.
2.35. “Participant” means a person who is participating in the Plan pursuant to
the provisions of Article III.
2.36. “Participating Employer” means the Company or any Employer on and after
the effective date of its adoption of the Plan (or the Prior Plan, as
applicable) in accordance with Section 10.1. For all purposes of the Plan, an
Employee who is employed by a Non-Participating Employer, but who is
nevertheless eligible to participate in the Plan under a grandfather rule or
similar action by the Administrative Committee, will be treated as employed by a
Participating Employer.
2.37. “Participating Employer Contributions” means contributions by
Participating Employers to the Trust under the terms of Section 9.8.
2.38. “Payment Date” means the date as of which the payment of a retirement or
disability benefit commences as set forth in Sections 4.1 through 4.5. If a
Participant is rehired by an Employer prior to his Normal Retirement Date, any
Payment Date determined under Sections 4.3, 4.4 or 4.5 will be disregarded.
- 19 -





--------------------------------------------------------------------------------



2.39. “Pension Benefit” means the benefit payable to a Participant under the
provisions of Section 4.1, 4.2, 4.3, 4.4 or 4.5.
2.40. “Plan” means the Baxter International Inc. and Subsidiaries Pension Plan
II (as amended), as set forth in this document and the attached Supplements.
2.41. “Plan Year” means the twelve consecutive month period beginning January 1
and ending December 31.
2.42. “Points” means, with respect to any Participant, a number which is equal
to
(a) the sum of the number of full years of the Participant’s attained age and
the number of his Years of Service described in subsection 2.53(a); plus
(b) the Participant’s service with Non-Participating Employer(s) that would have
constituted Years of Service under subsection 2.53(a) if such Non-Participating
Employer(s) were Participating Employer(s) and if the Participant’s remuneration
with such Non-Participating Employer(s) consisted of wages subject to the
Federal Insurance Contributions Act while employed by such Non-Participating
Employer; plus
(c) the Participant’s service with an Employer after December 31, 2006, that
would have constituted Years of Service if the Participant had not elected to
cease accruing benefits as of December 31, 2006, pursuant to subsection 3.1(c);
plus
(d) the Participant’s Years of Service under subsection 2.53(b) after the
earlier of: (i) the date on which he or she is reemployed after December 31,
2006, or (ii) the Freeze Date; minus
(e) any Years of Service under subsection 2.53(a) attributable to prior Lump
Sums of $5,000 or less.
For purposes of subsection 2.42(b), above, a Participant will receive credit for
190 Hours of Service for each calendar month in which he is employed by a
Non-Participating Employer outside of the United States. For avoidance of doubt,
on and after the Freeze Date, a Participant will continue to earn Points based
on additional years of attained age prior to commencement of his Pension Benefit
and Years of Service under subsection 2.53(b).
2.43. “Primary Social Security Benefit” means the benefit amount specified in
subsection (a) below, subject to the provisions of subsections (b), (c), (d) and
(e) below:
(a) General Rule. The estimated monthly primary insurance amount that a
Participant is or would be entitled to receive commencing at age 65, or at
Termination of Employment, if later, under the Social Security Act, whether or
not he applies for or actually receives such benefit. For purposes of the Plan,
such estimated amount will be determined as of the last date that he receives
Compensation (“Date of Determination”) on the following basis.
- 20 -





--------------------------------------------------------------------------------



(i) Social Security Act. The calculation is based on the provisions of the
Social Security Act as in effect on the Date of Determination (regardless of any
retroactive changes made by legislation enacted after said date). The factors
for indexing wages, if any, and the table or formula that would be used to
compute the Participant’s benefit upon his attaining age 65, or his Date of
Determination if later, will remain unchanged from those in effect on the Date
of Determination.
(ii) Wages in Past Years. If submitted by the Participant as described in
subsection (c) below, the Participant’s actual wages under Code Section 3121 for
Past Years; otherwise wages in Past Years are determined by projecting the Pivot
Wage backwards from the Pivot Year by six percent (6%) per year.
(iii) Wages in Future Years. Wages in all Future Years are assumed to equal the
Pivot Wage.
(iv) Definitions.
(A) “Pivot Year” is the calendar year preceding the calendar year of the Date of
Determination. For Participants who incur a Termination of Employment after the
Freeze Date, the Pivot Year will be 2021.
(B) “Past Years” are those calendar years equal to or before the Pivot Year and
equal to or after the later of the calendar year 1951 or the calendar year of
the Participant’s 22nd birthday.
(C) “Future Years” are those calendar years after the Pivot Year and before the
later of the calendar year of the Date of Determination or the calendar year of
the Participant’s 65th birthday.
(D) “Annualized Compensation” for a calendar year is the actual Compensation
received in the calendar year multiplied by a fraction, the numerator of which
is the number of days in the calendar year and the denominator or which is the
number of days in the calendar year included in the period or periods for which
the Participant received Compensation.
(E) “Pivot Wage” is the Participant’s Annualized Compensation for the Pivot Year
if the Participant received any Compensation in the Pivot Year; otherwise it is
the Annualized Compensation for the calendar year of the Date of Determination
discounted by six percent (6%).
- 21 -





--------------------------------------------------------------------------------



(b) Disability Exception. The Primary Social Security Benefit for a Participant
eligible to receive a disability retirement benefit under Section 4.4 will be
calculated as described in subsection (a) above except that:
(i) The Date of Determination will be the earliest of (A) the date he ceases
accruing an Accrued Benefit under Section 4.4, (B) his Normal Retirement Date,
or (C) the Freeze Date; and
(ii) The Participant’s Pivot Year will be the calendar year next preceding the
year in which his Disability arose for which a full year of such wages were
paid.
(c) Proof of Actual Benefit Amounts. Notwithstanding any provision of the Plan
to the contrary, for purposes of determining a Participant’s Primary Social
Security Benefit, the Participant may submit his actual wage history on such
forms, in such manner and at such times as the Administrative Committee will
require for the purpose of determining wages through the Participant’s
Termination of Employment. In addition, a Participant who has attained age 65
may submit an actual award letter from the Social Security Administration. In no
case will the submission of a Participant’s actual wage history or award letter
cause him to receive a smaller benefit than he would have been entitled to using
estimated earnings. A Participant may not submit his actual wage history or
award letter, as applicable, later than 30 days prior to his Payment Date;
provided, however, that a Participant who incurs a Termination of Employment on
or after age 65 may submit his actual wage history or award letter within 60
days of his Termination of Employment. The date payments commence under such
award letter (or the date of such award letter if there is no commencement date)
must be no earlier than twelve months prior to the Participant’s Payment Date.
(d) Limitation on Offset. Notwithstanding the provisions of subsection (a), (b),
or (c) above, where it can be demonstrated that the dollar amount of a
Participant’s Primary Social Security Benefit determined above and offset by
this Plan exceeds the amount permitted to be offset for the Plan to remain
qualified under Code Section 401(a), based on the Participant’s actual detailed
earnings history under Code Section 3121, such offset will be accordingly
reduced.
2.44. “Prior Plan” means the Baxter International Inc. and Subsidiaries Pension
Plan. Any reference herein to a period of participation in the Plan will include
a period of participation in the Prior Plan, except as the context otherwise
requires.
2.45. “Projected Benefit Service” means, as of the earlier of: (a) the Freeze
Date or (b) the date on which a Participant incurs a Termination of Employment,
the Participant’s actual Years of Service plus the additional Years of Service
he would have expected to earn if he continued in employment as an Eligible
Employee who performs at least 1,000 Hours of Service each Plan Year until his
Normal Retirement Date.
- 22 -





--------------------------------------------------------------------------------



2.46. “Single Life Annuity” means the form of payment of a Participant’s Pension
Benefit described in subsection 7.2(b).
2.47. “Spouse” means the person who is married to the Participant at the
relevant time. If a Participant was lawfully married under the laws of the state
or other jurisdiction in which the marriage ceremony was performed (including a
marriage to a person of the same gender), or if a Participant entered into a
common law marriage that was valid in the state or other jurisdiction in which
the Participant resided at the time, the person to whom the Participant was
married will continue to be considered the Participant’s Spouse regardless of
the laws of the state or other jurisdiction in which the Participant currently
resides. The Administrative Committee is entitled to rely on a Participant’s
representation of his marital status. A Participant whose records indicate that
he is married may establish that he was subsequently divorced or abandoned upon
delivery of a court order evidencing the same to the Administrative Committee.
2.48. “Termination of Employment” occurs when a person ceases to be an Employee.
The Termination of Employment of an Employee incurring a separation from service
after April 30, 1996 will occur as of the date of such separation, regardless of
whether any post-separation pay is owed to such Participant or included in such
Participant’s Compensation. The date of a Participant’s Termination of
Employment is subject to the provisions of Supplement C. The foregoing
provisions also are subject to the following rules:
(a) Transfers. A transfer of employment from a Participating Employer to any
other Employer within the controlled group as defined in subsection 2.19(a) will
not constitute a Termination of Employment.
(b) Disability. Effective for disabilities determined by the Social Security
Administration to have occurred after September 30, 1996, a Participant’s
Termination of Employment, for purposes of determining whether an Employee is
entitled to a Disability Pension Benefit under Section 4.4, occurs as of the end
of the six-month period immediately following his separation from service with
an Employer during which he is receiving disability pay. If no disability date
is indicated by the Social Security Administration’s award letter, then the
disability date will be deemed to occur after September 30, 1996, as long as the
Social Security award letter is dated after March 31, 1997. For purposes of
determining his Accrued Benefit under subsection 4.4(b), subject to subsection
4.4(d), a disabled Participant’s Termination of Employment is the earliest of
(i) the date he elects to commence his Disability Pension Benefit under
subsection 4.4(c), (ii) his Normal Retirement Date, and (iii) the Freeze Date.
2.49. “Trust” means the legal entity resulting from the Trust Agreements entered
into by or on behalf of the Participating Employers and the Trustee pursuant to
which assets of the Plan are received, held, invested and distributed to or for
the benefit of Participants, Spouses, and Beneficiaries.
2.50. “Trust Agreement” means the agreements entered into by or on behalf of the
Participating Employers and the Trustee establishing the Trust, as amended.
- 23 -





--------------------------------------------------------------------------------



2.51. “Trust Fund” means all assets held by the Trustee, Investment Managers and
insurance institutions in accordance with the Trust Agreement and the Plan.
2.52. “Trustee” means any individual(s) or corporation(s) designated in the
Trust Agreement to execute the duties of the Trustee as set forth in the Trust
Agreement.
2.53. “Year of Service” means each Computation Period during which an Employee
earns at least 1,000 Hours of Service.
(a) Benefit Accrual. For purposes of determining a Participant’s Accrued Benefit
and Projected Benefit Service, a Year of Service means a Year of Service
(including periods of Disability to the extent provided in Section 4.4) earned
while a Participant in this Plan or the Prior Plan, excluding:
(i) Non-Participating Employer Service. All Years of Service due to employment
with (a) an Employer prior to the date as of which it became a Participating
Employer under this Plan or the Prior Plan, as applicable (except as otherwise
agreed to by the Administrative Committee or its delegate in connection with
such adoption); (b) a Non-Participating Employer; and (c) an Excluded Division
of a Participating Employer.
(ii) Service Prior to Participation in the Prior Plan. All Years of Service with
a Participating Employer prior to becoming a Prior Plan Participant except that
the following service prior to becoming a Prior Plan Participant will be
recognized:
(A) Effective January 1, 1987, if an Eligible Employee became a Participant in
the Prior Plan at any time during a Plan Year, his Hours of Service earned from
January through the date participation commenced in such Plan Year will count in
determining whether a Year of Service is earned.
(B) Prior to January 1, 1986, the Prior Plan was only applicable to Eligible
Employees of American and its participating units. Effective as of such date,
the Prior Plan was extended to employees of the Company and its participating
units. Accordingly, all Participants employed by the Company on or after January
1, 1986 will be credited with any Years of Service with respect to their
employment with a Participating Employer under the Prior Plan prior to January
1, 1986, beginning with the January 1 or July 1 following the date such
Participants attained age 18 and completed one Year of Service. Such
Participants need not have been employed by the Company as of the date American
was merged into the Company in order to receive such credit. Participants will
receive credit for 190 Hours of Service for each month prior to January 1, 1986
during which the Eligible
- 24 -





--------------------------------------------------------------------------------



Employee was employed by a Participating Employer under the Prior Plan in lieu
of the 45 Hours of Service equivalency set forth in Section 2.26.
(C) Effective for Participants who have not commenced their Pension Benefit as
of January 1, 1986 but who became a Prior Plan Participant under the Prior
Plan’s prior eligibility rules (age 30 and two Years of Service prior to January
1, 1976 and age 25 and one Year of Service between January 1, 1976 and January
1, 1985) such Participants are credited with Years of Service beginning on the
January 1 or July 1 next following the date on which they attained the age and
completed the service set forth in paragraphs 3.1(b)(i) and (ii).
(iii) Service Prior to Divestiture. In the case of a Participant who was rehired
under the Prior Plan after ceasing to participate in the Prior Plan as the
result of a sale or other divestiture of the business that employed the
Participant, in which the Participant’s Accrued Benefit under the Prior Plan and
the assets attributable to such Accrued Benefit were transferred to another plan
in connection with the transaction, all Years of Service earned prior to such
transaction unless the Accrued Benefit and attributable assets were transferred
back to the Prior Plan, in which event the rules generally applicable to a
rehired former Participant will apply.
(iv) Freeze. A Participant will not be credited with additional Years of Service
under subsection 2.53(a) after the Freeze Date.
(b) Vesting and Entitlement to Benefits. For purposes of determining (i) a
Participant’s Non-forfeitable interest in his Accrued Benefit, and (ii)
entitlement to benefits under Articles IV and VI, a Year of Service includes a
Year of Service as an Employee of an Employer. The following Years of Service
will be recognized for purposes of this subsection (b):
(i) Years of Service earned with an entity prior to its becoming an Employer
under this Plan or the Prior Plan, as applicable, will be recognized only if the
Employee was employed on the date the entity became an Employer. For purposes of
this paragraph (i), an Employee will receive 190 Hours of Service per month from
the most recent date of hire until the date of acquisition.
(ii) Prior to January 1, 1986, the Prior Plan was only applicable to Eligible
Employees of American. Effective as of such date, the Prior Plan was extended to
Eligible Employees of the Company. Accordingly, for all Participants whose
Terminations of Employment occur after January 1, 1986, such Participants will
be credited with Years of Service with respect to their employment with an
Employer under the Prior Plan prior
- 25 -





--------------------------------------------------------------------------------



to January 1, 1986. In determining such Years of Service, Participants will
receive credit for 190 Hours of Service for each month prior to January 1, 1986
during which the Eligible Employee was employed by an Employer under the Prior
Plan in lieu of the 45 Hours of Service equivalency set forth in Section 2.26.
(c) Eligibility to Participate. For purposes of determining an Employee’s
eligibility to participate in the Prior Plan, a Year of Service (sometimes
referred to as a Year of Eligibility Service) was calculated in the same manner
as in subsection (b), except that the first Computation Period was the twelve
month period commencing on the Employment Date rather than the Plan Year in
which the Employment Date occurs.
(d) Years of Service Disregarded. If an Employee does not have a Non-forfeitable
interest in the Plan and incurs a One-Year Break in Service and thereafter
returns to employment with an Employer on or after January 1, 1985, his prior
Years of Service for vesting, eligibility and benefit service will be
disregarded only if he has five consecutive One-Year Breaks in Service and if
the number of One-Year Breaks in Service equals or exceeds his Years of Service
for vesting purposes prior to the One-Year Break in Service.
(e) Special Rule for Certain Rehired Participants. In the case of a Participant
who was rehired by the Company after ceasing to participate in the Prior Plan as
the result of the Company’s spin-off of the Caremark and Dade divisions that
employed the Participant, in which the Participant’s Accrued Benefit under the
Prior Plan and the assets attributable to such Accrued Benefit were transferred
to another plan in connection with such transaction, all Years of Service earned
prior to the spin-off will be included for purposes of determining the
Participant’s total number of Points under Section 2.7; provided, however, that
such Participant has a Termination of Employment on or after January 1, 2003.
- 26 -





--------------------------------------------------------------------------------



ARTICLE III. 

Participation
1.1. Participation. Participation in the Plan is closed. An Eligible Employee
became a Participant in accordance with the following requirements:
(a) Plan Participation. Each Eligible Employee who was a Prior Plan Participant
and employed by an Employer under the Prior Plan on January 1, 2018 became a
Participant in the Plan on January 1, 2018. Each such Participant who was a
Participant in the Plan immediately prior to the Effective Date will continue to
participate in the Plan on and after the Effective Date until his participation
ceases in accordance with the Plan.
(b) Initial Participation in the Prior Plan. Prior to January 1, 2007, each
Eligible Employee became a Prior Plan Participant on the first Entry Date
coincident with or next following the date he satisfied the following
requirements:
(i) He completed one Year of Service; and
(ii) He attained age 21.
(c) Prior Plan Participation Closure. Participation in the Prior Plan was closed
effective December 31, 2006, and no Employees became Prior Plan Participants
after such date, subject to the following:
(i) No Employee who was not employed by a Participating Employer under the Prior
Plan on December 31, 2006, will be eligible to participate in the Prior Plan or
this Plan.
(ii) An Eligible Employee who was employed by a Participating Employer under the
Prior Plan on December 31, 2006, but who had not satisfied the requirements of
subsection (b) on such date, became a Prior Plan Participant on the first Entry
Date after he satisfied such requirements, unless he elected not to become a
participant as provided in paragraph (c)(iii) below.
(iii) Each Participant or Eligible Employee under the Prior Plan who either (A)
was employed by a Participating Employer under the Prior Plan on December 31,
2006, and would not have been entitled to a Deferred Vested Benefit if he
incurred a Termination of Employment on such date, or (B) is described in
paragraph (c)(ii) above, could have irrevocably elected to either cease accruing
benefits as of December 31, 2006, or not to become a Participant, in the Prior
Plan. The Accrued Benefit of a Prior Plan Participant who elected to cease
accruing benefits is thereafter equal to his Accrued Benefit as of December 31,
2006, which will not be
- 27 -





--------------------------------------------------------------------------------



adjusted for subsequent changes in Average Monthly Compensation, Years of
Service, Projected Benefit Service, or Primary Social Security Benefit, but such
Participant will continue to earn Years of Service for purposes of vesting, and
Points, and his Accrued Benefit will be payable upon retirement or other
Termination of Employment as provided herein. An Eligible Employee who elected
not to become a Prior Plan Participant will thereafter be ineligible to become a
Prior Plan Participant or a Participant in this Plan. Such election was made in
accordance with rules and procedures established by the Administrative
Committee, which rules and procedures specified the manner in which the election
was made. A Participant or Eligible Employee in the Prior Plan who failed to
affirmatively make the election described above continued to accrue benefits, or
became a Participant, as applicable, in the Prior Plan in accordance with the
remaining terms of the Prior Plan.
1.2. Ceasing to Be a Participant. Once an Eligible Employee has become a
Participant in accordance with Section 3.1, he will remain a Participant in the
Plan until the later of the date such Participant ceases to be an Eligible
Employee (or elected to cease accruing benefits pursuant to paragraph
3.1(c)(iii)) or the date that all of the benefits to which the Participant is
entitled under the Plan, if any, have been distributed for his benefit in
accordance with the Plan.
1.3. Reemployment. A Participant who has ceased accruing benefits under the Plan
will not subsequently be eligible to resume accruing benefits under the Plan. A
Participant who incurs a Termination of Employment, and is subsequently rehired
by a Participating Employer, will not be eligible to resume accruing benefits
under the Plan. If a Prior Plan Participant incurred a Termination of Employment
prior to January 1, 2018 and is subsequently rehired by a Participating Employer
after January 1, 2018, he will not become a Participant in this Plan. His
Accrued Benefit under the Prior Plan, if any, will be payable solely by the
Prior Plan.
(a) Reemployment prior to January 1, 2007 under the Prior Plan.
a.Eligible Employee and Prior Participant. An Eligible Employee who was a Prior
Plan Participant prior to his Termination of Employment automatically became a
Prior Plan Participant on the date he again earned an Hour of Service as an
Eligible Employee.
b.Eligible Employee with One or More Years of Service. An Eligible Employee who
previously satisfied the requirements of subsection 3.1(b) of the Prior Plan but
incurred a Termination of Employment before the next Entry Date, and who was
rehired as an Eligible Employee with one Year of Eligibility Service,
automatically became a Prior Plan Participant on the later of (i) the Entry Date
that would have applied without a Termination of Employment or (ii) the date he
again earned an Hour of Service as an Eligible Employee.
- 28 -





--------------------------------------------------------------------------------



c.Eligible Employee without One or More Years of Service. An Eligible Employee
who did not have a Year of Eligibility Service when he incurred a Termination of
Employment became a Prior Plan Participant if he earned a Year of Eligibility
Service based on the eligibility Computation Period described in Section 2.12 of
the Prior Plan.
(b) Reemployment after December 31, 2006 under the Prior Plan. Notwithstanding
the foregoing, a Prior Plan Participant who incurred a Termination of
Employment, and is subsequently re-employed by a Participating Employer after
December 31, 2006, will not be eligible to resume accruing benefits under the
Prior Plan or this Plan. His Accrued Benefit under the Prior Plan will be fixed
as of the date on which he incurred the Termination of Employment. An Eligible
Employee under the Prior Plan who incurred a Termination of Employment prior to
having become a Prior Plan Participant, and who is subsequently re-employed
after December 31, 2006, will not be an Eligible Employee and will not become a
Participant under either this Plan or the Prior Plan.
1.4. Change of Job Status. An Employee who satisfied the service requirement of
paragraph 3.1(b)(i) but who was not a Participant because he was not an Eligible
Employee became a Participant on the later of (a) the Entry Date that would have
applied had he been an Eligible Employee or (b) the date he became an Eligible
Employee.
1.5. Transfers. A Participant who transfers to a Non-Participating Employer will
continue to accrue Years of Service (as defined in subsection 2.53(a)) after
such transfer, unless the Non-Participating Employer is located outside of the
United States, in which case he will not accrue any additional Years of Service
after such transfer. If a Participant transferred to a Non-Participating
Employer outside of the United States and is transferred back to a Participating
Employer after December 31, 2006, he will not accrue any additional Years of
Service, and his Accrued Benefit will be fixed as of the date of the original
transfer. For purposes of this Section 3.5, a Non-Participating Employer located
in Puerto Rico will be considered to be located outside of the United States.
1.6. International Employees. A Participant who becomes eligible to accrue
benefits under the Company’s pension plan for international employees will cease
accruing any additional Years of Service (defined in subsection 2.53(a))
effective as of the date he becomes a participant in such pension plan. If such
a Participant ceases to accrue benefits under the pension plan for international
employees after December 31, 2006, he will not accrue any additional Years of
Service, and his Accrued Benefit will be fixed as of the date he originally
became eligible to accrue benefits under the pension plan for international
employees.
1.7. Reemployment of Veterans. Notwithstanding any provision of this Plan to the
contrary, benefit and service credit with respect to qualified military service
was provided in accordance with Code Section 414(u). If an Eligible Employee’s
or Participant’s military service began prior to January 1, 2007, and Code
Section 414(u) applied upon his re-employment after December 31, 2006, he
resumed or commenced participation as required by Code Section 414(u), and if he
would have been eligible to make the election described in paragraph 3.1(c)(iii)
- 29 -





--------------------------------------------------------------------------------



had he been employed on December 31, 2006, he was permitted to make the election
upon his re-employment in accordance with rules and procedures established by
the Administrative Committee. If he so elected, his Accrued Benefit will
thereafter be determined as of December 31, 2006, as if he had been employed
through such date, in accordance with the requirements of Code Section 414(u).
Effective January 1, 2009, the provisions of this Section will also apply to a
Participant who dies or incurs a Disability while performing qualified military
service, as if such Participant had returned to employment on the day prior to
the day on which he died or incurred such Disability.
- 30 -





--------------------------------------------------------------------------------



ARTICLE IV. 

Eligibility for and Amount of Pension Benefits
2.1. Normal Retirement. A Participant who incurs a Termination of Employment in
the month in which he attains his Normal Retirement Date is entitled to his
Pension Benefit.
(a) Amount. The amount of the Participant’s Pension Benefit will be his Accrued
Benefit, or the Actuarial Equivalent of his Accrued Benefit if paid in one of
the other forms of payment described in Article VII.
(b) Commencement. A Participant will begin receiving his Pension Benefit in the
form provided for in Article VII commencing effective as of the Payment Date.
The Payment Date is the first day of the second month next following his Normal
Retirement Date. However, if a Participant notifies the Administrative Committee
of his intent to retire at least 30 days prior to his Normal Retirement Date,
the Payment Date is the first day of the month following his Normal Retirement
Date. In order to receive a Pension Benefit by the applicable Payment Date, the
Administrative Committee must have received from the Participant a complete and
accurate application by the later of 55 days from the date the application is
generated or the requested Payment Date, or the Payment Date may be delayed.
2.2. Late Retirement. A Participant who incurs a Termination of Employment
during any month after the month in which his Normal Retirement Date occurs is
entitled to a Pension Benefit.
(a) Amount. The amount of the Participant’s Pension Benefit will be his Accrued
Benefit, or the Actuarial Equivalent of his Accrued Benefit if paid in one of
the other forms of payment described in Article VII.
(b) Commencement. A Participant will begin receiving his Pension Benefit in the
form provided for in Article VII commencing effective as of the Payment Date.
The Payment Date is the first day of the second month next following his
Termination of Employment. However, if a Participant notifies the Administrative
Committee of his intent to retire at least 30 days prior to his Termination of
Employment, the Payment Date is the first day of the month following his
Termination of Employment. In order to receive a Pension Benefit by the
applicable Payment Date, the Administrative Committee must have received from
the Participant a complete and accurate application by the later of 55 days from
the date the application is generated or the requested Payment Date, or the
Payment Date may be delayed.
2.3. Early Retirement. A Participant who incurs a Termination of Employment on
or after his Early Retirement Date is entitled to a Pension Benefit.
- 31 -





--------------------------------------------------------------------------------



(a) Amount. The amount of the Participant’s Pension Benefit will be his Accrued
Benefit determined as of his Early Retirement Date, or the Actuarial Equivalent
of his Accrued Benefit, if paid in one of the other forms of payment described
in Article VII. If the Participant elects to receive his Pension Benefit prior
to his Normal Retirement Date, his Accrued Benefit will be reduced to the extent
required by the Early Pension Benefit Reduction Factors applicable to such
Participant as described in Section 2.7.
(b) Commencement. A Participant will begin receiving his Pension Benefit in the
form provided for in Article VII commencing effective as of the Payment Date.
The Payment Date is the first day of the month following his Normal Retirement
Date. The Participant may designate an earlier Payment Date which will be the
first day of any month which is at least 30 days after the Participant delivers
notice of such designation on such form, in such manner and at such times as the
Administrative Committee will require. In order to receive a Pension Benefit by
the applicable Payment Date, the Administrative Committee must have received
from the Participant a complete and accurate application by the later of 55 days
from the date the application is generated or the requested Payment Date, or the
Payment Date may be delayed.
2.4. Disability Retirement.
(a) A Participant is entitled to a Disability Pension Benefit if he incurs a
Termination of Employment described in subsection 2.48(b)
(i) after he has been credited with five Years of Service under subsection
2.53(b) and has been credited with 65 Points, or
(ii) after he has been credited with ten Years of Service under subsection
2.53(b) if he became a Participant prior to January 1, 1990.
(b) Amount of Benefit. The amount of the Disability Pension Benefit will be the
Participant’s Accrued Benefit, or the Actuarial Equivalent of the Accrued
Benefit if paid in one of the other forms of benefit described in Article VII.
If the Participant elects to receive his Disability Pension Benefit prior to his
Normal Retirement Date, his Accrued Benefit will be determined as if the Payment
Date was the date of the Participant’s Termination of Employment and will be
reduced to the extent required by the Early Pension Benefit Reduction Factors
applicable to such Participant as described in Section 2.7. The Accrued Benefit
payable under this Section 4.4 will be determined by using the Participant’s
Years of Service earned at the time of his Disability, plus the Years of Service
that he would have earned had he continued in employment as an Eligible Employee
from the time of his Disability until the earliest of (i) his Termination of
Employment, (ii) his Normal Retirement Date, or (iii) the Freeze Date, provided
that such Participant is actually receiving disability payments from the Social
Security Administration. The Accrued Benefit will be calculated using the
- 32 -





--------------------------------------------------------------------------------



Participant’s Compensation in the Plan Year preceding the date as of which he is
determined to be disabled by the Social Security Administration for the first
year of Disability and for each year thereafter up to the earliest of (i) the
Participant’s Termination of Employment, (ii) the first day of the month
following his Normal Retirement Date, or (iii) the Freeze Date in order to
calculate the Participant’s Average Monthly Compensation; provided, however,
that for Participant’s who are determined to be disabled on or after August 20,
2010, the Participant’s Compensation for the Plan Year preceding the date as of
which payment of disability benefits commences will be used if it results in a
higher Average Monthly Compensation.
(a) Commencement of Benefits. Payment of the Accrued Benefit described in this
Section 4.4 will commence effective on the Payment Date, in the form provided
for under Article VII. The Payment Date is the first day of the month coincident
with or next following the Participant’s Normal Retirement Date. However, a
Participant may elect an earlier Payment Date which may be the first day of any
month following the Participant’s accumulation of 65 Points if the Participant
provides notice of such election to the Administrative Committee at least 30
days prior to such month. In order to receive a Pension Benefit by the
applicable Payment Date, the Administrative Committee must have received from
the Participant a complete and accurate application by the later of 55 days from
the date the application is generated or the requested Payment Date, or the
Payment Date may be delayed.
A Participant eligible for a Disability Pension Benefit also may elect to
receive a Lump Sum payment of his Accrued Benefit at any time when the Lump Sum
value of such Accrued Benefit is $5,000 or less, and, for purposes of
determining such Lump Sum, the Participant will be deemed to have incurred a
Termination of Employment on the Payment Date for such Lump Sum. Payment of any
such Lump Sum will be subject to the provisions of Section 7.3.
(b) Recovery. If a Participant who is earning an Accrued Benefit under this
Section 4.4 recovers from his Disability prior to his Normal Retirement Date,
such Participant will be deemed to have incurred a Termination of Employment as
of the date of recovery. If such Participant is not reemployed by an Employer,
he will become entitled to his Accrued Benefit under Section 4.3 or 4.5
depending upon his Points, Years of Service or age at the time of such
Termination of Employment. The Participant’s Accrued Benefit will be based on
his Years of Service and his Average Monthly Compensation as determined under
subsection 4.4(b). Subject to subsection 2.43(b), the Participant’s Primary
Social Security Benefit will be calculated based upon his Termination of
Employment at the time of his recovery. For purposes of this subsection, a
Participant will be deemed to be recovered from his Disability if he is no
longer receiving disability payments from the Social Security Administration.
- 33 -





--------------------------------------------------------------------------------



2.5. Deferred Vested Benefit. A Participant who incurs a Termination of
Employment for any reason other than Disability or death before his Early
Retirement Date, but after completing at least five Years of Service as defined
in subsection 2.53(b), is entitled to a Pension Benefit.
(a) Amount. The amount of the Participant’s Pension Benefit will be his Accrued
Benefit determined at his Termination of Employment, or the Actuarial Equivalent
of his Accrued Benefit, if paid in one of the other forms of payment described
in Article VII. If the Participant elects to receive his Pension Benefit prior
to his Normal Retirement Date, his Accrued Benefit will be reduced to the extent
required by the Early Pension Benefit Reduction Factors applicable to such
Participant as described in Section 2.7.
(b) Commencement. Payment of the Accrued Benefit described in this Section 4.5
will commence effective on the Payment Date, in the form provided for under
Article VII. The Payment Date is the first day of the month following his Normal
Retirement Date. However, such Participant may designate an earlier Payment Date
which may be the first day of any month following the date on which he attains
an age which causes his Points to equal or exceed 65 if the Participant provides
notice of such election to the Administrative Committee at least 30 days prior
to such date. Such election will be made on such form, in such manner and at
such times as the Administrative Committee will require. In order to receive a
Pension Benefit by the applicable Payment Date, the Administrative Committee
must have received from the Participant a complete and accurate application by
the later of 55 days from the date the application is generated or the requested
Payment Date, or the Payment Date may be delayed.
A Participant entitled to a minimum Accrued Benefit under an applicable
Supplement is fully vested in the portion of the Participant’s Accrued Benefit,
if any, which is described in such Supplement. Such Participant may request,
after he attains age 55 but prior to his Normal Retirement Date, on such form,
in such manner and at such times as the Administrative Committee will require,
to begin receiving his Accrued Benefit commencing effective as of the first day
of any month after he attains age 55. In such event, the amount of the benefit
which would be paid beginning on his Normal Retirement Date will be reduced
according to the Deferred Vested Benefit Reduction Factors described in Table 2
of Supplement A.
2.6. Deferral of Payment Date. Notwithstanding the foregoing, a Participant who
is entitled to a benefit under any of the foregoing provisions of this Article
IV may elect to defer the Payment Date to not later than the latest date
permitted by subsection 7.5(c). A Participant who does not file a retirement
application electing to retire on the Payment Date specified in the applicable
provision of this Article IV will be deemed to have elected to defer his Payment
Date until the date specified on an application that he subsequently files, and
if he does not file a
- 34 -





--------------------------------------------------------------------------------



subsequent application, he will be deemed to have elected to defer his Payment
Date until the latest date permitted by subsection 7.5(c).
- 35 -





--------------------------------------------------------------------------------



ARTICLE V. 

Special Vesting Provisions for Divested Employees
3.1. Accelerated Vesting. In the event of a sale by the Company on or after the
Effective Date of the stock or substantially all of the assets of a
Participating Employer, or a separate business unit of a Participating Employer,
so that the Participating Employer, or such business unit, ceases to be an
Employer, the Administrative Committee, in its sole discretion, may determine
that all or a portion of the affected Participants of said Participating
Employer will be fully vested in their Accrued Benefit, determined on the date
as of which the Participating Employer is no longer an Employer. If such
employment ceases prior to the accumulation of 65 Points (or age 55 in the case
of Participants who first became Prior Plan Participants prior to January 1,
1990), the Participant is entitled to the forms of payment and early
commencement reduction factors applicable to a terminated Participant entitled
to a deferred vested benefit under Section 4.5. If his employment ceases on or
after accumulation of 65 Points (or age 55 in the case of Participants who first
became Prior Plan Participants prior to January 1, 1990), the Participant is
entitled to the forms of payment and early commencement reduction factors
applicable to a terminated Participant entitled to an early retirement benefit
under Section 4.3.
3.2. Re-employment. If a Participant who fully vested under Section 5.1 was
later rehired as an Eligible Employee, and that Participant received a
distribution of his Accrued Benefit, his prior Years of Service for vesting
purposes were reinstated but no prior Years of Service for purposes of
determining his Accrued Benefit were reinstated. A repayment of the distribution
was not required or permitted. The Pension Benefit to which the rehired
Participant is entitled at his subsequent Termination of Employment will be paid
under the terms and conditions applicable to all other Participants. If a
Participant would have been eligible for accelerated vesting under Section 5.1
if he was not rehired, and such Participant was rehired by the Employer before
any benefit payments were made by the Plan, no such payment was made and the
Participant was not entitled to the special vesting of Section 5.1. Such
Participant was instead subject to the regular vesting provisions as if no
divestiture and Termination of Employment had ever occurred. The provisions of
this Section 5.2 also apply to a Participant whose Accrued Benefit, and the
assets attributable thereto, were transferred to another plan in connection with
the divestiture as if such Participant had received a distribution of his
Accrued Benefit, unless such Accrued Benefit was transferred back to the Plan
upon rehire.
- 36 -





--------------------------------------------------------------------------------



ARTICLE VI. 

Benefits after Death
4.1. Death after Payment Date. The Death Benefit, if any, of a Participant who
dies after his Payment Date under the Plan are those specified under the form in
which his benefits were being paid at the time of his death.
4.2. Death before Payment Date. Except as otherwise provided in this Article, no
benefits are payable on behalf of a Participant who dies before his Payment
Date. Death Benefits that have been paid under a prior version of the Plan or
which are currently being paid under such prior version will not be affected by
the provisions of this Article.
4.3. Death Benefits Payable to Spouses. A pre-retirement lifetime Death Benefit
is payable under either subsection (a) or (b) below to the surviving Spouse of a
Participant who incurred a Termination of Employment after December 31, 1989 and
who dies with a Non-forfeitable Accrued Benefit prior to the commencement of his
Pension Benefits under the Plan.
(a) Deferred Annuity. A deferred pre‑retirement lifetime Death Benefit is
payable to the surviving Spouse of a Participant who dies prior to attaining his
65th Point. The Death Benefit will commence effective as of the first day of the
month following the month in which the Participant would have attained an age
that, when combined with his Years of Service credited as Points would have
credited him with his 65th Point. Such Death Benefit is based upon the
assumption that the Participant had elected a Joint and 50 Percent Survivor
Annuity form of payment and, if he had not previously incurred a Termination of
Employment, that he had incurred a Termination of Employment immediately prior
to his death. The amount of the monthly Death Benefit paid to such surviving
Spouse is based on an Accrued Benefit determined under subsection 2.1(a) as of
the date such payment commences and is not actuarially reduced for commencement
prior to age 65.
(b) Immediate Annuity. An immediate pre‑retirement lifetime Death Benefit is
payable to the surviving Spouse of a Participant who dies after attaining an age
which, when combined with his Years of Service credited as Points as of the date
of his death, equals or exceeds 65 Points. Such Benefit commences effective as
of the first day of the month following the date of the Participant’s death. The
Death Benefit payable to the Participant’s surviving Spouse is based upon the
assumption that the Participant had elected a Joint and 100 Percent Survivor
Annuity form of payment and, if he had not previously incurred a Termination of
Employment, that he had incurred a Termination of Employment immediately prior
to his death. The Death Benefit paid to the Participant’s surviving Spouse is
based on an Accrued Benefit determined under subsection 2.1(a) as of the date of
payment and is not actuarially reduced for early commencement prior to age 65.
- 37 -





--------------------------------------------------------------------------------



(c) Compliance with Code Section 417. Death Benefits under subsections 6.3(a)
and (b) are based on the Accrued Benefit described in subsection 2.1(a) only,
even if the Participant has a frozen Accrued Benefit under subsection 2.1(b)
that would have paid a greater retirement benefit at age 65. In most cases, the
Death Benefit, with the Points-based Early Retirement Date and full subsidy for
early commencement will begin earlier and in greater amounts than partially
subsidized or unsubsidized Death Benefits based on a frozen Accrued Benefit and
an early retirement age of 55. However, for some married Participants with a
frozen Accrued Benefit, the minimum qualified pre-retirement annuity required
under Code Section 417 based on such Accrued Benefit may be greater in value, or
may commence earlier than the Death Benefit in subsection 6.3(a) or (b). In such
a case, the surviving Spouse’s benefit described in subsection 6.3(a) or (b)
will be paid at such earlier times and in such minimum amounts as are necessary
to satisfy Code Section 417. For purposes of determining the minimum qualified
pre-retirement survivor annuity based on a frozen Accrued Benefit, the Benefit
Reduction Factors of subsection 2.7(d) apply (with the ¼ percent (0.25%) monthly
reduction factor applicable if the Participant incurred a Termination of
Employment after attaining age 55).
4.4. Survivor Benefits Payable to Non-Spouse Beneficiaries. A pre-retirement
Death Benefit is payable to the Beneficiary of a Participant with a
Non-forfeitable Accrued Benefit who incurred a Termination of Employment after
December 31, 1989 and dies without a surviving Spouse or who dies with a
surviving Spouse who has consented to the designation of a non-Spouse
Beneficiary as provided in Section 6.7. Such Benefit will commence effective as
of the first day of the month following the date of the Participant’s death
under (a) or (b) below.
(a) Calculation of Benefit. The pre-retirement Death Benefit payable under this
Section 6.4 will be the survivorship pension payable to his Beneficiary under a
Ten-Year Certain and Life Annuity described in subsection 7.2(c) (or an
Actuarially Equivalent lump sum), calculated as if the Participant had
(i) incurred a Termination of Employment on his date of death if he had not
already incurred a Termination of Employment prior to his death,
(ii) begun receiving the Annuity immediately if he had attained 65 Points at the
time of his death, or, if he had not yet attained 65 Points, survived to the
date he would have attained an age that, when combined with his Years of Service
credited as Points, would have credited him with his 65th Point, and then begun
receiving the annuity, in either case unreduced for early commencement, and
(iii) Died immediately after payment commenced.
(b) Form of Payment. The Beneficiary of a Participant who had not yet attained
65 Points at the time of his death will receive a lump sum payment that is the
Actuarial Equivalent of the annuity described in subsection 6.4(a), which will
be
- 38 -





--------------------------------------------------------------------------------



paid not later than the last day of the year that includes the fifth anniversary
of the Participant’s death. The Beneficiary of a Participant who had attained 65
Points at the time of his death will also receive a lump sum payment, unless the
Beneficiary elects to survivorship benefit payable under the Ten Year and
Certain Life Annuity. Such election must be made, in accordance with procedures
established by the Administrative Committee, in sufficient time to allow the
first annuity payment to be paid not later than the last day of the year that
includes the first anniversary of the Participant’s death, and if no such
election is made by such date the Beneficiary will instead receive the lump sum
payment described above.
4.5. Death Benefits for Disability Retirees. The surviving Spouse or Beneficiary
of a Participant who incurred a Disability and who was accruing additional
Benefit Service at his death under the provisions of Section 4.4 is entitled to
a Death Benefit determined in accordance with Section 6.3 or 6.4, as applicable.
If the Participant incurred a Disability, accrued additional benefits under
Section 4.4, recovered from his Disability, did not return to employment with
the Employer, and died before his Payment Date, his surviving Spouse or
Beneficiary is entitled to a Death Benefit determined in accordance with Section
6.3 or 6.4, as applicable.
4.6. Pre‑Retirement Death Benefits Payable in a Lump Sum. If the present value
of a Death Benefit payable in a form other than a Lump Sum is $5,000 or less at
the earliest date such Death Benefit may commence, such Death Benefit will be
paid in a Lump Sum at such time, notwithstanding any provision of the Plan or
election by the Participant or Beneficiary to the contrary. Any Lump Sum payable
in accordance with this Section 6.5 to a Spouse is subject to the direct
rollover provisions of Section 7.3.
4.7. Designation of Beneficiary. Subject to subsection 7.4(d) and Section 13.4,
a Participant’s surviving Spouse is entitled to the Death Benefit, if any, which
is payable with respect to the Participant. A Participant may designate a
Beneficiary who is not the Participant’s surviving Spouse, provided that such
surviving Spouse consents to the designation. The designation of such
Beneficiary can be made only after the notice required by Code Section
417(a)(3)(B) is provided to the Participant during the time periods specified in
Code Section 417 and will be effective only if the consent of the surviving
Spouse:
(i) is in writing;
(ii) acknowledges the effect of the Participant’s designation of a Beneficiary
other than the Spouse and the identity of such Beneficiary; and
(iii) is witnessed by a notary public; provided, however, such consent will be
deemed to have been granted where it is established to the satisfaction of the
Administrative Committee that the consent of the Spouse cannot be obtained
because (1) there is no surviving Spouse, (2) the surviving Spouse cannot be
located, or (3) there exist such other circumstances as may be prescribed by
regulations under ERISA or the Code. Consent of the surviving Spouse to a
designated Beneficiary and any contingent Beneficiary is irrevocable. Each
change from one non‑Spouse
- 39 -





--------------------------------------------------------------------------------



Beneficiary to another, or change of contingent Beneficiary, requires a new
consent from the surviving Spouse.
If the Participant dies leaving no surviving Spouse and either (a) the
Participant failed to file a valid beneficiary designation form, or (b) all
persons designated on the beneficiary designation form have predeceased the
Participant, the Participant’s Death Benefit described in Section 6.4 will be
paid in a lump sum to the Participant’s estate. If an estate is not opened on
behalf of the Participant, then the Participant’s Death Benefit described in
Section 6.4 will be distributed in a lump sum to the duly authorized individual
properly designated by any applicable small estate affidavit or similar
documentation issued pursuant to applicable state law.
Notwithstanding any provision of the Plan to the contrary, with respect to the
death of any Participant, if such Participant had designated his or her Spouse
as his or her Beneficiary, then a subsequent divorce decree or a Qualified
Domestic Relations Order (as defined in Section 13.4) that relates to such
Spouse will be deemed to have revoked the Participant’s designation of the
Spouse as his or her Beneficiary unless a subsequent Beneficiary designation
form naming the Spouse as a Beneficiary is filed with the Plan. In addition, to
be entitled to receive any benefit of a Participant, a Beneficiary must be alive
or in existence at the time of the Participant’s death. In the event that the
order of the deaths of the Participant and any Beneficiary cannot be determined
or have occurred within 120 hours of each other, the Participant will be deemed
to have survived. In the event that the death of the Participant or any
Beneficiary is the result of a criminal act involving any other Beneficiary, a
person convicted of such criminal act will not be entitled to receive any
benefit under the Plan. In accordance with rules and procedures established by
the Administrative Committee, a Beneficiary may disclaim all or any portion of
the benefit payable to him or her under the Plan, provided that such disclaimer
meets the requirements of a “qualified disclaimer” under Code Section 2518 and
the Treasury Regulations and other guidance issued thereunder, and the
requirements of applicable state law.
4.8. Incapacitated Participants or Beneficiaries. If a Participant or
Beneficiary is incompetent or a minor, and a conservator, guardian, or other
person legally charged with his care has been appointed, any benefits to which
such Participant or Beneficiary is entitled is payable to such conservator,
guardian, or other person legally charged with his care. The decision of the
Administrative Committee in such matters is final, binding, and conclusive upon
all affected or interested parties. Neither the Plan nor any representative of
the Plan has any duty to see to the proper application of such payments.
4.9. Death During Military Service. Notwithstanding any other provision of the
Plan to the contrary, the death benefit payable to the surviving spouse or
Beneficiary of a Participant who dies on or after January 1, 2007, while
performing qualified military service as defined in Section 3.7, will not be
less than the death benefit that would have been payable had the Participant
resumed employment immediately prior to his death and died while employed. Such
Participant will be credited with Hours of Service as if employed through the
date of his death for purposes of vesting and entitlement to benefits pursuant
to subsection 2.53(b), but will only be credited with any additional Accrued
Benefit to the extent provided in Section 3.7.
- 40 -





--------------------------------------------------------------------------------



ARTICLE VII. 

Form and Payment of Pension Benefits and Death Benefits
5.1. Normal Form of Payment. Pension Benefits under the Plan will commence
effective as of the Payment Date and will be payable as follows:
(a) Joint and 50 Percent Survivor Annuity. A Participant who has a Spouse on his
Payment Date will receive his Pension Benefit in the form of a Joint and 50
Percent Survivor Annuity (covering the Participant and his Spouse) unless the
Participant elects not to receive such Joint and 50 Percent Survivor Annuity by
electing in lieu thereof to receive payment under an available option described
in Section 7.2.
(b) Life Annuity. A Participant who does not have a Spouse on his Payment Date
will receive his Pension Benefit in the form of a Single Life Annuity unless he
has properly elected to have his Pension Benefit paid in an optional form of
payment under Section 7.2 in accordance with the procedures set forth in Section
7.4.
5.2. Optional Forms of Payment. A Participant who is entitled to receive a
Pension Benefit may elect to receive such Pension Benefit in one of the optional
forms of payment described in this Section 7.2. All optional forms of payment
will be the Actuarial Equivalent of the Participant’s Pension Benefit. As of the
Effective Date, the following optional forms of payment are available:
(a) Joint and 100 Percent, 75 Percent or 50 Percent Survivor Annuity. A reduced
Pension Benefit payable monthly during the lifetime of the Participant with the
provision that 100 percent, 75 percent or 50 percent (as elected by the
Participant) of such monthly benefit will be payable to the Participant’s
Beneficiary in monthly installments commencing effective on the first day of the
month following the month in which the Participant dies and continuing
thereafter on the first day of each month during the remaining lifetime of such
Beneficiary.
(b) Single Life Annuity. A Pension Benefit payable monthly during the lifetime
of the Participant through the last monthly payment on or prior to such
Participant’s death.
(c) Ten‑Year Certain and Life Annuity. A reduced Pension Benefit payable monthly
during the lifetime of the Participant with the provision that if the
Participant dies before receiving 120 payments, his Beneficiary will receive the
same monthly payment as the Participant until a total of 120 payments have been
made in the aggregate to the Participant and Beneficiary. If such Beneficiary
should die prior to the aggregate payment of 120 payments, a lump sum which is
Actuarially Equivalent to the remaining payments will be paid to the
Beneficiary’s estate.
- 41 -





--------------------------------------------------------------------------------



(d) Special Lump Sum Option for Clintec Transferees. If the Plan received a
transfer from the trustee of the Clintec Pension Plan on behalf of a
Participant, such Participant may elect to receive a Lump Sum payment if the
Lump Sum value of his Accrued Benefit is not greater than $10,000 at the time of
the distribution from the Plan. The Lump Sum option under this subsection (d)
will be subject to the provisions of subsections 7.3(a) and (b) and subsection
7.4(d) (if the Lump Sum value of the benefit is greater than $5,000).
5.3. Lump Sum Cash‑Out. Except as provided below, any Participant with a
Non-forfeitable interest in the Plan having a Lump Sum value of $5,000 or less
on the Payment Date will receive a Lump Sum payment of the portion of his
Accrued Benefit that is Non-forfeitable as soon as practicable. For purposes of
this Section 7.3, if the Participant does not have a Non-forfeitable interest in
his Accrued Benefit, such Participant will be deemed to have received a
distribution of his entire Accrued Benefit of zero. Such Lump Sum payments will
be subject to the following:
(a) Reemployment prior to Payment. If such a Participant is rehired by the
Employer before any benefit payment is made by the Plan, no such payment will be
made.
(b) Direct Rollovers of Lump Sums. Notwithstanding any provision of the Plan to
the contrary that would otherwise limit a distributee’s election under this
Section, a distributee may elect, at the time and in the manner prescribed by
the Administrative Committee, to have a Lump Sum paid directly to an eligible
retirement plan specified by the distributee in a direct rollover. The following
definitions will apply for purposes of this paragraph (b):
(i) Eligible Retirement Plan. An “Eligible Retirement Plan” is an individual
retirement account described in Code Section 408(a), an individual retirement
annuity described in Code Section 408(b), an annuity plan described in Code
Section 403(a), or a qualified trust described in Code Section 401(a), that
accepts the Distributee’s eligible rollover distribution, an annuity contract
described in Code Section 403(b), an eligible plan under Code Section 457(b)
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state and which
agrees to separately account for amounts transferred into such plan from the
Plan and, effective January 1, 2008, a Roth IRA as defined in Code Section 408A.
The definition of Eligible Retirement Plan will also apply in the case of a
distribution to a surviving Spouse, or to a Spouse or former Spouse who is the
alternate payee under a qualified domestic relation order, as defined in Code
Section 414(p).
(ii) Distributee. A “Distributee” includes an Employee or former Employee. In
addition, the Employee’s or former Employee’s surviving Spouse and the
Employee’s or former Employee’s Spouse or former Spouse who is the alternate
payee under a Qualified Domestic Relations Order are
- 42 -





--------------------------------------------------------------------------------



distributees with regard to the interest of the Spouse or former Spouse.
Effective January 1, 2007, any Beneficiary who is a “designated beneficiary” for
purposes of Code Section 401(a)(9) and the regulations thereunder (or, to the
extent provided in regulations, that is a trust established for the benefit of
one or more designated beneficiaries), will also be a Distribute; provided that
in the case of a Distributee who is not the Participant’s Spouse or an alternate
payee the term Eligible Retirement Plan will mean only an individual retirement
account or an individual retirement annuity that is treated as an inherited
account or annuity under Code Section 408(c)(3)(B).
(iii) Direct Rollover. A “direct rollover” is a payment by the Plan of an
“Eligible Rollover Distribution” to the eligible retirement plan specified by a
Distributee. An Eligible Rollover Distribution is the distribution of all or any
portion of the present value of the Participant’s Accrued Benefit, except that
an Eligible Rollover Distribution does not include: (a) any distribution that is
one of a series of substantially equal periodic payments (not less frequently
than annually) made for the life (or life expectancy) of the Participant or the
joint lives (or joint life expectancies) of the Participant and the
Participant’s designated beneficiary, or for a specified period of 10 years or
more; (b) any distribution to the extent such distribution is required under
Code Section 401(a)(9); or (c) any portion of any distribution that is not
included in the recipient’s gross income; provided that effective January 1,
2002, the portion that is not included in the recipient’s gross income will be
considered part of an eligible rollover distribution to the extent transferred
to an eligible retirement plan that is described in paragraph (b)(i), or that is
a defined contribution plan that agrees to separately account for the
non-taxable portion of the distribution and the income attributable thereto.
In the event the amount of an Eligible Rollover Distribution payable to a
Distributee who is an Employee or former Employee (but not to a surviving Spouse
or alternate payee) prior to the Distributee’s Normal Retirement Date exceeds
$1,000, if the Distributee does not elect to have such distribution paid
directly to an Eligible Retirement Plan specified by the Distributee in a direct
rollover or to receive the distribution directly, then the Plan will pay the
distribution in a direct rollover to an Eligible Retirement Plan that is an
individual retirement account described in Code Section 408(a) designated by the
Administrative Committee.
5.4. Rules as to Election and Discontinuance of Optional Forms of Payment. A
Participant’s election of an optional form of payment specified in Section 7.2
will be subject to the following rules, to the extent appropriate:
- 43 -





--------------------------------------------------------------------------------



(a) Written Elections. An election of an optional form of payment must be made
on such forms, in such manner and at such times as the Administrative Committee
will require.
(b) Election Period. A Participant may elect an optional form of payment any
time during the 180‑day period ending on his Payment Date. The Administrative
Committee will provide each Participant with a written explanation of the normal
form of benefit under Section 7.1. Such explanation will advise such
Participant:
(A) of the circumstances in which the normal form of benefit will be provided
unless the Participant has elected not to have benefits provided in that form;
(B) of the availability of such election;
(C) of the rights of the Spouse, if any; and
(D) of the financial effect on a Participant’s annuity of such election.
Such written notice will be provided at least 30, but not more than 180 days
before the Payment Date. However, the written notice may be provided less than
30 days prior to the Payment Date (and may be provided after the Payment Date
for Terminations of Employment occurring after December 31, 1996) provided that
(i) the Participant is notified in writing of his right to a 30 day period to
consider whether to waive the normal form of benefit and consent to a form of
distribution other than the normal form of benefit; (ii) the Participant is
permitted to revoke his election at any time prior to the Payment Date, or if
later, the eighth day following the date he receives the written notice and
(iii) no distribution is made to the Participant prior to the Payment Date, or
if later, the eighth day following the date he receives the written notice. A
Participant may elect to waive in writing (with the applicable spousal consent
described in (d), below) his right to a full 30 days to consider whether to
elect an optional form of benefit. If the Administrative Committee does not
receive the Participant’s election to waive the normal form of benefit by the
first business day following the expiration of the 30 day period (or, if later,
the Payment Date) then the Participant will be deemed to have consented to the
normal form of benefit.
(c) Revocation. Any election to receive an optional form of benefit pursuant to
Section 7.2 may be revoked by a Participant by notifying the Administrative
Committee in such manner as the Administrative Committee may require at any time
during the 180-day period ending on the Payment Date. However, if the written
explanation required in subsection (b) is provided less than 30 days before the
Payment Date or after the Payment Date, a Participant may revoke his election
any time up to the Payment Date, or if later, the eighth day following the date
the written explanation is received by the Participant. Once revoked, an
election for
- 44 -





--------------------------------------------------------------------------------



an optional form of benefit may again be made by submitting a new election to
the Administrative Committee within the times specified in subsection (b).
(d) Spousal Consent. Any election by a married Participant of an optional form
of benefit described in Section 7.2 (other than subsection 7.2(a) where the
Spouse is the designated Beneficiary) must be consented to by the Participant’s
Spouse unless an optional form of payment is elected that provides a benefit to
the Spouse that is equal to or greater than the Joint and 50 Percent Survivor
Annuity. The consent of a Participant’s Spouse required under this subsection
(d) will be effective only if such consent:
(i) is in writing;
(ii) acknowledges the effect of the Participant’s designation of a Beneficiary
other than the Spouse and the identity of such Beneficiary; and
(iii) is witnessed by a notary public; provided, however, such consent will be
deemed to have been granted where it is established to the satisfaction of the
Administrative Committee that the consent of the Spouse cannot be obtained
because (1) there is no Spouse, (2) the Spouse cannot be located, or (3) there
exist such other circumstances as may be prescribed by regulations under ERISA
or the Code. Consent of the Spouse to a designated Beneficiary and any
contingent Beneficiary is irrevocable. Each change from one non‑Spouse
Beneficiary to another, or change of contingent Beneficiary, requires a new
consent from the Spouse.
(e) Death before Retirement. If a Participant who had elected an optional form
of payment providing for a greater Death Benefit than would otherwise be paid
under Article VI dies before his Payment Date, such optional form of payment
will be in effect and any Death Benefit under Article VI will be canceled.
(f) Death of Beneficiary before Payment Date. If the Beneficiary of a
Participant who has elected an optional form of payment dies before the
Participant’s Payment Date, the optional form of payment will automatically be
canceled and the Participant’s Pension Benefit will be paid to him in the normal
form unless a new election can be and is made by the Participant pursuant to the
foregoing provisions of this Section.
(g) Change of Form or Beneficiary after Option Effective. Except as otherwise
provided below, a Participant may not change his form of payment or designate a
new Beneficiary after his Payment Date (or, if later, after the last day on
which he is permitted to revoke his election pursuant to subsection (c)), even
if his Beneficiary dies or he is divorced from his Beneficiary. However, a
Participant may designate a new Beneficiary to receive any unpaid portion of a
Ten‑Year Certain and Life Annuity option described in subsection 7.2(c). If no
Beneficiary
- 45 -





--------------------------------------------------------------------------------



is designated on the Participant’s death, such unpaid portion will be payable to
the Beneficiary specified under Section 6.7.
(h) Special Rules for Retroactive Payment Dates. Effective January 1, 2004, if a
Participant does not receive the written election described in subsection (a)
until after the date that would otherwise be his Payment Date, he may elect (in
accordance with procedures established by the Administrative Committee) to
receive his benefit calculated as of the original Payment Date, provided that
(A) the Participant receives a supplemental payment equal to the monthly annuity
payments that would have been received had payment actually commenced on the
retroactive Payment Date, with an appropriate interest adjustment; (B) the
person who is the Participant’s Spouse on the date payment actually commences
(if different from the person who is his Spouse on his Payment Date) consents to
any optional form of benefit in accordance with subsection (d) (including an
optional form described in subsection 7.2(a) unless the survivorship payments to
be received by the Spouse under such form are at least equal to the survivorship
payments that would be received under one of the optional forms described in
subsection 7.2(a) with a Payment Date after the date the explanation was
furnished; and (C) if the date on which payments commence is more than one year
after the Payment Date, the benefit payments satisfy Section 13.12 based both
upon the Payment Date and the date on which payments actually commence, in the
latter case treating the supplemental payments (including the interest
adjustment) as an additional benefit payment in the year of commencement.
5.5. Special Payment Limitations. Unless a Participant otherwise elects (or is
deemed to elect pursuant to Section 4.6), payment of benefits under the Plan to
a Participant will commence not later than the sixtieth day after the end of the
Plan Year in which the Participant attains his Normal Retirement Date or incurs
a Termination of Employment, whichever occurs later. The following provisions
will supersede any other provisions of this Plan:
(a) Maximum Payment Period. No optional form of payment will be permitted that
causes the Pension Benefit to be paid over a period extending beyond the life or
life expectancy of the Participant or the combined lives or life expectancies of
the Participant and his Beneficiary as determined in accordance with applicable
mortality tables contained in applicable federal regulations.
(b) Five-Year Limit. If the Participant dies without a Spouse and prior to
commencement of benefits, no form of payment under the Plan will permit payments
to continue beyond five years after the Participant’s death except to the extent
permitted by Code Section 401(a)(9).
(c) Age 70½ Benefit Payments. A Participant’s Pension Benefit will commence as
of the April 1 following the later of the Plan Year in which he attained age 70½
or the Plan Year in which he incurs a Termination of Employment; provided that
if the Participant owned five percent (5%) or more of the outstanding voting
stock of the Company or five percent (5%) or more of the value of all classes of
- 46 -





--------------------------------------------------------------------------------



outstanding stock at any time during the Plan Year in which he attained age 70½
his Pension Benefit will commence as of the following April 1 regardless of
whether he is an Employee as of such date.

Notwithstanding anything in the Plan or this Section to the contrary, the
provisions of the Plan will be interpreted, construed and administered in a
manner that complies with, and benefits will be paid in accordance with the
requirements of Code Section 401(a)(9) and regulations thereunder, including the
minimum distribution incidental benefit requirement of Code Section
401(a)(9)(G). Minimum distributions will be determined in accordance with
Treasury Regulations Section 1.401(a)(9)-2 through Section 1.401(a)(9)-6, which
are incorporated herein by reference. The provisions of such final regulations
will control over any provision of the Plan to the contrary.
(d) Each Participant, alternate payee and Beneficiary must file with the
Administrative Committee from time to time his or her post office address and
each change of post office address. Any communication, statement or notice
addressed to a Participant, alternate payee or Beneficiary at his or her last
post office address filed with the Administrative Committee, or if no address is
filed with the Administrative Committee then, in the case of a Participant, at
the Participant’s last post office address as shown on the Employer’s records,
will be considered a notification for purposes of the Plan and will be binding
on the Participant, alternate payee and Beneficiary for all purposes of the
Plan. If the Administrative Committee notifies a Participant, alternate payee or
Beneficiary that he or she is entitled to a benefit under the Plan, and the
Participant, alternate payee or Beneficiary fails to claim his or her benefit or
make his or her whereabouts known to the Administrative Committee within a
reasonable time after the notification; or if payment of a benefit is made to a
Participant, alternate payee or Beneficiary and such payment remains unclaimed;
the Administrative Committee will make reasonable efforts to locate the
Participant, alternate payee or Beneficiary. Such measures may include:
(i) Searching Plan and related plan and publicly-available records or
directories for alternative contact information;
(ii) Utilizing a commercial locator service, credit reporting agency, or
proprietary internet search service;
(iii) Attempting contact with the Participant, alternate payee or Beneficiary
via email and/or telephone; and
(iv) Sending a registered letter, return receipt requested, to the last known
address of such Participant, alternate payee or Beneficiary.
In the event that the Administrative Committee is unable after a reasonable
effort to locate a Participant, alternate payee or Beneficiary to whom a benefit
is due by the date as of which payment is required to commence pursuant to the
applicable
- 47 -





--------------------------------------------------------------------------------



provision of this Section 7.5, such benefit will be forfeited in accordance with
rules and procedures established by the Administrative Committee; provided,
however, that if such Participant or Beneficiary subsequently makes an
application for such benefit, the forfeited benefit will be restored, with
appropriate adjustments. Nothing contained herein will be construed to preclude
the Administrative Committee from using any other method permitted by applicable
law to satisfy the Plan’s obligations to a missing Participant, alternate payee
or Beneficiary, including use of the Pension Benefit Guaranty Corporation
Missing Participant Program, if applicable. Checks that are not cashed,
deposited or otherwise negotiated will be handled (including the forfeiture and
reinstatement of such amounts) in accordance with rules and procedures
established by the Administrative Committee, including those rules and
procedures described above.
5.6. Effect of Prior Lump Sums on Pension Benefits. Except as otherwise provided
in an applicable Supplement, a Participant who is rehired after receiving his
Pension Benefit in a Lump Sum will be entitled to a Pension Benefit upon
Termination of Employment equal to his Accrued Benefit (taking into account all
of his Years of Service), reduced by the portion of such Accrued Benefit
represented by such Lump Sum. Such reduction will occur prior to any reductions
for commencement of the Pension Benefit prior to the Participant’s Normal
Retirement Date and prior to the conversion of the Accrued Benefit into a form
other than a Single Life Annuity. If the Lump Sum was not more than $5,000, only
Years of Service after rehire will be taken into account and no reduction will
be made to the Accrued Benefit based on such Years of Service.
5.7. Effect of Participant Resuming Employment after Benefits Commence. If a
Participant whose Pension Benefit has commenced is rehired by the Employer, the
following rules will apply:
(a) Resumption of Employment prior to Age 65. If a Participant is rehired by
Employer before his 65th birthday, his Pension Benefit payments will be
discontinued and will not be paid or accrued during the period of such
reemployment, his previous election of form of payment will be canceled, and he
will have all Years of Service he had at the time of his Termination of
Employment reinstated. Upon his subsequent Termination of Employment, his
eligibility for a benefit and the amount of the benefit will be determined,
calculated and paid as if he then first incurred a Termination of Employment
based upon both reinstated Years of Service and any additional Years of Service
credited, but such benefit will be actuarially reduced to recognize any Pension
Benefit payments he received prior to his suspension. In no event will a
Participant’s Pension Benefit at his subsequent Termination of Employment be
less than his benefit at his earlier Termination of Employment. However, if a
Participant who is rehired as described above subsequently reaches his 65th
birthday and is employed at a rate of fewer than ten hours per week, he is
entitled to receive a Pension Benefit determined under Section 4.1. Such
payments will continue every month thereafter until his rate of employment
equals or exceeds
- 48 -





--------------------------------------------------------------------------------



ten hours per week, at which time his Pension Benefit payments will be suspended
under the terms and conditions described below.
(b) Resumption of Employment after Age 65. If a participant is rehired by the
Employer after his 65th birthday, at a rate of at least ten hours per week, his
Pension Benefit payments will be discontinued and will not be paid and no
payment obligation will accrue during the period of such reemployment. Such
suspension of benefits will be done in accordance with Department of Labor
Regulations Section 2530.203-3 and will include the notice described below. Such
Participant will thereafter continue to accrue further benefits, and his
previous election of form of payment will remain in effect and will determine
what Death Benefit, if any, is payable under the Plan. Upon the Participant’s
subsequent Termination of Employment, he will resume receiving payments in the
same form as he elected at his earlier Termination of Employment, but such
benefit amount will be increased to reflect the value of any additional Accrued
Benefit. If a Participant who has his benefits suspended under this subsection
(b) elected a Ten-Year Certain and Life Annuity, payments that are not made due
to the suspension do not count against the 120-payment guarantee. If a
Participant is rehired by the Employer after his 65th birthday and his rate of
employment is fewer than ten hours per week, he will receive the same type and
amount of his benefit payment which he was entitled to receive preceding his
reemployment during such period of reemployment. Such payments will continue
every month thereafter until his rate of employment equals or exceeds ten hours
per week, at which time his Pension Benefit payments will be suspended as
described above. If a Participant continues in employment with the Employer
after his 65th birthday at a rate of at least ten hours per week, his Pension
Benefit payments will not commence during the period of such employment. Such
suspension of benefits will be done in accordance with Department of Labor
Regulations Section 2530.203-3 and will include the notice described below. Such
Participant will continue to accrue further benefits under the Plan. During such
employment the Provisions of Article VI will remain in effect and will determine
what Death Benefit is payable under the Plan. If a Participant continues in
employment with the Employer after his 65th birthday and his rate of employment
is fewer than ten hours per week, he will receive a Pension Benefit under
Section 4.1 under the same terms and conditions as a Participant who incurred a
Termination of Employment. Such payments will continue every month thereafter
until his rate of employment equals or exceeds ten hours per week, at which time
his Pension Benefit payments will be suspended as described above.
(c) Notice of Benefit Suspension. If a Participant’s benefits are to be
suspended after age 65 due to either reemployment or continued employment, the
Administrative Committee will notify the Participant by personal delivery or
first class mail during the first calendar month in which the Plan withholds
payments, that benefits are suspended. The notice will contain the following
information:
- 49 -





--------------------------------------------------------------------------------



(i) a general description of the reasons why payments are suspended;
(ii) a general description of Plan provisions relating to the suspension of
benefits;
(iii) a copy of such Plan provisions;
(iv) a statement that applicable Department of Labor Regulations may be found in
Section 2530.203‑3 of the Code of Federal Regulations;
(v) a statement that a review of the suspension may be requested under the
Plan’s claims procedure; and
(vi) if the Plan requires a benefit resumption notice or verification by the
Participant that his benefits should not be suspended, the procedure and forms
for such purposes.
The Plan will adopt a procedure whereby a Participant may request a
determination of whether specific contemplated employment after age 65 will
result in the suspension of benefits.
- 50 -





--------------------------------------------------------------------------------



ARTICLE VIII. 

Plan Committees
6.1. Membership of Administrative and Investment Committees. The Administrative
Committee, consisting of at least three persons, will be appointed by the
Compensation Committee of the Board of Directors. The Investment Committee,
consisting of at least three persons, will be appointed by the Board of
Directors or its delegate. The Secretary of the Company will certify to the
Trustee from time to time the appointment to (and termination from) office of
each member of the Administrative Committee and the Investment Committee and the
persons, if any, who are selected as secretaries of the Administrative Committee
and the Investment Committee by the members of such committees. The appointment
of a member of either Committee and acceptance of such appointment by any person
constitutes an agreement by and between the Company and such Committee member
that the member, acting in concert with the other Committee members, will have
and will exercise the powers and duties described herein, including, with
respect to the Administrative Committee, the power and duty to interpret this
Plan and determine the benefits to which Participants are entitled hereunder.
6.2. Administrative Committee Powers and Duties. The Administrative Committee
will be the “plan administrator” for purposes of Code Section 414(g) and the
“administrator” for purposes of ERISA Section 3(16)(A) and will have such powers
and duties necessary to discharge its duties hereunder, including, but not
limited to, the following:
(a) Within its complete and unfettered discretion to construe and interpret the
Plan and Trust Agreement provisions and to resolve all questions arising under
the Plan including questions of Plan participation, eligibility for Benefits and
the rights of Employees, Participants, Beneficiaries and other persons to
benefits under the Plan and to determine the amount, manner and time of payment
of any benefits hereunder;
(b) To prescribe procedures, rules and regulations to be followed by Employees,
Participants, Beneficiaries and other persons or to be otherwise utilized in the
efficient administration of the Plan consistent with the Trust;
(c) To make determinations as to the rights of Employees, Participants,
Beneficiaries and other persons to benefits under the Plan and to afford any
Participant or Beneficiary dissatisfied with such determination with rights
pursuant to a claims procedure adopted by the Administrative Committee;
(d) To settle or compromise claims against the Plan by Participants,
Beneficiaries and other persons;
(e) To enforce the Plan in accordance with the terms of the Plan and the Trust
and to enforce its procedures, rules and regulations;
- 51 -





--------------------------------------------------------------------------------



(f) To be responsible for the preparation and maintenance of records necessary
to determine the rights and benefits of Employees, Participants and
Beneficiaries or other persons under the Plan and the Trust and to request and
receive from the Participating Employers such information necessary to prepare
such records;
(g) To prepare and distribute in such manner as it deems appropriate and to
prepare and file with appropriate government agencies information, disclosures,
descriptions and reporting documents regarding the Plan, and in the preparation
and review of such reports the Administrative Committee is entitled to rely upon
information supplied to it by the Employees, accountants, counsel, actuaries,
the Investment Managers and any insurance institutions described in the Trust
Agreement;
(h) To appoint or employ individuals to assist in the administration of the Plan
and other agents (corporate or individual) that the Administrative Committee
deems advisable, including legal counsel and such clerical, medical, accounting,
auditing, actuarial and other services as the Administrative Committee may
require in carrying out the provisions of the Plan. However, no agent except an
Investment Manager or fiduciary named in the Plan will be appointed or employed
in a position that would require or permit him: (i) to exercise discretionary
authority or control over the acquisition, disposition or management of Trust
assets; (ii) to render investment advice for a fee; or (iii) to exercise
discretionary authority or responsibility for Plan administration;
(i) To cause to be prepared and to cause to be distributed, in such manner as
the Administrative Committee determines to be appropriate, information
explaining the Plan and Trust;
(j) To furnish to the Participating Employers upon request such annual or other
reports with respect to the administration of the Plan as are reasonable and
appropriate;
(k) To receive, review and keep on file (as it deems convenient or proper)
reports of the financial condition, receipts and disbursements, and assets of
the Trust;
(l) To determine the method by which all notices and other documents required or
permitted to be given to a Participant, Beneficiary or other person under the
Plan or any applicable law will be given, and the method by which Participants
and Beneficiaries may exercise any elections permitted by the Plan, which
methods may include the use of e-mail, interactive internet sites, voice
response systems, and other electronic media to the extent permitted by
applicable regulations;
(m) To amend the Plan to the extent provided in subsection 11.1(d); and
(n) To discharge all other duties set forth in the Plan.
- 52 -





--------------------------------------------------------------------------------



Except as otherwise specifically provided herein, the Administrative Committee
has no power to add to, subtract from or modify any of the terms of the Plan,
nor to change or add to any benefits provided by the Plan, nor to waive or fail
to apply any requirements of eligibility for benefits under the Plan; provided,
however, that nothing contained herein will be construed to limit the
Administrative Committee’s authority to interpret and construe the Plan.
Procedures and policies adopted by the Administrative Committee may be
inconsistent with any provision of the Plan that is ministerial or
administrative in nature, and will be deemed an amendment to the Plan to the
extent of the inconsistency. The authority of the Administrative Committee may
also be exercised in routine matters by the Corporate Vice President-Human
Resources of the Company or persons acting under his authority, and any action
taken by any such person within the apparent scope of his authority will be
presumed authorized and binding on all Participants, subject to the review of
the Administrative Committee.
6.3. Investment Committee Powers and Duties. The Investment Committee has such
powers necessary to discharge its duties hereunder, including but not limited to
the following:
(a) To establish and from time to time revise the investment policy of the Plan,
to communicate and consult with the Company, the Administrative Committee and
the Trustee and any Investment Manager or insurance institution regarding the
investment policy applicable to the Plan as a whole or as to any individual
investment fund;
(b) To supervise the performance by the Trustee and any Investment Manager or
insurance institution regarding their responsibilities under the Plan and Trust.
The Investment Committee will review and analyze performance information
supplied by the Trustee and the Investment Managers or insurance institutions to
the Investment Committee and/or any such performance information obtained
independently by the Investment Committee and will report the results of such
analysis to the Board of Directors or its delegate from time to time in such
form and with such degree of frequency as the Investment Committee will
determine proper. Such responsibilities of the Investment Committee with respect
to supervision, review and analysis will be performed no less frequently than
once each Plan Year and will ordinarily not be required more frequently than
once each calendar quarter. The Trustee, Investment Managers and insurance
institutions have been allocated the responsibility for day-to-day investment
management of the Plan and Trust, and the responsibilities of the Investment
Committee hereunder are not intended to relieve the Trustee, Investment Managers
or insurance institutions of such ongoing investment management
responsibilities;
(c) To instruct the Trustee, the Investment Managers and insurance institutions
with respect to the proper application of contributions made under the Plan;
(d) To determine the proper allocation of investment responsibilities with
respect to the assets of the Plan between the Trustee and any Investment Manager
or
- 53 -





--------------------------------------------------------------------------------



insurance institution acting hereunder or under the terms of the Trust and to
allocate fiduciary responsibilities among these parties;
(e) To the extent not provided to the contrary in the Trust Agreement, to
appoint the Trustee and any Investment Managers or insurance institutions, to
direct the establishment of any investment fund and to remove the Trustee and
any Investment Managers or insurance institutions or appoint additional
Trustees, Investment Managers or insurance institutions;
(f) To review any accounts submitted by the Trustee and any Investment Managers
or insurance institutions and to report to the Board of Directors or its
delegate with respect to any such accounts;
(g) Following the Administrative Committee’s determination of the benefit rights
of any Participant or Beneficiary, to collect information concerning such
benefits and authorize and direct the Trustee with respect to the commencement,
modification or cessation of such benefit payments;
(h) To supervise the performance of fiduciary responsibilities by others,
including the Trustee and any Investment Managers;
(i) To appoint and utilize the services of administrative staff employees of the
Company and the other Participating Employers for the performance of duties
delegated to the Investment Committee hereunder and to rely upon information
received from such staff employees; provided that in both cases the Investment
Committee reasonably believes the performance of such services and the
preparation of such information is within the competence of such staff
employees;
(j) To furnish to the Participating Employers, upon reasonable request, such
annual or other reports as the Participating Employers deem necessary regarding
the administration of the Plan; and
(k) To employ reputable agents and to delegate to them any of the administrative
powers or duties imposed upon the Investment Committee or the Participating
Employers.
6.4. Conflicts of Interest. No member of the Administrative Committee or the
Investment Committee will participate in any action on matters involving solely
such member’s rights or benefits as a Participant under the Plan.
6.5. Compensation; Reimbursement. No member of the Administrative Committee or
the Investment Committee will receive compensation for his services, but the
Participating Employers will reimburse him for any necessary expenses incurred
in the discharge of his duties.
6.6. Standard of Care. The Administrative Committee and the Investment Committee
will perform their duties under this Plan in accordance with the terms of this
- 54 -





--------------------------------------------------------------------------------



document and the Trust Agreement solely in the interest of the Participants and
for the exclusive purposes of providing retirement benefits to Participants and
defraying the reasonable expenses of Plan administration and operation. The
Administrative Committee and the Investment Committee will also perform their
duties under this Plan with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent man, acting in a like capacity and
familiar with such matters, would use in the conduct of an enterprise of a like
character and with like aims.
6.7. Action by Committees. Action by each Plan Committee (i.e., the
Administrative Committee and the Investment Committee) is subject to the
following special rules:
(a) Each Committee may act by meeting or by document signed without meeting and
documents may be signed through the use of a single document or concurrent
documents;
(b) Each Committee will act by a majority, and such action will be as effective
as if such action had been taken by all Committee members, provided that by
majority action one or more Committee members or other persons may be authorized
to act with respect to particular matters on behalf of all Committee members;
(c) Each Committee may, but is not required to, select a secretary, who may but
need not be a Committee member, and the certificate of such secretary that the
Committee has taken or authorized any action will be conclusive in favor of any
person relying upon such certificate; and
(d) Each Committee may act through agents or other delegates and may retain
legal counsel, auditors or other specialists to aid in the Committee’s
performance of its responsibilities.
6.8. Resignation or Removal of Committee Member. Any person serving as an
Administrative Committee member may resign from such Committee at any time by
written notice to the Compensation Committee of the Board of Directors or may be
removed by the Compensation Committee at any time by written notice to such
member. Any person serving as an Investment Committee member may resign from
such Committee at any time by written notice to the Board of Directors or its
delegate or may be removed by the Board of Directors or its delegate at any time
by written notice to such member. The Compensation Committee will fill any
vacancy in the membership of the Administrative Committee as soon as
practicable. The Board of Directors or its delegate will fill any vacancy in the
membership of the Investment Committee as soon as practicable. Until any such
vacancy is filled, the remaining members of the applicable Committee may
exercise all of the powers, rights and duties conferred on such Committee.
6.9. Uniform Application of Rules by Administrative Committee. The
Administrative Committee will apply all rules, regulations, procedures and
decisions uniformly and consistently to all Employees and Participants similarly
situated. Any ruling, regulation, procedure or decision of the Administrative
Committee which is consistent with the provisions of
- 55 -





--------------------------------------------------------------------------------



the Plan or the Trust will be conclusive and binding upon all persons affected
by it. There will be no appeal of any ruling by the Administrative Committee
which is within its authority, except as provided in Section 8.10 below. When
making a determination or a calculation, the Administrative Committee is
entitled to rely on information supplied by the Participating Employer, Trustee,
Investment Managers, insurance institutions, accountants and other professionals
including legal counsel for the Company.
6.10. Claims Procedure. Each person entitled to benefits under the Plan (the
“Applicant”) must submit a written claim for benefits to the Administrative
Committee (or its delegate, as the Administrative Committee may direct). Such
claim shall be filed not more than one year after the Applicant knows (or with
the exercise of reasonable diligence would know) of the existence of a basis for
a claim; provided that nothing herein shall be construed to permit the
forfeiture of a Participant’s benefit for failure to file a timely application
for such benefit; and provided further that the Administrative Committee may
waive or extend such requirement in its sole discretion. If a claim for benefits
by the Applicant is denied, in whole or in part, the Administrative Committee
will cause the Applicant to be furnished, within 90 days after receipt of such
claim (or within 180 days after receipt if special circumstances require an
extension of time), a written notice which specifies the reason for the denial,
refers to the pertinent provisions of the Plan on which the denial is based,
describes any additional material or information necessary for properly
completing the claim and explains why such material or information is necessary,
and explains the claim review procedures of this Section 8.10. Such notice will
further describe that the Applicant has a right to bring a civil action under
Section 502 of ERISA if his claim is denied after an appeal and review. Any
Applicant whose claim is denied under the provisions described above may request
a review of the denied claim by written request to the Administrative Committee
within 60 days after receiving notice of the denial. In connection with such
request, the Applicant or his authorized representative may review pertinent
documents and may submit issues and comments in writing. If such a request is
made, the Administrative Committee will make a full and fair review of the
denial of the claim and will make a decision not later than 60 days after
receipt of the request, unless special circumstances (such as the need to hold a
hearing) require an extension of time, in which case a decision will be made as
soon as possible but not later than 120 days after receipt of the request for
review, and written notice of the extension will be given to the Applicant
before the commencement of the extension. The decision on review must be in
writing and must include specific reasons for the decision and specific
references to the pertinent provisions of the Plan on which the decision is
based. Such notice will further describe that the Applicant has a right to bring
a civil action under ERISA Section 502 if his claim is denied after an appeal
and review. No person entitled to benefits under the Plan has any right to seek
review of a denial of benefits, or to bring any action to enforce a claim for
benefits, in any court prior to his filing a claim for benefits and exhausting
all of his rights under this Section 8.10, or more than six months after receipt
of the decision on review. Although not required to do so, an Applicant may
choose to state the reason or reasons he believes he is entitled to benefits,
and may choose to submit written evidence, during the initial claim process or
review of claim denial process. However, failure to state any such reason or
submit such evidence during the initial claim process or review of claim denial
process, or by written notice to the Administrative Committee within 60 days of
the date of the decision on the review of the claim denial, will permanently bar
the Applicant, and his successors in interest,
- 56 -





--------------------------------------------------------------------------------



from raising such reason or submitting such evidence in any forum at any later
date. An Applicant whose claim is denied initially or on review is entitled to
receive, on request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to such claim for benefits.
6.11. Correction of Errors. In the event that the Administrative Committee
discovers that an error has been made in the calculation of a benefit, it will
correct the error as soon as is administratively feasible. In the event of an
underpayment, the Administrative Committee will either pay the amount of the
underpayment in a single sum or will increase future monthly payments to the
extent necessary to pay the underpayment within a reasonable period of time,
with interest at a reasonable rate not less than the interest rate specified in
paragraph 2.2(a)(ii). If an overpayment was made, the Committee will reduce
future monthly payments, either to the Participant or his Beneficiary or both,
to the extent necessary to recover the overpayment within a reasonable period of
time. If an overpayment cannot be recovered in a reasonable period of time
through offsetting future benefits, including without limitation an overpayment
made in a Lump Sum or a payment erroneously made after the death of a
Participant or Beneficiary where no further benefits are payable, the
Administrative Committee may exercise such other legal or equitable remedies as
the Plan may have, including filing suit for reimbursement of the overpayment;
provided, that if the Administrative Committee determines that the expense or
burden of seeking recovery would be greater than the likely recovery, it may
exercise discretion in determining not to pursue a recovery. Each Participant,
Beneficiary or other person who receives an overpayment will be deemed to hold
such overpayment in trust for the Plan, and the Plan may recover such
overpayment by an appropriate action in law or equity to the maximum extent
permitted by law or equity.
- 57 -





--------------------------------------------------------------------------------



ARTICLE IX. 

Trust, the Trustee and Plan Financing
7.1. Establishment of Trust; Trust Agreement. Benefits under the Plan will be
provided exclusively by the Trust. The Trust Fund will initially consist of the
assets transferred from the trust of the Prior Plan allocable to the Accrued
Benefits of the Participants. The Trust Agreement, which provides for the
administration of the Trust, will be deemed to form a part of this Plan, and any
and all rights or benefits which may accrue to any person under this Plan will
be subject to all the terms and provisions of the Trust Agreement.
7.2. Selection of Trustee. As provided in the Trust Agreement, the Investment
Committee will have the power to remove the Trustee and to appoint a successor
Trustee.
7.3. Trustee’s Duties. The powers, duties and responsibilities of the Trustee
will be as stated in the Trust Agreement, and nothing contained in the Plan
either expressly or by implication will be deemed to impose any additional
powers, duties or responsibilities upon the Trustee. The foregoing
notwithstanding, the Trustee will have no investment authority not specifically
granted to the Trustee by the terms of the Trust and the Trustee will be bound
by the instructions of the Investment Committee or Investment Manager as
provided in Article VIII. All Participating Employer Contributions will be paid
into the Trust and all benefits payable under the Plan will be paid from the
Trust. No Participating Employer will have any rights or claims of any nature in
or to the assets of the Trust Fund except the right to require the Trustee to
hold, use, apply and pay such assets in its possession, in accordance with the
directions of the Investment Committee for the exclusive benefit of the
Participants, Spouses and Beneficiaries, except as otherwise provided in the
Plan.
7.4. Trust Income. The net income derived from the Trust will be accumulated and
will from time to time be invested as a part of the Trust Fund.
7.5. Expenses. Unless paid by the Participating Employers, all costs and
expenses incurred in connection with the general administration of the Plan and
Trust will be paid by the Trust.
7.6. Trust Entity. The Trust will be a separate entity aside and apart from the
Participating Employers or their assets. The Trust and the corpus and income
thereof will in no event and in no manner whatsoever be subject to the rights or
claims of any creditor of any Participating Employer.
7.7. Funding Policy. The Investment Committee will establish and direct the
implementation of a funding policy and method for the Plan which will be
consistent with the objectives of the Plan and with the minimum funding
standards established under Code Section 412.
7.8. Participating Employer Contributions. Each Participating Employer will make
contributions to the Trust to fund benefits of the Plan in such amounts and at
such times as the
- 58 -





--------------------------------------------------------------------------------



Investment Committee, in accordance with the funding policy and method of the
Plan, will from time to time direct; provided that any such contribution will be
made not later than the due date for the Participating Employer’s federal income
tax return (including extensions) for the taxable year and Plan Year for which
such contribution is made. All Participating Employer Contributions are
conditioned upon the qualification of the Plan under Code Section 401(a) and
upon the deductibility of such contributions by the Participating Employer under
Code Section 404. Participating Employer Contributions can be made in cash or in
securities of the Company; provided that in no case will the Plan acquire or
hold securities of the Company if the aggregate fair market value of the
securities exceeds ten percent (10%) of the fair market value of the Plan assets
or if the securities fail to qualify as “Qualifying Participating Employer
Securities” under ERISA Section 407.
7.9. Forfeitures. Forfeitures of benefits under the Plan arising for any reason
will be applied to reduce the cost of the Plan and will not be used to increase
the benefits under the Plan otherwise payable to or on behalf of Participants.
7.10. Exclusive Benefit of Participants. Except to the extent provided below,
all Participating Employer Contributions under the Plan will be paid to the
Trustee and deposited in the Trust Fund and will be held, managed and
distributed solely in the interest of the Participants, their Spouses and
Beneficiaries for the exclusive purposes of providing benefits to such persons
and paying all costs and expenses incurred in connection with the general
administration of the Plan and Trust, to the extent such costs and expenses are
not paid by the Participating Employers. Notwithstanding the foregoing,
Participating Employer Contributions and the earnings thereon may be applied as
follows:
(a) Non-Deductible Contribution Reversion. Participating Employer contributions
are conditioned upon the deductibility of such contributions and if, and to the
extent, deduction of a Participating Employer Contribution under Code Section
404 is disallowed, such Participating Employer Contributions, adjusted for any
investment losses, will be returned to the Participating Employers within one
year after the disallowance of the deduction, provided that this reversion
provision will not be applicable to the extent that it is determined by the
Administrative Committee that such reversion will adversely affect the qualified
status of the Plan;
(b) Mistake of Fact Reversions. If, and to the extent, a Participating Employer
Contribution is made through mistake of fact, such Participating Employer
Contribution and any earnings on such contributions will be returned to the
Participating Employers within one year of the payment of the contribution;
(c) Excess Assets Reversions. If any amounts arising out of the variation
between expected actuarial requirements and actual requirements remain in the
Trust Fund after termination of the Plan and if all liabilities of the Plan to
persons entitled to benefits under the Plan have been satisfied in accordance
with applicable law, such remaining amounts will be distributed to the
Participating Employers in such
- 59 -





--------------------------------------------------------------------------------



amounts as the Investment Committee in its sole discretion will determine,
provided such distribution is in accordance with applicable law.
(d) Exercise of Plan Sponsor or Settlor Authority. Notwithstanding the
foregoing, the provisions of this Section 9.10 will not be applicable with
respect to Plan design decisions including decisions made pursuant to Section
1.3, Article VII or Article VIII, or with respect to exercises of any other Plan
sponsor or settlor authority.
7.11. Benefits Payable Only from Trust Fund. All benefits provided by the Plan
will be paid solely from the Trust Fund, and neither any Participating Employer
nor any agent or representative of a Participating Employer will be liable in
any manner for any such benefits.
- 60 -





--------------------------------------------------------------------------------



ARTICLE X. 

Adoption and Withdrawal from Plan
8.1. Procedure for Adoption. Any Participating Employer may adopt the Plan for
the benefit of its Employees as of a date specified. Any Employer that employs
Participants will be deemed to have adopted the Plan unless otherwise determined
by the Administrative Committee. Notwithstanding any term or provision of the
Plan to the contrary (including, but not limited to, terms and conditions
concerning Years of Service, Compensation and amount of Pension Benefits), the
terms and provisions as may be imposed with respect to such Employees in an
applicable Supplement will govern. A partnership, limited liability company, or
other noncorporate entity may be a Participating Employer, subject to such
conditions as may be required by the Administrative Committee.
8.2. Procedure for Withdrawal. Any Participating Employer may, with the consent
of the Company, and subject to such conditions as may be imposed by the Company,
terminate its adoption of the Plan.
- 61 -





--------------------------------------------------------------------------------



ARTICLE XI. 

Amendment and Termination
9.1. Amendments.
(a) Power to Amend. The Company will have the right at any time to amend in
whole or in part any or all of the provisions of the Plan except as expressly
set forth below:
(i) no amendment will increase the duties or liabilities of the Trustee without
its written consent;
(ii) no amendment will have the effect of vesting in any Employer any interest
in any funds, securities or other property subject to the terms of the Plan and
Trust;
(iii) no amendment will authorize or permit at any time any part of the corpus
or income of the Trust Fund to be used for or diverted to purposes other than
for the purposes specified in the Plan, except as permitted by Section 11.14;
(iv) no amendment will reduce a Participant’s Accrued Benefit, or the
Non-forfeitable portion thereof, subject to subsection 11.1(c);
(v) effective January 1, 2008, no amendment will increase the Plan’s liabilities
in violation of subsection 13.13(b).
The Company’s authority to amend the Plan has been delegated to the
Administrative Committee to the extent provided in subsection 11.1(d). The
authority to amend the Plan in any respect (whether or not such amendment is
within the authority delegated to the Administrative Committee) may also be
exercised by the Board of Directors or any other person to whom the Board
delegates such authority.
(b) Effect of Amendment. If a person is not an Eligible Employee on or after the
effective date of any amendment to the Plan, the amendment will be deemed as
having no effect on the amount of such person’s benefits unless the amendment
specifically provides otherwise.
(c) Restriction on Amendment. Except as otherwise permitted by Code Section 411
or regulations or other administrative guidance issued thereunder,
(i) no amendment to the Plan will reduce a Participant’s Accrued Benefit as of
the effective date of the amendment.
(ii) any amendment that affects the determination of the Non-forfeitable portion
of a Participant’s Accrued Benefit will apply to a Participant who
- 62 -





--------------------------------------------------------------------------------



as of the date that is sixty days after the effective date of the amendment has
completed at least three Years of Vesting Service only if the effect of the
amendment is to increase the Non-forfeitable portion of the Participant’s
Accrued Benefit (including the portion accrued after the effective date of the
amendment). The preceding language concerning an amendment to the Plan’s vesting
schedule will also apply when a Plan with different requirements for
non-forfeitability is merged into the Plan.
(iii) the Plan will not be amended so as to eliminate or reduce an early
retirement benefit or a retirement‑type subsidy, or eliminate an optional form
of payment, with respect to a Participant’s Accrued Benefit as of the effective
date of the Amendment; provided, however, the retirement‑type subsidy need only
be preserved for those Participants who before or after the date of the
amendment (but before incurring a Termination of Employment) satisfy the
eligibility requirements for the subsidy prior to the amendment. The foregoing
limitations do not apply to benefit accrual occurring after the date of the
amendment.
(d) Authority of Administrative Committee. The Administrative Committee has been
delegated the authority of the Company to adopt any amendments to the Plan as
the Administrative Committee may determine to be necessary or appropriate,
except that no amendment will be made to any Plan without approval of the Board
of Directors unless the Administrative Committee determines that such amendment
will not significantly change the overall level of benefits provided by such
Plan; significantly change the requirements for eligibility for participation in
the Plan; or add any material new benefit that would significantly increase the
cost of the Plan. In illustration but not limitation of the foregoing, the
Administrative Committee is authorized to adopt any amendment to a Plan that it
determines to be:
(i) an amendment that provides for the Plan to be adopted by any business entity
acquired by the Company, including providing any special rules applicable to the
employees of such business entity;
(ii) an amendment that the Administrative Committee determines to be of an
administrative, ministerial or technical nature only;
(iii) an amendment that the Administrative Committee determines to be necessary
or appropriate to carry out any amendment approved by, or other resolution
adopted by, the Board;
(iv) an amendment that the Administrative Committee determines to be necessary
or appropriate to comply with any applicable law, including without limitation
any amendment required by the Internal Revenue Service as a condition to the
issuance of a favorable determination letter
- 63 -





--------------------------------------------------------------------------------



with respect to the Plan, or necessary to conform the terms of the Plan to
established administrative practices or procedures; or
(v) an amendment that the Administrative Committee determines to be necessary or
appropriate to clarify or to resolve any inconsistency or ambiguity in the terms
of the Plan.
The adoption by the Administrative Committee of any amendment to the Plan will
constitute conclusive evidence that the Administrative Committee has determined
such amendment to be authorized under the terms of the foregoing resolution,
which determination will be conclusive and binding on all employees,
participants, beneficiaries and other persons claiming any benefit under the
Plan.
9.2. Termination. It is the expectation of the Company that it will continue the
Plan and the payment of contributions hereunder indefinitely, but the
continuation of the Plan and the payment of Participating Employer Contributions
hereunder is not assumed as a contractual obligation of the Company or any other
Participating Employer; and the right is reserved by the Company or any
Participating Employer at any time to reduce, suspend or discontinue its
contributions hereunder; provided, however, that the Participating Employer
Contributions for any Plan Year accrued or determined prior to the end of such
Plan Year will not after the end of such Plan Year be retroactively reduced,
suspended or discontinued except as may be permitted by law. The Plan will
terminate upon the occurrence of any of the following events:
(a) Business Form. Legal adjudication of the Company as bankrupt, a general
assignment by the Company to or for the benefit of its creditors, or dissolution
of the Company other than by form of or as a result of a reorganization where
the business of the Company is continued; or
(b) Board of Directors Action. Termination of the Plan by the Board of Directors
at any time when, in its judgment, business, financial or other good causes make
such termination advisable, to become effective upon the execution and delivery
by the Company to the Administrative Committee and Investment Committee and to
the Trustee of a written resolution signed on its behalf by an officer of the
Company and stating the fact of such termination and the date as of which it is
to be effective.
Upon the termination of the Plan or partial termination of the Plan, the rights
of affected persons to the benefits provided under the Plan which are not vested
and Non-forfeitable as of the date of such termination or partial termination
will be fully vested and Non-forfeitable to the extent then funded; provided,
however, notwithstanding any other provision of the Plan, the rights of all
persons entitled to vested and Non-forfeitable benefits under the Plan will be
limited to the assets of the Trust Fund, and to the extent benefits are
guaranteed by the PBGC, and no Participating Employer or Employer will have any
obligation to make any contributions to pay any benefits under the Plan
subsequent to a termination or partial termination of the Plan.
- 64 -





--------------------------------------------------------------------------------



9.3. Disposition of Fund on Termination. Subject to the provisions of Section
9.10, upon an entire termination of the Plan the Trust Fund will be liquidated
by making provisions (if not already so provided) for payments, after providing
for the costs and expenses of the Plan and Trust Fund, to the extent the assets
in the Trust Fund are sufficient therefor, in the order of precedence
established under ERISA Section 4044; provided however, in the event the Plan
terminates or there is a spin-off of part of the Plan (other than a de minimis
spin-off permitted under Treasury Regulations Section 1.414(1)-(n)(2)) within
five years of the effective date of any de minimis merger of any defined benefit
plan (the “Smaller Plan”) into the Plan (the “Larger Plan”) as permitted by
Treasury Regulations Section 1.414(1)-1(h), there will be payable to
Participants, on whose behalf assets and liabilities were transferred from the
Smaller Plan to the Larger Plan, a special schedule of benefits (consisting of
all the benefits that would be provided by the Smaller Plan on a termination
basis just prior to the merger) in a priority category higher than the highest
priority category payable under ERISA Section 4044. Plan assets will be
allocated to that schedule in accordance with the allocation of assets to
scheduled benefits in Treasury Regulations Section 1.414(1)-1(f)(3). The
preceding provisions for payments will be made regardless of whether the
Participant has incurred a Termination of Employment and regardless of the
Participant’s age.
9.4. Disposition Medium. The allocations, referred to in Section 11.3, may be
implemented through the continuance of the Trust Fund (as a wasting trust),
through a new Trust Fund, through the purchase of insurance company annuity
contracts or by a combination of these methods. Notwithstanding the previous
sentence, every Participant with an Accrued Benefit in excess of $5,000 (or such
higher amount permitted by applicable law) is entitled to receive his Accrued
Benefit in the form of an insurance company annuity contract (with such contract
including all optional forms of payment available under the Plan at plan
termination, any retirement‑type subsidy and qualified joint and survivor and
pre‑retirement survivor annuity features as are required by Code Section
411(d)(6) or Treasury Regulations thereunder) unless such Participant elects a
different form of payment. Any election by a married Participant of a form of
payment other than an annuity contract with joint and survivor and
pre‑retirement survivor annuity features (with the Spouse designated as the
survivor) must be consented to by the Participant and, to the extent applicable,
the Spouse.
- 65 -





--------------------------------------------------------------------------------



ARTICLE XII. 

Special Top-Heavy Rules
10.1. Application. Notwithstanding any provisions of the Plan to the contrary,
the provisions of this Article XII will apply and be effective for any Plan Year
for which the Plan will be determined to be a “Top-Heavy Plan” as provided and
defined herein.
10.2. Special Terms. For purposes of this Article XII, the following terms will
have the following meanings:
(a) “Active Participant” means an Eligible Employee who is a Participant in the
Plan at the time of reference.
(b) “Aggregate Benefit” means the sum of:
(i) the present value of the accrued benefit under each and all defined benefit
plans in the Aggregation Group determined on each plan’s individual
Determination Date as if there were a termination of employment on the most
recent date the plan is valued by an actuary for purposes of computing plan
costs under Code Section 412 within the 12-month period ending on the
Determination Date of each such plan, but with respect to the first plan year of
any such plan determined by taking into account the estimated accrued benefit as
of the Determination Date; provided, the actuarial assumptions to be applied for
purposes of this paragraph (i) will be the same assumptions as those applied for
purposes of determining the actuarial equivalents of optional benefits under the
particular plan, except that the interest rate assumption will be five percent
(5%); nonproportional subsidies will be valued as required under Treasury
Regulations Section 1.416-1;
(ii) the present value of the accrued benefit (i.e., account balances) under
each and all defined contribution plans in the Aggregation Group, valued as of
the valuation date coinciding with or immediately preceding the Determination
Date of each such plan, including (A) contributions made after the valuation
date but on or prior to the Determination Date, (B) with respect to the first
plan year of any plan, any contribution made subsequent to the Determination
Date but allocable as of any date in the first plan year, or (C) with respect to
any defined contribution plan subject to Code Section 412, any contribution made
after the Determination Date that is allocable as of a date on or prior to the
Determination Date; and
(iii) the sum of each and all amounts distributed (other than a rollover or
plan-to-plan transfer) from any Aggregation Group Plan, plus a rollover or
plan-to-plan transfer initiated by the Employee and made to a plan which
- 66 -





--------------------------------------------------------------------------------



is not an Aggregation Group Plan within the Current Plan Year or within the
preceding four plan years of any such plan, provided such amounts are not
already included in the present value of the accrued benefits as of the
valuation date coincident wither immediately preceding the Determination Date.
Effective January 1, 2002, the present value of the accrued benefits and amounts
of account balances of an Employee as of the Determination Date will be
increased by the distributions made with respect to the Employee under the Plan,
and any plan aggregated with the Plan under Code Section 416(g)(2), during the
one-year period ending on the determination date. The preceding sentence will
also apply to distributions under a terminated plan which, had it not been
terminated, would have been aggregated with the Plan under Code Section
416(g)(2)(A)(i). In the case of a distribution made for reason other than
severance from employment, death, or disability, this provision will be applied
by substituting “five-year period” for “one-year period”. The accrued benefits
of any individual who has not performed an hour of service for an Employer
during the one-year period ending on the Determination Date will not be taken
into account.
The Aggregate Benefit will not include the value of any rollover or plan-to-plan
transfer, the contribution or transfer of which to an Aggregation Group Plan was
initiated by a Participant, was from a plan which was not an Aggregation Group
Plan and was made after December 31, 1983, nor will the Aggregate Benefit
include the value of employee contributions which are deductible pursuant to
Code Section 219.
(c) “Aggregate Compensation” means one-twelfth of the average of an Active
Participant’s Compensation from a Participating Employer, as defined in Code
Section 415, earned during the five-consecutive-Plan-Year period in which the
Active Participant’s compensation is the highest and during which the Plan is a
Top-Heavy Plan, and during which the Active Participant earns a Year of
Aggregate Service. If a person has less than five consecutive Plan Years of
compensation, or if the Plan is not a Top-Heavy Plan during five consecutive
Plan Years, “Aggregate Compensation” will mean one-twelfth of the average of the
Active Participant’s compensation earned during the Plan Years the Plan was a
Top-Heavy Plan and during which the Active Participant earned a Year of
Aggregate Service, divided by the number of such Plan Years. An Active
Participant’s Aggregate Compensation will exclude all compensation earned prior
to January 1, 1984 or during any Plan Year the Plan is not a Top-Heavy Plan.
(d) “Aggregation Group” means the Plan and one or more plans (including plans
that terminated) which are described in Code Section 401(a), is an annuity
contract described in Code Section 403(a) or is a simplified employee pension
described in Code Section 408(k) maintained or adopted by the Employer in the
Current Plan
- 67 -





--------------------------------------------------------------------------------



Year or one of the four preceding Plan Years which is either a “Required
Aggregation Group” or a “Permissive Aggregation Group”:
(i) A “Required Aggregation Group” means all Aggregation Group Plans in which
either (A) a Key Employee participates or (B) which enable any Aggregation Group
Plan in which a Key Employee participates to satisfy the requirements of Code
Section 401(a)(4) or Code Section 410.
(ii) A “Permissive Aggregation Group” means Aggregation Group Plans included in
the Required Aggregation Group, plus one or more other Aggregation Group Plans,
as designated by the Board of Directors of the Company in its sole discretion,
which satisfy the requirements of Code Sections 401(a)(4) and 410 when
considered with the other component plans of the Required Aggregation Group.
(e) “Aggregation Group Plan” means the Plan and each other plan in the
Aggregation Group.
(f) “Current Plan Year” means (i) with respect to the Plan, the Plan Year in
which the Determination Date occurs, and (ii) with respect to each other
Aggregation Group Plan, the plan year of such other plan in which occurs the
Determination Date of such other plan.
(g) “Determination Date” means (i) with respect to the Plan and its Plan Year,
the last day of the preceding Plan Year; or (ii) with respect to any other
Aggregation Group Plan in any calendar year during which the Plan is not the
only component plan of an Aggregation Group, the determination date of each plan
in such Aggregation Group to occur during the calendar year as determined under
the provisions of each such plan.
(h) “Former Key Employee” means an Employee (including a terminated Employee)
who is not a Key Employee in the Current Plan Year but who was a Key Employee at
any time prior to the four preceding Plan Years.
(i) “Key Employee” means an Employee or former terminated Employee (including
any deceased Employee) who at any time during the Plan Year that includes the
Determination Date is:
(i) An officer of the Employer whose compensation from a Participating Employer
and an Employer during the Plan Year is greater than $175,000 (as adjusted under
Code Section 416(i)(1)); provided, however, that no more than the lesser of (A)
50 Employees, or (B) the greater of (1) three Employees or (2) ten percent (10%)
(rounded to the next whole integer) of the greatest number of Employees during
the Plan Year will be considered as officers for this purpose. Such officers
considered will be
- 68 -





--------------------------------------------------------------------------------



those with the greatest annual compensation as an officer during the Plan Year;
(ii) A person who owns more than five percent (5%) of the value of outstanding
stock of the Company or of any Employer or more than five percent (5%) of the
total combined voting power of all stock of the Company or any Employer
(considered separately); or
(iii) A person who owns more than one percent (1%) of the value of the
outstanding stock of a Participating Employer or of any Employer or more than
one percent (1%) of the total combined voting power of all stock of a
Participating Employer or of any Employer (considered separately) and whose
total annual compensation from a Participating Employer and an Employer is in
excess of $150,000.
For the purposes of this Section, compensation will mean compensation as defined
in Code Section 415(c)(3). The determination of who is a Key Employee will be
made in accordance with Code Section 416(i)(1) and the applicable regulations
and other guidance of general applicability issued thereunder. Any person who is
a Key Employee under more than one of the three paragraphs of this subsection
12.2(i) will have his Aggregate Benefit under the Aggregate Group Plans counted
only once with respect to computing the Aggregate Benefit if Key Employees as of
any Determination Date.”
(j) “Top‑Heavy Plan” means the Plan with respect to any Plan Year if the
Aggregate Benefit of all Key Employees or the Beneficiaries of Key Employees
determined on the Determination Date is an amount in excess of 60 percent (60%)
of the Aggregate Benefit of all persons who are Employees within the Current
Plan Year (excluding Former Key Employees), plus the Aggregate Benefit of
persons who have been Employees (but are not Former Key Employees) within the
four preceding Plan Years, but who are not Employees in the Current Plan Year.
With respect to any calendar year during which the Plan is not the only
Aggregation Group Plan, the ratio determined under the preceding sentence will
be computed based on the sum of the Aggregate Benefits of each Aggregation Group
Plan totaled as of the last Determination Date of any Aggregation Group Plan to
occur during the calendar year.
(k) “Year of Aggregate Service” means a Plan Year in which an Active Participant
earns at least 1,000 Hours of Service, provided that any Plan Year when the Plan
is not a Top‑Heavy Plan will be disregarded.
10.3. Vested Percentage. For any Plan Year that the Plan is a Top-Heavy Plan,
the Non-forfeitable percentage of the Accrued benefit of any person who is an
Employee for such Plan Year will be determined under the following table, where
the first column is the Employee’s Years of Service and the second column is the
Employee’s Non-forfeitable percentage in such Accrued benefit:
- 69 -





--------------------------------------------------------------------------------




Years of Service
Vesting Percentage
Less than 2 years0%  2 years but less than 3 years20%  3 years but less than 4
years40%  4 years but less than 5 years60%  5 years or more100%  

For any Plan Year following a Plan Year in which the Plan was a Top-Heavy Plan
but during which Plan Year the Plan is not a Top-Heavy Plan, the Employee’s
Non-forfeitable percentage in his accrued Benefit will be not less than the
Non-forfeitable percentage as of the date the Plan was last a Top-Heavy Plan;
provided that any Employee who has accrued not less than three Years of Service
as of the first day of the Plan Year following the Plan Year the Plan was last
determined to be a Top-Heavy Plan will have his Non-forfeitable percentage for
future benefits as well as accrued benefits determined under this Section 12.3.
For purposes of this Section 12.3, only Employees who perform an Hour of Service
after the Plan becomes a Top-Heavy Plan are entitled to the special vesting
provisions.
10.4. Minimum Benefit. Notwithstanding any provision of the Plan to the
contrary, for any Plan Year that the Plan will be a Top-Heavy Plan, the Accrued
Benefit under the Plan for an Active participant who has completed a Year of
Aggregate Service during such Plan Year (regardless of whether he is still
employed on the last day of the Plan Year) but who is neither a Key Employee nor
a Former Key Employee will be not less than a monthly benefit payable to the
Employee in the form of a Single Life Annuity commencing at his Normal
Retirement Date or the attained age, if later, were the person to have a
Termination of Employment on the Determination Date, considering his Aggregate
Compensation and Years of Aggregate Service earned prior to the Determination
Date in an amount equal to (a) reduced by (b):
(a) Is an amount equal to two percent (2%) of the Participant’s Aggregate
Compensation multiplied by the Participant’s Years of Aggregate Service not to
exceed ten such Years of Aggregate Service.
(b) Is the monthly benefit payable to the Participant in the form of a Single
Life Annuity commencing at his Normal Retirement Date or the attained age, if
later, were the person to have a Termination of Employment on the Determination
Date, such monthly benefit being the Actuarial Equivalent of the accrued benefit
of the Participant under any other Aggregation Group Plan, plus the additional
amount, if any, of any distribution from the other Aggregation Group Plan which
has not been recontributed to the other plan as of the Determination Date.
Any benefit paid under the Plan which satisfies the requirements of this Section
12.4 will be paid at such time, in such form, and subject to such conditions as
benefits are otherwise payable under the Plan, except that any such benefit
payable commencing after the person’s Normal Retirement Date will be the
Actuarial Equivalent of the person’s benefit at his Normal Retirement Date.
- 70 -





--------------------------------------------------------------------------------



For purposes of satisfying the minimum benefit requirements of Code Section
416(c)(1) and the Plan, in determining Years of Service, any Service with an
Employer will be disregarded to the extent that such Service occurs during a
Plan Year when the Plan benefits (within the meaning of Code Section 410(b)) no
Key Employee or former Key Employee.
10.5. Maximum Benefit Accrual. For any Plan Year that the Plan is a Top‑Heavy
Plan, the denominator of the “Defined Benefit Plan Fraction” and the denominator
of the “Defined Contribution Plan Fraction” (as defined in Section 13.11) will
be determined by substituting “1.0” for “1.25.” The preceding sentence will not
apply with respect to any Plan Year that the Plan is a Top-Heavy Plan if (a)
Section 12.4 is applied by substituting “three percent (3%)” for “two percent
(2%)” and (b) the Plan would not be a Top-Heavy Plan if “90 percent (90%)” were
substituted for “60 percent (60%)” in subsection 12.2(j). The first sentence of
this Section 12.5 will not apply with respect to an Employee for any Plan Year
during which he accrues no benefit under any plan of the Aggregation Group.
10.6. Termination of Top‑Heavy Status. If the Plan has been determined to be a
Top-Heavy Plan for one or more Plan Years and thereafter ceases to be a
Top-Heavy Plan, the provisions of this Article XII will cease to apply to the
Plan effective as of the Determination Date on which the Plan is not a Top-Heavy
Plan.
- 71 -





--------------------------------------------------------------------------------



ARTICLE XIII. 

Miscellaneous Provisions
11.1. Company Merger. In the event any successor corporation to the Company by
merger, consolidation, purchase or otherwise, will elect to adopt the Plan, such
successor corporation will be substituted hereunder for the Company upon filing
in writing with the Trustee its election to do so.
11.2. Plan Merger. The Plan will not merge or consolidate with, or transfer any
assets or liabilities to, any other plan, unless each person entitled to
benefits would receive a benefit immediately after the merger, consolidation or
transfer (if the Plan were then terminated) which is equal to or greater than
the benefit he would have been entitled to immediately before the merger,
consolidation or transfer (if the Plan were then terminated).
11.3. Nonalienation of Benefits. Except as provided in Section 13.4, no benefit
payable at any time under the Plan will be subject in any manner to alienation,
sale, transfer, assignment, pledge, attachment, or other legal proceeding or
processes, or encumbrance of any kind. Any attempt to alienate, sell, transfer,
assign, pledge, attach or otherwise encumber any such benefits, whether
currently or thereafter payable, will be void. No benefit, nor any fund which
may be established for the payment of such benefits, will, in any manner, be
liable for or subject to the debts or liabilities of any person entitled to such
benefits. If any person will attempt to, or will, alienate, sell, transfer,
assign, pledge or otherwise encumber his benefits under the Plan or, if by
reason of his bankruptcy or other event happening at any time, such benefits
would devolve upon any other person or would not be enjoyed by the person
entitled thereto under the Plan, then the Administrative Committee, in its
discretion, may terminate the interest in any such benefits of the person
entitled thereto under the Plan and hold or apply them to or for the benefit of
such person entitled thereto under the Plan in such manner as the Administrative
Committee may deem proper.
11.4. Qualified Domestic Relations Orders. Notwithstanding the provisions of
Article VI or Article VII, if a former Spouse, child or other dependent of a
Participant (an “alternate payee” for purposes of this Section 13.4) is entitled
to receive all or a portion of a Participant’s Accrued Benefit pursuant to a
Qualified Domestic Relations Order (as defined below), then the Participant’s
Accrued Benefit will be payable pursuant to such Qualified Domestic Relations
Order and consistent with the Plan procedures identified below. The
Participant’s Accrued Benefit will be reduced to the extent necessary to reflect
the time, manner and amount of such payments to such alternate payee(s) pursuant
to a Qualified Domestic Relations Order. A “Qualified Domestic Relations Order”
is a judgment, decree or order (including approval of a property settlement
agreement) relating to the provision of child support, alimony payments or
marital property rights to an alternate payee which is made pursuant to a state
domestic relations law (including a community property law), which creates or
recognizes the existence of an alternate payee’s right to, or assigns to an
alternate payee the right to, receive all or a portion of the benefits payable
with respect to such Participant under the Plan, and which satisfies the other
requirements of Code Section 414(p). The Administrative
- 72 -





--------------------------------------------------------------------------------



Committee will establish procedures to determine the qualified status of
domestic relations orders and to administer distributions pursuant to Qualified
Domestic Relations Orders.
11.5. No Employment Guarantee. Neither the establishment of the Plan nor any
modification thereof, nor the creation of any fund or benefit, nor the payment
of any benefits will be construed as giving to any Participant or any other
person any legal or equitable right against the Participating Employers, the
Administrative Committee, the Investment Committee, the Trustee or any Plan
representative except as herein provided. Under no circumstances will the terms
of employment with the Participating Employer of any Participant be modified or
in any way affected hereby. The maintenance of this Plan will not constitute a
contract of employment with the Participating Employer, nor will anything
contained in the Plan be construed as such a contract. Participation in the Plan
will not give any Participant a right to be retained as an Employee of the
Participating Employer.
11.6. Termination of Employment. When a person incurs a Termination of
Employment, his right to benefits from the Plan will be determined only by the
terms of the Plan.
11.7. Limitation on Vesting. No person will have any vested right to benefits
under the Plan until all of the applicable requirements for such benefits set
forth in Article IV or V have been fulfilled, and then any such rights will be
subject to the limitation of Section 11.2.
11.8. No Duplication of Benefits. No benefits will be paid to any person under
more than one provision of the Plan for the same period of time.
11.9. Source of Benefits. All benefits payable under the Plan will be paid or
provided for solely from the Trust, and the Participating Employers assume no
liability or responsibility therefor.
11.10. Reduction for Overpayment. The Administrative Committee will, whenever it
determines that a person has received benefit payments under the Plan in excess
of the amount to which the person is entitled under the terms of the Plan, make
reasonable attempts to collect such overpayment from the person. If the person
to whom such overpayments were made does not, within a reasonable time, make the
requested repayment to the Administrative Committee, and if the overpayment was
due to an error by the Plan that the Participant would have no reasonable way of
knowing was an error, the overpayment will be considered as an advance payment
of benefits and the Administrative Committee will direct the Trustee to reduce
future benefits until the overpayment has been recouped. Nothing contained
herein will be construed to limit the authority of the Administrative Committee
to recover any overpayment by any method otherwise available at law or equity.
Any payment made to a person in error will be considered a separate fund held by
such person in trust for the benefit of the Plan.
11.11. Limitations on Pension Benefits Payable to Highly Compensated
Participants. In the event of Plan termination for any reason other than the
failure to obtain Internal Revenue Service approval, the benefit of any highly
compensated active or former Employee of the Participating Employer or any
Related Participating Employer is limited to a benefit that is nondiscriminatory
under Code Section 401(a)(4). In any other event, benefits
- 73 -





--------------------------------------------------------------------------------



distributed to any Participant who is one of the 25 most highly compensated
active and former highly compensated Employees are restricted such that the
annual payments are no greater than an amount equal to the payment that would be
made on behalf of the Participant under a single life annuity that is the
Actuarial Equivalent of the sum of the Participant’s Accrued Benefit and the
Participant’s other benefits under the Plan. The preceding sentence will not
apply if:
(a) after payment of the benefit to the Participant, the value of Plan assets
equals or exceeds 110 percent (110%) of the value of current liabilities, as
defined in Code Section 412(1)(7), or
(b) the value of the benefits for the Participant is less than 1 percent (1%) of
the value of current liabilities.
The limitations in this Section will automatically become inoperative and of no
effect upon a ruling by the Internal Revenue Service that they are not required.
If regulations are issued modifying the limitations described in this Section,
the Plan will be amended in a timely fashion to incorporate such modified
regulations; and, prior to such amendment, the Plan will be administered in
accordance with the modified regulations. For purposes of this Section 13.11,
the term “benefit” includes loans in excess of the amount set forth in Code
Section 72(p)(2)(A), any periodic income, and any Death Benefits not provided
for by insurance on the Participant’s life.
11.12. Maximum Pensions. Notwithstanding any provisions of the Plan to the
contrary, the Benefit to which a person is entitled at any time during any Plan
Year will be subject to the provisions of Code Section 415, which are hereby
incorporated by reference. If a Participant has an accrued benefit under a
defined contribution plan or a defined benefit plan (other than this Plan) which
is intended to meet the requirements of Code Section 401(a) and which is
maintained by an Employer, benefits will be reduced under this Plan in order to
satisfy the requirements of Code Sections 415(b)(1) or 415(e). For limitation
years beginning on and after January 1, 2008, the limitations of Code Section
415 will be applied in accordance with the final Treasury Regulations issued
April 5, 2007, which are incorporated herein by this reference.
Benefit increases resulting from the increase in the limitations under Code
Section 415(b) will be provided to all current and former Participants with
benefits limited by Code Section 415(b) who (a) have an Accrued Benefit under
the Plan immediately prior to January 1, 2002, and (b) have not then commenced
receiving benefit payments from the Plan. Notwithstanding any other Plan
provisions to the contrary, for purposes of adjusting any benefit or limitation
under Code Section 415(b)(2)(B), (C), or (D), the “applicable mortality table”
for distributions with an annuity start date on or after December 31, 2002, is
the mortality table prescribed by the Secretary of the Treasury as set forth in
Revenue Ruling 2001-62.
11.13. Funding-Based Limitations on Benefits. Notwithstanding any other
provision of the Plan to the contrary, effective January 1, 2008, the following
limitations will apply, as and to the extent required by the Pension Protection
Act of 2006. This Section will be interpreted and applied consistently with Code
Section 436, Treasury Regulations Section 1.436-1 and any other guidance issued
thereunder.
- 74 -





--------------------------------------------------------------------------------



(a) Unpredictable Contingent Event Benefits
In accordance with Code Section 436(b), an “unpredictable contingent event
benefit” (hereinafter defined) to which a Participant would otherwise be
entitled during any Plan Year will not be provided to such Participant if the
Plan’s AFTAP for any Plan Year:
(i) is less than sixty percent (60%); or
(ii) would be less than sixty percent (60%) taking into account the event for
which such benefit is payable.
The preceding sentence will cease to apply with respect to any Plan Year,
effective as of the first day of such Plan Year, upon payment by the Company of
a contribution (in addition to any minimum required contribution under Code
Section 430) equal to: (A) in the case of subparagraph (i), the amount of the
increase in the funding target of the Plan (under Code Section 430) for the Plan
Year attributable to the event for which such benefit is payable; or (B) in the
case of subparagraph (ii), the amount sufficient to result in a AFTAP of sixty
percent (60%).
Notwithstanding the foregoing, any payments restricted under this paragraph will
not automatically resume upon the date on which such payments are no longer
restricted, but will resume only upon adoption of a Plan amendment that
otherwise meets the requirements of this Section.
For purposes of this Section 13.13, an unpredictable contingent event benefit
means any benefit or increase in benefits to the extent the benefit or increase
would not be payable but for the occurrence of an unpredictable contingent
event. For this purpose, an unpredictable contingent event means a plant
shutdown (whether full or partial) or similar event, or an event (including the
absence of an event) other than the attainment of any age, performance of any
service, receipt or derivation of any compensation, or the occurrence of death
or disability, as more fully set forth in Treasury Regulations Section
1.436-1(j)(9).
(b) Plan Amendments Increasing Liability for Benefits
In accordance with Code Section 436(c), an amendment to the Plan which would
have the effect of increasing the Plan’s liabilities by increasing benefits,
establishing new benefits, changing the rate of benefit accrual or changing a
vesting formula, may not take effect during any Plan Year in which the Plan’s
AFTAP:
(i) is less than eighty percent (80%); or
- 75 -





--------------------------------------------------------------------------------



(ii) would be less than eighty percent (80%) taking into account such amendment.
The preceding sentence will cease to apply with respect to any Plan Year,
effective as of the first day of such Plan Year (or if later, the effective date
of the amendment), upon payment by the Company of a contribution (in addition to
any minimum required contribution under Code Section 430)) equal to: (A) in the
case of subparagraph (i), the amount of the increase in the funding target of
the Plan (under Code Section 430) for the Plan Year attributable to the
amendment; or (B) in the case of subparagraph (ii), the amount sufficient to
result in an AFTAP of eighty percent (80%). Notwithstanding the foregoing, this
paragraph will not apply to an amendment providing for an increase in benefits
under a formula which is not based on a Participant’s Compensation, but only if
the rate of such increase is not in excess of the contemporaneous rate of
increase in average wages of all Participants subject to the amendment.
Notwithstanding the foregoing, any amendments restricted under this paragraph
will not automatically take effect upon the date on which such amendments are no
longer restricted, but will resume only upon the adoption of an additional Plan
amendment that otherwise meets the requirements of this Section.
(c) Accelerated Benefit Distributions
(i) In accordance with Code Section 436(d)(1), in any case in which the Plan’s
AFTAP for a Plan Year is less than sixty percent (60%), the Plan may not pay any
“prohibited payment” (as defined in subparagraph (iv) below) after the valuation
date for the Plan Year.
(ii) In accordance with Code Section 436(d)(2), during any period in which the
Company is a debtor in a case under Title 11 of the United States Code, or
similar Federal or State law, the Plan will not pay any prohibited payment. The
preceding sentence will not apply on or after the date on which the enrolled
actuary of the Plan certifies that the AFTAP of such Plan (determined by not
taking into account any adjustment of segment rates pursuant to Code Section
430(h)(2)(C)(iv)) is not less than one hundred percent (100%).
(iii) In accordance with Code Section 436(d)(3), in any case in which the Plan’s
AFTAP for a Plan Year is sixty percent (60%) or greater but less than eighty
percent (80%), the Plan will not pay any prohibited payment after the valuation
date for the Plan Year to the extent the amount of the payment exceeds the
lesser of: (A) fifty percent (50%) of the amount of the payment which could be
made without regard to the limits in Code Section 436(d)); or (B) the present
value (determined under guidance prescribed by the Pension Benefit Guaranty
Corporation, using the interest and mortality assumptions under Code Section
417(e)) of the maximum
- 76 -





--------------------------------------------------------------------------------



guarantee with respect to the Participant under ERISA Section 4022. In addition
to the foregoing restriction as to payment amount, only one prohibited payment
meeting the requirements of this paragraph may be made with respect to any
Participant during any period of consecutive Plan Years to which the limitations
under subparagraph (i) or (ii) of this paragraph apply. For purposes of the
foregoing, a Participant and any Beneficiary on his behalf (including an
alternate payee, as defined in Code Section 414(p)(8)) is treated as one
Participant. As a result, if the Participant’s Accrued Benefit is allocated to
an alternate payee and one or more other persons, the amount under this
subparagraph will be allocated among such persons in the same manner as the
Accrued Benefit is allocated, unless a QDRO provides otherwise.
A Participant or Beneficiary who elects an optional form of benefit that is not
available as of the Participant’s Annuity Starting Date (as defined for all
purposes of this Section 13.13 pursuant to Treasury Regulations Section
1.436-1(j)(2)) due to the application of this subparagraph will have the option
either (A) to defer payment to a later date (to the extent permitted under the
Plan); or (B) to bifurcate the benefit into restricted and unrestricted
portions. If the Participant elects to bifurcate payment of the benefit, with
respect to the unrestricted portion, the Participant may elect any optional form
of benefit then available under the Plan and, with respect to the restricted
portion, the Participant may elect any optional form of benefit then available
under the Plan that is not a prohibited payment. For purposes of this
subparagraph, the “unrestricted portion” of the benefit is the lesser of (A)
fifty percent (50%) of the benefit; or (B) the portion of the benefit that has a
present value equal to the Pension Benefit Guaranty Corporation guarantee amount
described in Treasury Regulations Section 1.436-(1)(d)(3)(iii)(C).
Notwithstanding the foregoing, the form of a Participant’s benefit that had
commenced while the restriction under this paragraph applied will not be
adjusted to another form of payment on or after the date on which such payments
are no longer restricted.
(iv) For purposes of this paragraph, a “prohibited payment” will mean (A) any
amount that the Participant elects to have paid in a lump sum pursuant to
subsection 7.2(d) or any Supplement (but not any amount paid as a lump sum
pursuant to Section 7.3)), (B) any other payment in excess of the monthly amount
paid under a life only annuity (plus any social security supplements paid in
accordance with Code Section 411(a)(9)) to any Participant or Beneficiary whose
annuity starting date (as defined in Code Section 417(f)(2)) occurs during a
limitation period described in subparagraph (i) or (ii); (C) any payment for the
purchase of an irrevocable commitment from an insurer to pay benefits; or (D)
any other
- 77 -





--------------------------------------------------------------------------------



payment specified in the Treasury Regulations, all as set forth in Treasury
Regulations Section 1.436-1(j)(6).
(d) Future Benefit Accruals
In accordance with Code Section 436(e), in any case in which the Plan’s AFTAP
for a Plan Year is less than sixty percent (60%), benefit accruals under the
Plan will cease as of the valuation date for the Plan Year. The preceding
sentence will cease to apply with respect to any Plan Year, effective as of the
first day of such Plan Year, upon payment by the Company of a contribution (in
addition to any minimum required contributions under Code Section 430) equal to
the amount sufficient to result in an AFTAP of sixty percent (60%) or more.
Notwithstanding the foregoing, benefit accruals will not automatically resume
upon the date on which benefit accruals are no longer restricted, but will
resume only upon adoption of a Plan amendment that otherwise meets the
requirements of this Section.
(e) Notice Requirement. The Administrative Committee or its delegate will
provide written notice to all Participants and Beneficiaries in accordance with
ERISA Section 101(j) within 30 days after the Plan becomes subject to the
limitations described in subsection 13.13(a) or (c) or if the limitation
described in subsection 13.13(d) applies, within 30 days the date on which the
AFTAP is determined (or presumed) to be less than sixty percent (60%).
(f) Definition and Calculation of AFTAP. For all purposes of this Section 13.13:
(i) “AFTAP” for a Plan Year will mean the fraction (expressed as a percentage),
the numerator of which is the adjusted plan assets for the Plan Year and the
denominator of which is the adjusted funding target for the Plan Year,
calculated in accordance with Treasury Regulations Section 1.436-1(j)(1).
(ii) A “436 measurement date” will mean the date used to determine the dates as
of which certain of the restrictions set forth in this Section 13.13 begin or
cease to apply, as determined under Treasury Regulations Section 1.436-1(j)(8).
(iii) The Plan’s AFTAP for each Plan Year will be certified by the Plan’s
enrolled actuary in accordance with Treasury Regulations Section 1.436-1(h)(4).
During certain periods, the Plan’s presumed AFTAP will be determined using the
following presumptions, all as determined pursuant to Treasury Regulations
Section 1.436-1(h):
(A) The Plan’s AFTAP for one Plan Year will be presumed to be its AFTAP for the
following Plan Year until the AFTAP is certified for the following Plan Year,
except as provided below.
- 78 -





--------------------------------------------------------------------------------



(B) If the Plan’s AFTAP has not been certified for a Plan Year by April 1 of
such Plan Year, then its AFTAP will be presumed to be its AFTAP for the
preceding Plan Year reduced by 10 percentage points until its AFTAP for the
current Plan Year is certified.
(C) If the Plan’s AFTAP has not been certified by October 1 of a Plan Year, it
will be presumed to be less than sixty percent (60%).
(D) During any period during which a presumed AFTAP is in effect, this Section
13.13 will be applied as if the presumed AFTAP were the Plan’s actual AFTAP,
subject to the special rules set forth in Treasury Regulations Section
1.436-1(g).
(iv) Notwithstanding the foregoing, pursuant to Section 203(a)(2) of the
Preservation of Access to Care for Medicare Beneficiaries and Pension Relief Act
of 2010 (“PRA 2010”), for purposes of (A) the limitation on benefit accruals
under subsection 13.13(d) and (B) the application of the limitations on
prohibited payments under subsection 13.13(c) to payments under a social
security leveling option, the AFTAP for a Plan Year beginning on or after
October 1, 2008, and before October 1, 2010, is the greater of the AFTAP for
that Plan Year, determined without regard to section 203(a)(2) of PRA 2010, or
the AFTAP for the Plan Year beginning after October 1, 2007, and before October
1, 2008.
(g) Special Rules.
(i) In the event of a termination of the Plan, any restrictions that were in
effect immediately prior to the termination will continue to apply, except that
the limitations on prohibited payments pursuant to subsection 13.13(c) will not
apply to prohibited payments that are made to carry out the termination of the
Plan in accordance with applicable law.
(ii) In any Plan Year in which one of the limitations set forth in this Section
13.13 would otherwise apply, the Company may avoid such limitations either by
electing to reduce the Plan’s prefunding balance or funding standard carryover
balance, or by making additional contributions, in accordance with and subject
to Treasury Regulations Section 1.436-1(f).
11.14. Indemnity. To the extent permitted by applicable law, and to the extent
that they are not indemnified or saved harmless under any liability insurance
contracts, any present or former Administrative Committee or Investment
Committee members, officers, Employees or directors of the Participating
Employers or their subsidiaries or affiliates, if any, and each of them will be
indemnified and saved harmless by the Participating Employers from and against
any and all liabilities or allegations of liability to which they may be
subjected by reason of any act done or omitted to be done in good faith in the
administration of the Plan and Trust, including
- 79 -





--------------------------------------------------------------------------------



all expenses reasonably incurred in their defense in the event that the
Participating Employers fail to provide such defense after having been requested
to do so.
11.15. Gender and Number. Words denoting the masculine gender will include the
feminine and neuter genders and the singular will include the plural and the
plural will include the singular wherever required by the context.
11.16. Severability. If any provision of the Plan is held illegal or invalid for
any reason, such illegal or invalid provision will not affect the remaining
provisions of the Plan, and the Plan will be construed and enforced as if such
illegal or invalid provisions had never been contained in the Plan.
11.17. Headings. The headings or articles are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
the Plan, the text will control.
11.18. Uniform and Nondiscriminatory Treatment. Except with respect to the Plan
design decisions, including decisions made pursuant to Section 1.3, Article VII
or Article VIII, or with respect to exercises of any other Plan sponsor or
settlor authority, any discretion exercisable hereunder by the Company, a
Participating Employer, or either Committee will be exercised in a uniform and
nondiscriminatory manner.
11.19. Applicable Law. The Plan and Trust will be construed in accordance with
the provisions of ERISA and other applicable federal laws. To the extent not
inconsistent with such laws, this Plan will be construed in accordance with the
laws of Illinois.
11.20. Action by the Participating Employer. Action required or permitted to be
taken by a Participating Employer may be taken by action of the board of
directors (or the person or body exercising authority similar to that of a board
of directors in the case of a noncorporate Participating Employer) of that
Participating Employer or by a person or committee of persons authorized to act
by said board. The Company’s powers may be exercised by its Board of Directors
or a person or committee of persons authorized to act by said Board or by a
committee of said Board or by the Company’s authorized officers or their
delegates. The Company reserves the right to delegate a portion or all of its
reserved authority as Plan sponsor or settlor of the Plan to any person,
persons, committee or committees, including, but not limited to, its
Compensation Committee, the Administrative Committee or the Investment
Committee. Notwithstanding the other duties or responsibilities any such person
or committee may have under this Plan or the Trust when acting in another
capacity, any such delegated authority exercised by such person or committee
will constitute the exercise of reserved Plan sponsor or settlor powers.
11.21. Participant Litigation. In any action or proceeding regarding the Plan,
Employees, Participants, Spouses or any other persons having or claiming to have
an interest in this Plan will not be necessary parties and will not be entitled
to any notice or process. Any final judgment which is not appealed or appealable
and may be entered in any such action or proceeding will be binding and
conclusive on the parties hereto and all persons having or claiming to have any
interest in this Plan. To the extent permitted by law, if a legal action is
- 80 -





--------------------------------------------------------------------------------



begun against the Company, any Participating Employer, the Administrative or
Investment Committee or any member thereof, or any of their directors, officers,
partners, members, managers, shareholders, employees, or agents, by or on behalf
of any person and such action results adversely to such person or if a legal
action arises because of conflicting claims to a Participant’s or other person’s
benefits, the costs to such person of defending the action will be charged to
the amounts, if any, which were involved in the action or were payable to the
Participant or other person concerned. To the extent permitted by applicable
law, acceptance of participation in this Plan will constitute a release of the
Company, any Participating Employer, the Administrative and Investment
Committees and all members thereof, or their respective directors, officers,
partners, members, managers, shareholders, employees, or agents, from any and
all liability and obligation not involving willful misconduct or gross neglect.



- 81 -





--------------------------------------------------------------------------------



SUPPLEMENT A 

Early Payment Factors
Percentage of Age 65 Accrued Benefit Payable for Commencement from Ages 44-65




TABLE 1 This table applies to the benefit under subsection 2.1(a) for all
Employees who incur a Termination of Employment after December 31, 1989 after
accumulating at least 65 points (age plus benefit service)
Age          Points

6566676869707172737475767778798081828384854174271217438131722264491318232732364510141923283237414646111520242933384247515647121721253034394347525660654814182227313540444852576165707449151924283236414549535862667075798350172125293338424650545863677175798388925119232731353943475155596367727680848892961005221252933374145495356606468727680848892961005323273135394346505458626669737781858992961005426303337414548525659636770747882858993961005529333640434751545861656872757982868993961005633364043465053566063667073778083879093971005737404346505356596265687275788184879194971005842444750535659626568717477808285889194971005947495255576063656871737678184878992959710060535558606265676972747679818386889193959810061606264666870727476788082848688909294969810062686971737476777981828485878990929495979810063777879808283848586878890919293949596989910064888889899091919293939494959696979898999910065100100100100100100100100100100100100100100100100100100100100100



        - 82 -



--------------------------------------------------------------------------------



TABLE 2 This table applies to the benefit under paragraphs 2.1(b)(v) and
2.1(b)(vi) for all Employees who incur a Termination of Employment before
attaining age 55.


AGE AT
PAYMENT DATE
BENEFIT REDUCED* TO FOLLOWING
PERCENTAGE OF AGE 65 BENEFIT
6487.56%  6376.88%  6267.67%  6159.71%  6052.80%  5946.78%  5841.52%  5736.92%  5632.88%  5529.32%  

*Reduction will be interpolated to the nearest month


        - 83 -



--------------------------------------------------------------------------------



TABLE 3 This table applies to the benefit under paragraph 2.1(b)(i) for all
Employees who did not attain age 55 as of November 25, 1985.


AGE AT
PAYMENT DATE
BENEFIT REDUCED* TO FOLLOWING
PERCENTAGE OF AGE 65 BENEFIT
6488.58%  6378.68%  6270.07%  6162.55%  6055.96%  5950.16%  5845.05%  5740.53%  5636.52%  5532.96%  

*Reduction will be interpolated to the nearest month


        - 84 -



--------------------------------------------------------------------------------



TABLE 4 This table applies to the benefit under subsection 2.1(a) for all
Employees who incur a Termination of Employment after December 31, 1989 before
accumulating at least 65 points (age plus benefit service)


Age at Payment Date
Benefit Reduced* to Following
Percentage of Age 65 Benefit
Age at Payment Date
Benefit Reduced* to Following
Percentage of Age 65 Benefit
6486.7%  416.6%  6376.7%  405.9%  6267.7%  395.4%  6159.7%  384.8%  6052.8%  374.4%  5946.8%  364.0%  5841.5%  353.6%  5736.9%  343.3%  5632.9%  332.9%  5529.3%  322.7%  5426.1%  312.4%  5323.4%  302.2%  5220.9%  292.0%  5118.7%  281.8%  5016.8%  271.6%  4915.1%  261.5%  4813.6%  251.3%  4712.2%  241.2%  4611.0%  231.1%  459.9%  221.0%  448.9%  210.9%  438.1%  200.8%  427.3%  

*Reduction will be interpolated to the nearest month.



        - 85 -



--------------------------------------------------------------------------------



SUPPLEMENT B 

Excluded Divisions


The following corporations are Excluded Divisions under the Plan as of the date
indicated:

Perfusion Services of Baxter Healthcare Corporation (including the entities
formerly known as SETA, Inc. and Psicor, Inc. excluded as of January 1, 1995 and
January 1, 1996, respectively.)January 1, 1995Nextran
January 1, 1995


Hourly Employees of American
Cytoscope Makers Division
January 1, 1985
Hourly Employees of Medi-Vac facility in Jacksonville, TX and the former Airlife
facility in Montclair, California
January 1, 1985
Alpine Perfusion Associates Inc.
8/31/98
Research Medical Inc.
3/14/97
Immuno-U.S., Inc.
6/19/97 until December 31, 2003*
Community Bio Resources
6/19/97
Tera Pharmaceuticals
3/14/97
BioLife Plasma Services/Sera-Tec Biologicals
**
* Immuno-U.S., Inc. became part of Baxter Healthcare Corporation on 1/1/99 but
continued to be an Excluded Division until December 31, 2003 when the
Immuno-U.S., Inc. Defined Benefit Plan was merged into the Plan.
** Except for employees participating in the Plan when transferred from Baxter
to BioLife



















SUPPLEMENT C 

        - 86 -

--------------------------------------------------------------------------------



Provisions Applicable to Participants Transferred to Allegiance


The provisions of the Plan will apply to Participants transferred to Allegiance
pursuant to the Company’s plan to spin off its medical supply business
(“Transferees”), on or after October 1, 1996 (the “Allegiance Spin-Off Date”),
subject to the following terms and conditions:
1. “Average Monthly Compensation” will include Average Monthly Compensation as
set forth in the Plan; provided, however, that, for purposes of Section 2.5
only, a Transferee will be treated as if he was still an Eligible Employee and a
Participant under this Plan until the earlier of (i) his Termination of
Employment from Allegiance or (ii) December 31, 1996. If such Transferee has a
Termination of Employment from Allegiance on or after December 7, 1996, the 1996
Plan Year and Compensation for the 1996 Plan Year will be included in
determining such Transferee’s Average Monthly Compensation. A Transferee’s
Average Monthly Compensation will not include any Compensation paid for service
with Allegiance after December 31, 1996.
2. “Compensation” will not include any Compensation paid by Allegiance with
respect to services rendered by Transferees after December 31, 1996.
3. “Hours of Service” will not include Hours of Service with respect to
Transferees after September 30, 1996.
4. “Termination of Employment” will mean, with respect to Transferees who
terminate employment from Allegiance prior to January 1, 1997, such date of
termination. All Transferees employed by Allegiance as of January 1, 1997 will
be deemed to have incurred a Termination of Employment as of December 31, 1996.
5. A former Employee of the Company who is hired by Allegiance prior to December
31, 1996 will not be treated as a Transferee and will not be permitted to again
become a Participant in the Plan.
6. Transferees will accrue no Years of Service with respect to their employment
with Allegiance. All Transferees will have a Non-forfeitable interest in their
Accrued Benefits upon transfer to Allegiance.
7. Transferees who have incurred a Termination of Employment on or after
December 7, 1996 will be eligible for Pension Benefits described under Article
IV (provided all of the conditions for benefit entitlement under such Sections
are met). Such Pension Benefits are payable as follows:
(a) Transferees Who Have Attained Age 65. Transferees eligible for Normal and
Late Retirement Pension Benefits or Transferees eligible for a Disability
Pension Benefit under Section 4.4 who attain age 65 on or before December 31,
1996 will commence receiving their Pension Benefits as of January 1, 1997.
(b) Transferees Who Have Not Attained Age 65. Transferees eligible for Early
Retirement, Disability Retirement and Deferred Vested Retirement under Sections
4.3, 4.4 and
        - 87 -

--------------------------------------------------------------------------------



4.5 who have not attained age 65 will commence their Pension Benefits as of
January 1, 1997, provided they return their benefit election forms to the
Administrative Committee during the Notice Period. Transferees who do not return
their election forms during the Notice Period will be deemed to have elected not
to receive their Pension Benefit as of January 1, 1997. Such Transferees may
commence their Pension Benefit as of any later date in accordance with the
provisions of the Plan, provided that they notify the Administrative Committee
at least 45 days prior to such date.
(c) Notice Period. Transferees will receive a benefit statement and a notice of
their right to elect alternative forms of benefit under Article VII of the Plan,
and will have at least 30, but no more than 90, days after they receive such
statement and notice to make such elections (the “Notice Period”). Transferees
may not commence receiving their Pension Benefits any time before the expiration
of the first 30 days of the Notice Period.
8. The provisions of Article V will not apply to Transferees on or after October
1, 1996. No transaction described in Article V and initiated by Allegiance after
October 1, 1996 will be subject to Article V.
9. If a Participant incurred a Termination of Employment in 1996 and was rehired
prior to the Allegiance Spin-Off Date and then became a Transferee, his Average
Monthly Compensation will include Compensation earned in the 1996 Plan Year, and
the full and partial months during 1996 when he was a terminated Employee will
be disregarded for purposed of calculating his Average Monthly Compensation.
10. The provisions of this Supplement C supersede any contrary provisions of the
Plan.


        - 88 -

--------------------------------------------------------------------------------



SUPPLEMENT D 

Entitlement Codes for Non-Resident Aliens with U.S.-Source Income Excluded from
Participation in the Plan


Non-resident aliens with U.S.-source income are not Eligible Employees:


        - 89 -

--------------------------------------------------------------------------------



SUPPLEMENT E 

Regression Factors


•For distributions commencing on or after the Effective Date, gaps in
Compensation history (not gaps in employment) will be determined by linearly
interpolating between the next available full Plan Years of Compensation.
• If prior earnings history is missing altogether, the following regression
factors will be used:
Years before 1972: 3%
1972-1984  7%
1985-1989  5%
1990-1996  3%
1997-2000  5%
• The Administrative Committee may adjust the regression rate prospectively, but
only in a manner that does not cause a reduction in Accrued Benefits.
















































SUPPLEMENT F 
        - 90 -

--------------------------------------------------------------------------------




Average Monthly Compensation for Participants Incurring Termination of
Employment
Prior to January 1, 1998


“Average Monthly Compensation” means, for Participants whose Termination of
Employment occurs prior to January 1, 1998, the sum of a Participant’s
Compensation paid while an Eligible Employee and Compensation paid while a
Participant during the five consecutive Plan Years during the Participant’s
compensation history which produce the largest amount, divided by 60. A
Participant’s compensation history includes the ten consecutive Plan Years
preceding his most recent Termination of Employment. However, if a Participant’s
Termination Date is on or after December 7 of a Plan Year, such Plan Year will
be included in the averaging period and the Compensation for such Plan Year will
be included in determining Average Monthly Compensation. Except as provided in
subparagraph 2.11(a)(i)(A)(20), and subject to other provisions of the Plan,
Compensation for any Plan Year will not include Compensation paid more than 30
days after the Participant’s Termination of Employment. For these purposes the
following special rules will apply:
(b) Participants with Less Than Five Years of Compensation. If a Participant has
less than five consecutive Plan Years of Compensation while both an Eligible
Employee and while a Participant, Average Monthly Compensation will mean the sum
of the Participant’s Compensation paid for all Plan Years (including the first
but excluding the last partial Plan Year of Compensation) prior to the Plan Year
in which the Participant’s Termination of Employment occurred, divided by the
number of months in such Plan Years. The Plan Year during which the
Participant’s Termination of Employment occurs and Compensation for such Plan
Year will be included if the Participant’s Termination Date falls on or after
December 7 of such Plan Year.
(c) Disabled Participants. The Average Monthly Compensation of a Participant
entitled to disability retirement benefits will be subject to the modification
described in subsection 4.4(b).
(d) Imputed Compensation and Service. Participants transferred to Allegiance
Corporation on or about September 30, 1996 who consequently did not receive a
full year of Compensation during the 1996 Plan Year will have their Average
Monthly Compensation adjusted as set forth in Supplement C.
(e) Transfers to/from Puerto Rico. A Participant’s Average Monthly Compensation
will include any Compensation while on the payroll of a Non-Participating
Employer doing business in the Commonwealth of Puerto and will be determined as
of the Participant’s final Termination of Employment from the Company and any
such Non-Participating Employer doing business in the Commonwealth of Puerto
Rico. For purposes of this Section, an Eligible Employee’s transfer to or from
such Non-Participating Employer doing business in the Commonwealth of Puerto
Rico is deemed to be a continuation of his service
        - 91 -

--------------------------------------------------------------------------------



and does not, by itself, result in the commencement of a new averaging period
for determining Average Monthly Compensation.
(f) Rehired Participants. A rehired Participant’s prior earnings history is
disregarded for purposes of determining his Average Monthly Compensation. Such
Participant’s Average Monthly Compensation is determined under subsections
(a)-(d) above as if he were a new Eligible Employee, except that any first
partial Plan Year of Compensation will be excluded from his Compensation history
and the determination of his Average Monthly Compensation. However, if a
Participant is rehired in the Plan Year in which he incurred his last
Termination of Employment, and remains an Eligible Employee on or after December
7 of such Plan Year, his Average Monthly Compensation will include compensation
earned in such Plan Year, averaged over the full and partial months during which
he was an Eligible Employee.
Effective December 31, 1996, if a rehired Participant’s Compensation during his
prior period of employment as an Eligible Employee cannot be ascertained and the
Participant incurs a Termination of Employment before he completes a full Plan
Year as an Eligible Employee after he is rehired, his Average Monthly
Compensation will be determined by annualizing his Compensation for such Plan
Year based on the full and partial months of the Plan Year in which the
Participant was employed as an Eligible Employee. The preceding sentence
supersedes the rule that disregards Compensation for the Plan Year in which the
Participant incurs a Termination of Employment.






































SUPPLEMENT G 
        - 92 -

--------------------------------------------------------------------------------




Transfer of Assets from BOC Group Cash Balance Retirement Plan


This Supplement G provides for the transfer of assets from the BOC Group Cash
Balance Retirement Plan, which was amended and restated effective January 1,
1989 (the “BOC Plan”) to the Plan and for the participation of each participant
in the BOC Plan who became an Eligible Employee as of the date Ohmeda was
acquired by the Company (a “BOC Participant”). The provisions of the Plan will
apply to each BOC Participant, subject to the following terms and conditions,
which supersede the terms of the Plan:
I. Definitions
The following definitions are applicable to this Supplement G:
a. “Actuarial Equivalent” means, with respect to any specified annuity or
benefit set forth in Section VII of this Supplement G, another annuity or
benefit set forth in Section VII of this Supplement G which commences at a
different date and/or is payable in a different form than that specified annuity
or benefit but which has the same present value as the specified annuity or
benefit, when measured on the basis of the interest rate, mortality table and
other factors, if any, which are applicable to such other annuity or benefit,
and are specified in Section VIII, below.
b. “BOC Minimum Benefit” means that portion of a BOC Participant’s Accrued
Benefit, as determined under subsection 2.1(a) of the Plan, which is equal to
the amount obtained by dividing the Projected to Age 65 CASH Balance by the
applicable factor from Section VIII(a) of this Supplement G. Notwithstanding the
foregoing, the BOC Minimum Benefit will never be greater than the amount
obtained by dividing the Projected to Age 65 CASH Balance by the immediate
single life annuity at age 65 factor, based on the applicable mortality table
and applicable interest rate from Section VIII(d) of this Supplement G.
Notwithstanding the above, if a BOC Participant’s “grandfathered benefit” under
Section 3.7 of the BOC Plan was greater than the value of his accounts under the
BOC Plan as of the date assets were transferred from the BOC Plan to the Plan,
then the value of such “grandfathered benefit” was transferred to the Plan in
place of the value of the BOC Participant’s accounts and the value of such
“grandfathered benefit” will be his BOC Minimum Benefit.
c. “CASH Balance” means the current value of the accounts transferred on the BOC
Participant’s behalf from the BOC Plan to the Plan, as adjusted by the Periodic
Adjustment Percentage.
d. “Employment Date” means, for purposes of a BOC Participant, his hire date
with Ohmeda.
        - 93 -

--------------------------------------------------------------------------------



e. “Periodic Adjustment Percentage”. The value of each BOC Minimum Benefit will
be automatically increased during the Plan Year by the Periodic Adjustment
Percentage, which is equal to the least of:
i.  The percentage increase in the Consumer Price Index for Urban Wage Earners
and Clerical Workers (as published by the U.S. Department of Labor, Bureau of
Labor Statistics), measured from October 1 of the second year preceding the
applicable Plan Year to September 30 of the year immediately preceding the
applicable Plan Year. If the index has decreased, the percentage increase will
be deemed to be zero. If the percentage increase is not a multiple of 1/4
percent (0.25%), then the closest lower percentage increase which is a multiple
of 1/4 percent (0.25%) will be used.
ii.  The 12 month average of one year Treasury Constant Maturities as published
in the Federal Reserve Statistical Release H15(519) of the Board of Governors of
the Federal Reserve System, measured from October 1 of the second year preceding
the applicable Plan Year and ending on September 30 of the year immediately
preceding the applicable Plan Year. If the average is not a multiple of 1/4
percent (0.25%), the closest lower interest rate which is a multiple of 1/4
percent (0.25%) will be used.
iii. The monthly average of the third segment rate under Code Section 430(h) for
the August preceding the applicable Plan Year.
Until his Payment Date, each BOC Participant’s CASH Balance will be adjusted at
the end of each calendar quarter by an amount equal to a factor multiplied by
the balance at the beginning of the quarter. The factor is that which when
compounded quarterly would produce the Periodic Adjustment Percentage for the
applicable Plan Year.
f.  “Projected to Age 65 CASH Balance” means the CASH Balance, projected to the
date the Participant attains age 65, using the current “Periodic Adjustment
Percentage” at a level rate. When a Participant commences distribution of the
CASH Balance portion of his Accrued Benefit, the “Periodic Adjustment
Percentage” is set as of the payment date of the CASH Balance.
II.  Participation in the Plan
For purposes of accruing benefits under the Plan, each BOC Participant will
become a Participant in the Plan effective as of the first Entry Date coincident
with or next following the date he satisfies the initial participation
requirements set forth in subsection 3.1(b) of the Plan. For all other purposes
under the Plan, each BOC Participant will become a Participant in the Plan
effective as of April 5, 1998.
        - 94 -

--------------------------------------------------------------------------------



III.  Crediting Service
A BOC Participant is credited with Years of Service in accordance with the
provisions of Section 2.53 of the Plan. For purposes of determining a BOC
Participant’s Years of Service, his service will be counted from his Employment
Date, as defined above. For purposes of determining a BOC Participant’s Hours of
Service, Years of Service and Points, he will be credited with 190 Hours of
Service for each month during which he was employed by Ohmeda. In addition, this
190 Hours of Service per month equivalency will be used for purposes of
determining each BOC Participant’s Hours of Service, Years of Service and Points
earned with the Company in 1998. In no event will there be any duplication of
the Years of Service of any BOC Participant attributable to the same period of
time.
IV.  Vesting
Each BOC Participant will be vested in his Accrued Benefit, as that term is
defined in subsection 2.1(a) of the Plan, in accordance with Section 2.31 of the
Plan. However, the following vesting schedule will apply to each BOC Participant
who completed three or more Years of Service prior to April 5, 1998:

Years of ServiceVested PercentageLess than 30%  3 but less than 420%  4 but less
than 540%  
5 or more
100%  

Notwithstanding the above, each BOC Participant will at all times be one hundred
percent (100%) vested in his BOC Minimum Benefit.
V.  Eligibility for Pension Benefit
a.  Normal Retirement. Effective as of his Normal Retirement Date, a BOC
Participant is entitled to his Pension Benefit (including that portion which is
his BOC Minimum Benefit) payable as set forth in Section 4.1 of the Plan.
However, such BOC Participant may elect to receive that portion of his Accrued
Benefit which is his BOC Minimum Benefit paid in one of the forms of payment
described in Section VII of this Supplement G.
b.  Late Retirement. Effective as of any month after the month in which his
Normal Retirement Date occurs, a BOC Participant is entitled to his Pension
Benefit (including that portion which is his BOC Minimum Benefit) payable as set
forth in Section 4.2 of the Plan. However, such BOC Participant may elect to
receive that portion of his Accrued Benefit which is his BOC Minimum Benefit
paid in one of the forms of payment described in Section VII of this Supplement
G.
        - 95 -

--------------------------------------------------------------------------------



c.  Early Retirement Date. Effective as of his Early Retirement Date, a BOC
Participant is entitled to his Pension Benefit (including that portion which is
his BOC Minimum Benefit) payable as set forth in Section 4.3 of the Plan.
However, such BOC Participant may elect to receive his Pension Benefit after he
has accumulated 65 Points and five Years of Service or, if earlier, attained age
55 and accrued ten Years of Service. A BOC Participant may elect to receive that
portion of his Accrued Benefit which is his BOC Minimum Benefit paid in one of
the forms of payment described in Section VII of this Supplement G.
d.  Disability Retirement. A BOC Participant will be entitled to receive his
Accrued Benefit (including that portion which is his BOC Minimum Benefit)
payable as set forth in Section 4.4 of the Plan. However, such BOC Participant
may elect to receive that portion of his Accrued Benefit which is his BOC
Minimum Benefit in accordance with the following:
As of the date of his Disability, the BOC Participant is entitled to receive his
BOC Minimum Benefit commencing at his Normal Retirement Date. However, he may
elect to receive a lump sum payment of such BOC Minimum Benefit as of the first
day of any month on or after his retirement due to Disability and before his
Normal Retirement Date.
e.  Deferred Vested Benefit. A BOC Participant who incurs a Termination of
Employment for any reason other than Disability or death before his Early
Retirement Date, but after completing five Years of Service as defined in
subsection 2.53(b) of the Plan, is entitled to receive his Accrued Benefit
(including that portion which is his BOC Minimum Benefit) payable as set forth
in Section 4.5 of the Plan. However, such BOC Participant may elect to receive
that portion of his Accrued Benefit which is his BOC Minimum Benefit paid in one
of the forms of payment described in Section VII of this Supplement G. A BOC
Participant who has three or more Years of Service at his Termination of
Employment may elect to commence receiving his BOC Minimum Benefit as of the
first day of any month before his Normal Retirement Date, payable only in the
form of a Joint and 50% Survivor Annuity if the BOC Participant is married, or a
Straight Life Annuity if single.
VI.  Benefits After Death
a.  Death After Payment Date. The benefits payable after death, if any, of a BOC
Participant who dies after his Payment Date under the Plan, are those specified
under the form in which his benefits were being paid at the time of his death.
b.  Death Before Payment Date. The benefits payable after death, if any, of a
BOC Participant who dies before his Payment Date under the Plan, are those
specified in Article VI of the Plan. However, that portion of a BOC
Participant’s Accrued Benefit which is his BOC Minimum Benefit, will be payable
in accordance with the following:
        - 96 -

--------------------------------------------------------------------------------



The BOC Participant’s Beneficiary may elect lump sum payment. The Payment Date
will be the first day of the month following the month in which occurs the later
of the BOC Participant’s death or the date on which he would have attained age
65 except that, if the BOC Participant is not yet age 65 at the time of his
death, the Beneficiary may elect that the Payment Date is the first day of any
future month between the date of the BOC Participant’s death and the date he
would have reached age 65.
VII.  Form and Payment of Pension Benefits and Death Benefits
The Normal Form of payment of a BOC Participant’s Accrued Benefit (including
that portion which is his BOC Minimum Benefit) is set forth in Section 7.1 of
the Plan, except that, in the case of an unmarried BOC Participant, the Normal
Form of that portion of his Accrued Benefit which represents his BOC Minimum
Benefit will be a life annuity with a provision that if the Participant dies
before 60 monthly annuity payments have been paid, the remaining guaranteed
payment will be paid to his beneficiary, without actuarial reduction to the
monthly amount of his BOC Minimum Benefit. A BOC Participant may elect to
receive his entire Accrued Benefit in accordance with the terms of Sections 7.1
and 7.2 of the Plan. However, a BOC Participant may instead elect to receive
only his Accrued Benefit minus his BOC Minimum Benefit (his “Baxter residual
benefit”) in accordance with Sections 7.1 and 7.2 of the Plan. Such BOC
Participant may then separately elect to receive that portion of his Accrued
Benefit which is his BOC Minimum Benefit paid in one of the optional forms
applicable to the BOC Participant, as set forth below (provided, however, that
if the BOC Participant’s Accrued Benefit is valued at $5,000 or less, it will be
distributed in accordance with Section 7.3 of the Plan):
a.  Increasing Annuity. An unmarried BOC Participant may elect an increasing
annuity. The monthly amount of a BOC Participant’s increasing annuity in the
first Plan Year of payment will equal the sum of the vested portion of the BOC
Participant’s Basic Account and Prior Service Account value as of his Payment
Date divided by the applicable annuity value, based on the BOC Participant’s age
as of his commencement date. If the Payment Date is the first of the month in
which occurs the BOC Participant’s 65th birthday, the applicable annuity value
is 210. Otherwise, the applicable annuity value is 210 plus (or minus) 0.50 for
each month that the Payment Date is before (or after) the first of the month of
the BOC Participant’s 65th birthday.
The monthly payment in the following Plan Year will equal the amount determined
in the paragraph above, increased by 1/12 of the Periodic Adjustment Percentage
for that Plan Year times the number of monthly payments made in the preceding
Plan Year. The monthly payment in each subsequent Plan Year is equal to the
monthly amount payable in the preceding Plan Year increased by the Periodic
Adjustment Percentage for the applicable Plan Year.
If a BOC Participant dies after commencement of benefit payments under this
option and before sixty monthly payments have been made, payments will
        - 97 -

--------------------------------------------------------------------------------



continue to be made to his beneficiary until a total of sixty monthly payments
have been made.
b.  Joint and 50% Survivor Increasing Annuity. A BOC Participant who is married
at his Payment Date may elect a joint and 50% survivor increasing annuity, which
will be the actuarial equivalent (using Joint and 50% Survivor Income Factors)
of the increasing annuity form described in subsection (a), above.
If payments are being made under this option and the BOC Participant and his
surviving Spouse both die before sixty monthly payments have been made, payments
will continue to be made to his beneficiary until a total of sixty monthly
payments have been made.
c.  Level Life Annuity. A BOC Participant may elect a level life annuity payable
on or after the first day of the first month following the BOC Participant’s
attainment of age 55 determined in accordance with Section VIII(b) of this
Supplement G.
If a BOC Participant dies after commencement of benefit payments under this
option and before sixty monthly payments have been made, payments will continue
to be made to his beneficiary until a total of sixty monthly payments have been
made.
d.  Joint and 50% or 100% Contingent Annuity. A BOC Participant can elect either
a joint and 50% or 100% contingent annuity, which is the BOC Actuarial
Equivalent (using Joint and 50% or 100% Survivor Income Factors from Table I of
the BOC Plan) of a level annuity for the life of the BOC Participant commencing
on his Payment Date.
If payments are being made under this option and the BOC Participant and his
contingent annuitant both die before sixty monthly payments have been made,
payments will continue to be made to his beneficiary until a total of sixty
monthly payments have been made.
e.  Lump Sum. A BOC Participant can elect to receive a lump-sum payment equal to
the amount of his CASH Balance as of his Payment Date.
VIII.  Factors for Converting Annuities
a.  Factors to Convert to Increasing Life Annuity. If the Payment Date is the
first of the month in which occurs the BOC Participant’s 65th birthday, the
applicable annuity value is 210. Otherwise, the applicable annuity value is 210
plus (or minus) 0.50 for each month that the Payment Date is before (or after)
the first of , the month of the BOC Participant’s 65th birthday.
b.  Level Life Annuity. A BOC Participant’s Level Life Annuity at Normal
Retirement Date will equal the BOC Participant’s CASH Balance (or “Projected
        - 98 -

--------------------------------------------------------------------------------



to Age 65 CASH Balance” if Participant is less than Age 65) divided by the
“applicable annuity value.” The applicable annuity value is based on the
interest rate and mortality table set forth in (d), below.
For Early Commencement, the Age 65 Level Life Annuity is adjusted by the
applicable factor from either Table 1 or Table 4 of Supplement A of the Plan.
c.  Joint and Survivor Income Factors. The joint and 50% survivor factors used
under the Plan is to be applied to the BOC Participant’s increasing annuity
benefit determined in accordance with Section VIII(a) of this Supplement G for
purposes of determining the joint and 50% surviving spouse increasing annuity.
The applicable joint and survivor factors used under the Plan are to be applied
to the BOC Participant’s level life annuity determined in accordance with
Section VIII(b) of this Supplement G for purposes of determining the joint and
50% or 100% contingent annuity.
d.  Mortality Table and Interest Rate. Actuarial equivalence will be determined
on the following basis:
i.  Mortality Table: the applicable mortality table used to calculate a Lump Sum
payment under subsection 2.2(b) of the Plan.
ii.  Interest Rate: the applicable interest rate used to calculate a Lump Sum
payment under paragraph 2.2(a)(ii) of the Plan. Effective December 1, 2012, the
applicable interest rate will be based on the rate in effect for August of the
year prior to the Plan Year in which the Participant’s benefit hereunder is
paid; provided, however, that, prior to January 1, 2014, the applicable rate of
interest will be the rate for either October or August of the year prior to the
Plan Year in which the benefit is paid, whichever produces the smaller BOC
Minimum Benefit.
IX.  Compensation and Average Monthly Compensation
For purposes of determining Compensation for a BOC Participant, 1998
Compensation will be annualized. In addition, with regard to a BOC Participant
whose Termination of Employment occurs during 1998, 1998 Compensation will be
counted for purposes of determining Average Monthly Compensation regardless of
the date within 1998 as of which the Participant terminates employment.
X.  Primary Social Security Benefit
For purposes of calculating the Primary Social Security Benefit of a BOC
Participant who terminates employment in 1998 or 1999, as set forth in paragraph
2.42(a)(ii) of the Plan, the BOC Participant’s annualized wages for 1998 will be
projected backwards at the rate
        - 99 -

--------------------------------------------------------------------------------



of six percent (6%) per year to 1951 or the year the BOC Participant reached age
21, whichever is later.


        - 100 -

--------------------------------------------------------------------------------



SUPPLEMENT H 

Transfer of Assets from the Clintec Pension Plan


This Supplement H sets forth Plan provisions relating to the transfer of assets
from the Clintec Pension Plan, which was adopted April 1, 1990 (the “Clintec
Plan”) to the Plan and the participation of certain former participants in the
Clintec Plan who have since become Eligible Employees under the Plan. In
general, this Supplement H only applies to individuals who were employed by
Clintec on or after April 1, 1990. However, this Supplement H also will apply to
individuals who terminated employment with Clintec before April 1, 1990 on whose
behalf assets were transferred from the Plan to the Clintec Plan.
The provisions of the Plan will apply to Clintec Transferred Employees and
Clintec Terminated Employees, as defined below, subject to the following terms
and conditions, which supersede the terms of the Plan:
I.  Definitions
The following definitions are applicable to this Supplement H:
a.  “Actuarial Equivalent” means Actuarial Equivalent as defined in subsections
2.2(a) and 2.2(b) of the Plan.
Notwithstanding the above, with regard to a Participant’s Clintec Minimum
Benefit, actuarial equivalence will be determined on the basis of the mortality
table and interest rates specified in Section VIII, below.
b.  “Average Monthly Compensation” means Average Monthly Compensation as
calculated under Section 2.5 of the Plan.
Notwithstanding the above, for purposes of calculating Average Monthly
Compensation, service with Clintec will count as Years of Service for purposes
of determining whether a Participant has incurred a Termination of Employment.
For purposes of determining Average Monthly Compensation, a Clintec Transferred
Participant (including one who transferred directly from Clintec to the Company
and one who was receiving severance from Clintec at the time of hire by the
Company) would not incur a Termination of Employment as of the date of transfer
from Clintec to the Company.
c.  “Clintec” means, for purposes of this Supplement H, the aggregation of
businesses which:
1.  were the result of a joint venture between the Company and Nestle S.A.
effective as of October 16, 1986;
        - 101 -

--------------------------------------------------------------------------------



2.  were separated from the Company effective as of March 30, 1990 to form
Clintec Nutrition Company; and
3.  were acquired by the Company effective as of October 1, 1996 following the
dissolution of Clintec Nutrition Company.
d.  “Clintec Employment Date” means, for purposes of a Clintec Transferred
Employee or a Clintec Terminated Employee, his original hire date with Clintec.
e.  “Clintec Minimum Benefit” is that portion of a Clintec Transferred
Employee’s total Baxter Accrued Benefit which is equal to the amount transferred
to the Plan from the Clintec Plan on behalf of such Clintec Transferred
Employee. The additional benefits, rights and features described in this
Supplement H apply to such Clintec Minimum Benefit.
Notwithstanding anything in the Plan to the contrary, a Clintec Transferred
Employee’s Accrued Benefit will not be less than his Clintec Minimum Benefit.
f.  “Clintec Terminated Employee” means a Clintec employee who was hired by the
Company after terminating employment with Clintec and whose benefits in the
Clintec Plan were transferred to the Plan. Clintec Terminated Employees include:
1.  each Clintec employee whose employment was involuntarily terminated on or
after March 30, 1990, who was hired by the Company after his Clintec severance
payments ended, and on whose behalf assets were not transferred from the Clintec
Plan to the Plan; and
2.  each Clintec employee who voluntarily terminated employment on or after
March 30, 1990, who was later hired by the Company and on whose behalf assets
were not transferred from the Clintec Plan to the Plan.
g.  “Clintec Transferred Employee” means a Clintec employee who was hired by the
Company after terminating employment with Clintec and whose vested benefits in
the Clintec Plan were transferred to the Plan. Clintec Transferred Employees
include:
1.  each Clintec employee who transferred directly to Baxter and on whose behalf
assets were transferred from the Clintec Plan to the Plan;
2.  each Clintec employee whose: (i) employment was involuntarily terminated;
(ii) Baxter hire date was within 12 months of his Clintec termination date;
(iii) severance had not ended as of his Baxter hire date; and (iv) whose Clintec
Plan benefits were transferred to the Plan; and
3.  each Clintec employee who remained employed by Nestle after the dissolution
of Clintec Nutrition Company for purposes of winding up the
        - 102 -

--------------------------------------------------------------------------------



dissolved business but who later was hired by Baxter and on whose behalf assets
were transferred from the Clintec Plan to the Plan.
II.  Participation in the Plan
Each Clintec Transferred Employee and each Clintec Terminated Employee will
become a Participant in the Plan effective as of the first Entry Date coincident
with or next following the date he satisfies the initial participation
requirements set forth in subsection 3.1(b) of the Plan.
For purposes of eligibility to participate in the Plan, Years of Service with
Clintec will be credited as Years of Service under the Plan. The Plan’s
provisions regarding One-Year Breaks in Service, as set forth in subsection
2.53(c), will be applied to disregard service earned prior to five consecutive
One-Year Breaks in Service.
The date a Clintec Transferred Employee or Clintec Terminated Employee’s
participation in the Plan commences will in no event be prior to the date
Clintec adopted the Plan. However, he will be provided with credit for Years of
Service, as described below, for service earned with Clintec prior to his
participation date.
III.  Crediting Service
a.  For Purposes of Vesting and Eligibility
For purposes of vesting and eligibility for benefits under the Plan, a Clintec
Transferred Employee and a Clintec Terminated Employee is credited with Years of
Service in accordance with the provisions of subsection 2.53(b) of the Plan.
Years of Service will be counted from Clintec Employment Date, as defined above.
However, the Plan’s provisions regarding One-Year Breaks in Service, as set
forth in subsection 2.53(c), will be applied to disregard service earned prior
to five consecutive One-Year Breaks in Service.
b.  For Purposes of Benefit Accrual
For purposes of benefit accrual, a Clintec Transferred Employee and a Clintec
Terminated Employee will be credited with Years of Service in accordance with
the provisions of subsection 2.53(a).
Notwithstanding the above, for purposes of benefit accrual, a Clintec
Transferred Employee will be credited with Years of Service based on his service
with the Company and with Clintec from his Clintec Employment Date, as defined
above.
If assets were transferred from the Plan to the Clintec Plan on behalf of a
Clintec Terminated Employee, then Years of Service under the Plan which relate
to the transferred assets will not be credited for purposes of determining his
Accrued Benefit under the Plan.
        - 103 -

--------------------------------------------------------------------------------



For purposes of this Supplement H, where service with Clintec is credited as
Years of Service and/or Hours of Service, such service will be credited at a
rate of 190 Hours of Service for each month of employment with Clintec. In no
event will there be any duplication of Years of Service attributable to the same
period of time.
IV. Vesting
Each Clintec Transferred Employee and Clintec Terminated Employee will be vested
in his Accrued Benefit, as that term is defined in subsection 2.1(a) of the
Plan, in accordance with subsection 2.31 of the Plan.
Notwithstanding the above, a Clintec Transferred Employee or a Clintec
Terminated Employee who was fully vested in a benefit under the Plan effective
as of March 30, 1990, will be fully vested in his current Accrued Benefit under
the Plan.
V.  Eligibility for Pension Benefit
a.  Normal Retirement. Effective as of his Normal Retirement Date, a Clintec
Transferred Employee or a Clintec Terminated Employee is entitled to his Pension
Benefit payable as set forth in Section 4.1 of the Plan.
b.  Late Retirement. Effective as of any month after the month in which his
Normal Retirement Date occurs, a Clintec Transferred Employee or a Clintec
Terminated Employee is entitled to his Pension Benefit payable as set forth in
Section 4.2 of the Plan.
c.  Early Retirement Date. Effective as of his Early Retirement Date, a Clintec
Transferred Employee or a Clintec Terminated Employee is entitled to his Pension
Benefit payable as set forth in Section 4.3 of the Plan.
Notwithstanding the above, a Clintec Transferred Employee may elect to receive
that portion of his Accrued Benefit which is his Clintec Minimum Benefit as of
the first day of any month if his employment is terminated on or after his 45th
birthday and his Points equal or exceed 65. Such benefit will be reduced to
reflect early retirement.
d.  Deferred Vested Benefit. A Clintec Transferred Employee or a Clintec
Terminated Employee who Incurs a Termination of Employment for any reason other
than Disability or death before his Early Retirement Date, but after completing
Nonforfeitable Years of Service as defined in Section 2.53 of the Plan, is
entitled to receive his Accrued Benefit payable as set forth in Section 4.5 of
the Plan.
Notwithstanding the above, a Clintec Transferred Employee may elect to receive
that portion of his Accrued Benefit which is his Clintec Minimum Benefit as of
        - 104 -

--------------------------------------------------------------------------------



the first day of any month on or after attaining age 45 and earning five Years
of Service. Such benefit will be reduced to reflect early payment.
VI.  Supplemental Early Retirement Pension
A Clintec Transferred Employee who meets the following requirements will be paid
an additional monthly pension supplement:
a.  he retires on or after age 55 and prior to age 62;
b.  his age plus Years of Service for purposes of benefit accrual equal at least
65; and
c.  his monthly early retirement benefit (based on his total Accrued Benefit
under the Plan) is less than $2,500.
Such Clintec Transferred Employee will receive a supplement payable until he
attains age 62. The amount of the monthly supplement will be $500 reduced by
$0.50 for each dollar of his regular monthly pension in excess of $1,500. The
supplement is further reduced if the Clintec Transferred Employee’s Points are
less than 85 by applying a pro rata reduction of one-twentieth (1/20) for each
integer difference between the Points and 85.
VII. Form and Payment of Pension Benefits
The Normal Form of payment of a Clintec Transferred Participant or Clintec
Terminated Participant’s Accrued Benefit is set forth in Section 7.1 of the
Plan.
A Clintec Transferred Participant may elect to receive his entire Accrued
Benefit in accordance with the terms of Sections 7.1 and 7.2 of the Plan or he
may instead elect to receive only his Accrued Benefit minus his Clintec Minimum
Benefit (his “Baxter residual benefit”) in accordance with Sections 7.1 and 7.2
of the Plan. Such Clintec Transferred Participant may then separately elect to
receive that portion of his Accrued Benefit which is his Clintec Minimum Benefit
paid in accordance with the terms of this Supplement H.
If the present value of such Clintec Transferred Employee’s total Accrued
Benefit is $10,000 or less, then he may elect to receive his Accrued Benefit in
a single, lump-sum payment, as set forth in subsection 7.2(d) of the Plan.
VIII.  Factors for Converting Annuities
a.  Mortality Table and Interest Rate. With regard to a Participant’s Clintec
Minimum Benefit, actuarial equivalence will be determined on the following
basis:
1.  Mortality Table: the applicable mortality table used to calculate a Lump Sum
payment under subsection 2.2(b) of the Plan.
        - 105 -

--------------------------------------------------------------------------------



2.  Interest Rate:
A.  the applicable the applicable interest rate used to calculate a Lump Sum
payment under paragraph 2.2(a)(ii) of the Plan. Effective December 1, 2012, the
applicable interest rate will be based on the rate in effect for August of the
year prior to the Plan Year in which the Participant’s benefit hereunder is
paid; provided, however, that, prior to January 1, 2014, the applicable rate of
interest will be the rate for either October or August of the year prior to the
Plan Year in which the benefit is paid, whichever produces the greater annuity
amount; or
B.  with respect to determinations of actuarial equivalence for installment
payouts of the Clintec Minimum Benefit, seven percent (7%) per annum.
VIII.  Points
With respect to any Clintec Transferred Employee, Points will be determined as
set forth in Section 2.42 of the Plan. However, “$5,000” will be replaced with
“$10,000” in subsection 2.42(c) of the Plan.
IX.  Disabled Participants
Benefits for disabled Clintec Transferred Participants are calculated under the
terms of the Baxter Plan as amended by this Supplement H.


        - 106 -

--------------------------------------------------------------------------------



SUPPLEMENT I 

Merger of the Immuno-U.S., Inc. Defined Benefit Plan


This Supplement I sets forth Plan provisions relating to the determination of
Plan benefits as the result of the merger of Immuno-U.S., Inc. Defined Benefit
Plan into the Plan effective December 31, 2003.
The provisions of the Plan will apply to Immuno Participants, as defined below,
subject to the following terms and conditions, which supersede the terms of the
Plan:
I.  Definitions
The following definitions are applicable to this Supplement I:
(a) “Immuno” means Immuno-U.S., Inc.
(b) “Immuno Frozen Benefit” means an Immuno Participant’s accrued benefit
determined in accordance with the provisions of the Immuno Plan on December 31,
2003, taking into consideration compensation received on or before the Merger
Date.
(c) “Immuno Active Participant” means an Immuno Participant who was actively
participating in the Immuno Plan on the date immediately before the Merger Date
and who began actively participating in the Plan in accordance with Section II
of this Supplement I on the Merger Date.
(d) “Immuno Participant” means a Participant who had an accrued benefit in the
Immuno Plan on December 31, 2003.
(e) “Immuno Plan” means the Immuno-U.S., Inc. Defined Benefit Plan, as in effect
on December 31, 2003.
(f) “Immuno Terminated Participant” means an Immuno Participant who was hired by
the Company after his Immuno Termination Date, and became a Participant in the
Plan before December 31, 2003.
(g) “Immuno Termination Date” means the date an Immuno Plan Participant ceased
accruing benefits under the Immuno Plan before December 31, 2003.
(h) “Merger Date” means December 31, 2003.
II.  Participation in the Plan
Each Immuno Participant will become a Participant in the Plan on the Merger
Date.
        - 107 -

--------------------------------------------------------------------------------



Each other Employee of Immuno will become a Participant in the Plan in
accordance with the provisions of Plan Section 3.1, except that an Eligible
Employee who would have become a participant in the Immuno Plan on January 1,
2004 if the Immuno Plan had not merged into the Plan, will become a Participant
in the Plan on January 1, 2004. Notwithstanding any provision of the Plan to the
contrary, no individual hired at the Community Bio Resources facility of Bio
Science Laboratories on or after January 1, 2002 may become a Participant in the
Plan.
III.  Crediting Service
a.  Eligibility
For purposes of determining an Eligible Employee’s eligibility to participate in
the Plan, the Eligible Employee’s Years of Service will include his Eligibility
Service, as defined in the Immuno Plan, accrued on or before December 31, 2003,
subject to the provisions of Plan subsection 2.53(c).
b. Vesting
For purposes of determining a Participant’s non-forfeitable interest in his
Accrued Benefit under the Plan, the Participant’s Years of Service will include
his Vesting Service, as defined in the Immuno Plan, accrued on or before
December 31, 2003, subject to the provisions of Plan subsection 2.53(c).
c.  Benefit Accrual and Points
For purposes of determining a Participant’s Accrued Benefit and Points, the
Participant’s Years of Service will include his Accrual Service, as defined in
the Immuno Plan, accrued on or before December 31, 2003, subject to the
provisions of Plan subsection 2.53(c).
For purposes of this Supplement I, where service with Immuno is credited as
Years of Service and/or Hours of Service, such service will be credited at a
rate of 190 Hours of Service for each month of employment with Immuno. In no
event will there be any duplication of Years of Service attributable to the same
period of time.
IV. Compensation
For purposes of determining a Participant’s Immuno Frozen Benefit, the
Participant’s compensation will include only his compensation, as defined in the
Immuno Plan, received prior to January 1, 2004.
For purposes of determining a Participant’s Accrued Benefit in accordance with
Plan subsection 2.1(a), the Participant’s Compensation will include only his
Compensation received on or after January 1, 2004.
        - 108 -

--------------------------------------------------------------------------------



V. Accrued Benefit
The Accrued Benefit of each Immuno Active Participant will be the greater of (i)
his Accrued Benefit determined in accordance with the provisions of Plan
subsection 2.1(a), as modified by the provisions of this Supplement I, or (ii)
his Immuno Frozen Benefit.
VI. Actuarial Equivalent
The Actuarial Equivalent of an Immuno Frozen Benefit for purposes of determining
an optional form of payment other than a lump sum distribution will be
determined by applying an interest rate of seven percent (7%) and the U.P. 1984
Mortality Table.
VII. Optional Form of Payment
In addition to the optional forms of payment provided in the Plan, if the
present value of an Immuno Participant’s Accrued Benefit on his Payment Date is
less than or equal to $12,500, the Participant may elect to receive his Accrued
Benefit in the form of a single lump sum payment.
VIII. Normal Retirement Date
For an Immuno Participant who was a participant in the Immuno Plan on December
31, 1984, his Normal Retirement Date will not be later than the date on which
such Participant attains age 62 and completes five Years of Service, with the
amount of his benefit determined based on his benefit accrued as of December 31,
1984 in accordance with the terms of the Immuno Plan in effect on such date.
IX. Early Retirement Date
The Early Retirement Date of an Immuno Participant will be the earlier of the
Early Retirement Date provided in Plan Section 2.15 or the date on which such
Participant attains age 55 and completes five Years of Service, as defined in
Plan subsection 2.53(b).
X. Deferred Vested Annuity Starting Date
An Immuno Participant who incurs a Termination of Employment before his Early
Retirement Date, but after December 31, 2003, for any reason other than
Disability or death will be entitled to commence payment of his Accrued Benefit
on the earlier of the Payment Date provided in Plan subsection 4.5(b) or the
first day of the month following such Participant’s attainment of age 55 and
completion of five Years of Service, as defined in Plan subsection 2.53(b).
Notwithstanding the foregoing, if the present value of such a participant’s
Accrued Benefit does not exceed $12,500, payment of the participant’s Accrued
Benefit may commence as of the first day of the month following the date of the
participant’s termination of employment, or any month thereafter.
An Immuno Participant, other than an Immuno Terminated Participant, who incurred
a termination of employment prior to December 31, 2003 will be entitled to
commence
        - 109 -

--------------------------------------------------------------------------------



payment of his Accrued Benefit in accordance with the provisions of the Immuno
Plan as in effect at the time of termination.
XI. Benefit Reduction Factors for Early Commencement
An Immuno Participant whose Payment Date precedes his Normal Retirement Date and
whose Accrued Benefit is his Immuno Frozen Benefit will have his benefit reduced
for early commencement in accordance with the following factors:
Years That Early Retirement Date Precedes Normal Retirement Date
Percentage of Earned Benefit
192.3 %284.6 %376.9 %473.0 %569.2 %665.3 %761.5 %857.6 %952.9 %1048.6 %

The above factors will be prorated for a partial year (counting a partial month
as a complete month.)
An Immuno Participant whose Payment Date precedes his Normal Retirement Date by
more than ten years and whose Accrued Benefit is his Immuno Frozen Benefit will
have his benefit reduced for early commencement in accordance with the above
factors for the first ten years and then using the Actuarial Equivalent basis as
specified in the provisions of Plan Section 2.2.
XII. Determination of Accrued Benefit for Immuno Terminated Participants
The Accrued Benefit of an Immuno Terminated Participant will be the greater of
(a) or (b) as follows:
(a) The addition of the following (i) plus (ii):
(i) The Immuno Terminated Participant’s accrued benefit as of December 31, 2003
determined in accordance with the provisions of the Immuno Plan in effect as of
December 31, 2003; plus
(ii) The Immuno Terminated Participant’s Accrued Benefit under the Plan
determined on March 1, 2004; or
        - 110 -

--------------------------------------------------------------------------------



(b) The Immuno Terminated Participant’s Accrued Benefit determined in accordance
with the provisions of Plan subsection 2.1(a) as modified by this Supplement I.




        - 111 -